Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 1 of 213. PageID #: 34




                 EXHIBIT 3
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 2 of 213. PageID #: 35
                                                                     Electronically Filed
                                                                     9/12/2019 9:42 AM
                                                                     Steven D. Grierson
                                                                     CLERK OF THE COURT


 1    ACOM
      STEVEN B. WOLFSON , ESQ.
 2    Nevada Bar No. 1565
      District Attorney
 3
      200 E. Lewis Ave
 4    Las Vegas , NV 89101
      Tel.: 702-671-2700
 5    Email: steven. wolfson@clarkcountyda.com

 6    ROBERTT. EGLET, ESQ.
 7    Nevada Bar No. 3402
      ROBERT M. ADAMS , ESQ .
 8    Nevada Bar No. 6551
      RICHARD K. HY , ESQ .
 9    Nevada Bar No . 12406
10    EGLET ADAMS
      400 S. 7th Street, 4th Floor
11    Las Vegas , NV 89101
      Tel.: (702) 450-5400
12    Fax: (702) 450-5451
13    E-Mail          eservice@egletlaw.com
      Attorneys for Plaintiff, Clark County
14

15
                                            DISTRICT COURT
16
                                         CLARK COUNTY, NEV ADA
17

18
     CLARK.COUNTY ,                                    ) CaseNo .: A-17-765828-C
19
                                                       ) Dept No.: Department 16
20                         Plaintiff ,                 )
                                                       )
21   V.                                                )
22                                                     )      THIRD AMENDED COMPLAINT
     PURDUE PHARMA, L.P.; PURDUE                       )
23   PHARMA, INC. ; THE PURDUE                         )     AND DEMAND FOR JURY TRIAL
     FREDERICK COMPANY , INC. d/b/a THE                )
24   PURDUE FREDERICK COMPANY , INC. ;                 )
25   PURDUE PHARMACEUTICALS , L.P.;                    )
     RICHARDS. SACKLER ; JONATHAN D.                   )
26   SACKLER, MORTIMER D.A. SACKLER ;                  )
     KA THE A. SACKLER; ILENE SACKLER                  )
27
     LEFCOURT ; DAVID A. SACKLER ;                     )
28   BEYERL Y SACKLER; THERESA                         )
     SACKLER; PLP ASSOCIATES HOLDINGS                  )
     L.P. ; ROSEBA Y MEDICAL COMP ANY                  )



                                 Case Number: A-17-765828-C
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 3 of 213. PageID #: 36




     L.P.; BEACON COMPANY; TEVA              )
 1
     PHARMACEUTICALS USA, INC.;              )
 2   CEPHALON, INC.; ENDO HEALTH             )
     SOLUTIONS INC.; ENDO                    )
 3   PHARMACEUTICALS, INC.; PAR              )
     PHARMACEUTICAL, INC.; PAR               )
 4
     PHARMACEUTICAL COMPANIES, INC.;         )
 5   ALLERGAN INC.; ALLERGAN USA INC.;       )
     ACTAVIS, INC. f/k/a WATSON              )
 6   PHARMACEUTICALS, INC.; WATSON           )
 7   LABORATORIES, INC.; INSYS               )
     THERAPEUTICS, INC.; JOHN KAPOOR;        )
 8   RICHARD M. SIMON; SUNRISE LEE;          )
     JOSEPH A. ROW AN; MICHAEL J. GURRY;     )
 9   MICHAEL BABICH; ALEC BURLAKOFF;         )
10   MALLINCKRODT LLC; SPECGX LLC;           )
     ACTA VIS LLC; AND ACTA VIS PHARMA,      )
11   INC. f/k/a WATSON PHARMA, INC.;         )
     AMERISOURCEBERGEN DRUG                  )
12   CORPORATION; CARDINAL HEALTH,           )
13   INC.; CARDINAL HEALTH 6 INC.;           )
     CARDINAL HEALTH TECHNOLOGIES            )
14   LLC; CARDINAL HEALTH 414 LLC;           )
     CARDINAL HEAL TH 200 LLC;               )
15
     MCKESSON CORPORATION;                   )
16   W ALGREENS BOOTS ALLIANCE, INC.;        )
     WALGREEN CO.; WALGREEN EASTERN          )
17   CO., INC.; W ALMART INC.; CVS HEALTH    )
     CORPORATION; CVS PHARMACY, INC.;        )
18
     CVS INDIANA L.L.C.; CVS RX SERVICES,    )
19   INC.; CVS TENNESSEE DISTRIBUTION,       )
     L.L.C.; MASTERS PHARMACEUTICAL,         )
20   LLC f/k/a MASTERS PHARMACEUTICAL,       )
     INC.; C & R PHARMACY d/b/a KEN'S        )
21
     PHARMACY f/k/a LAM'S PHARMACY,          )
22   INC.; EXPRESS SCRIPTS HOLDING           )
     COMPANY; EXPRESS SCRIPTS, INC.;         )
23   AIDA B MAXSAM; STEVEN A HOLPER          )
     MD; STEVEN A. HOLPER, M.D.,             )
24
     PROFESSIONAL CORPORATION;               )
25   HOLPER OUT-PATIENTS MEDICAL             )
     CENTER, LTD.; DOES 1 through 100; ROE   )
26   CORPORA TIO NS 1 through l 00 and ZOE   )
27   PHARMACIES 1 through 100, inclusive,    )
                                             )
28                    Defendants.            )



                                         2
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 4 of 213. PageID #: 37




 1           Plaintiff Clark County, by and through the undersigned attorneys, files this Second
 2   Amended Complaint against the named Defendants seeking to recover its damages as a result
 3   of the opioid epidemic Defendants caused, and alleges as follows:
 4                                           INTRODUCTION
 5           1.      Opioid addiction and overdose in the United States as a result of prescription
 6   opioid use has reached epidemic levels over the past decade.
 7           2.      While Americans represent only 4.6% of the world's population, they consume
 8   over 80% of the world's opioids.
 9           3.      Since 1999, the amount of prescription opioids sold in the U.S. has nearly
10   quadrupled. In 2010, 254 million prescriptions were filled in the U.S. - enough to medicate
11   every adult in America around the clock for a month. In that year, 20% of all doctors' visits
12   resulted in the prescription of an opioid (nearly double the rate in 2000).
13           4.      By 2014, nearly two million Americans either abused or were dependent upon
14   opioids.
15           5.      On March 22, 2016, the Food and Drug Administration (FDA) recognized opioid
16   abuse as a "public health crisis" that has a "profound impact on individuals, families and
17   communities across our country."
18           6.      The Centers for Disease Control (CDC) reports that overdoses from prescription
19   opioids are a driving factor in the 15-year increase in opioid overdose deaths.
20           7.      From 2000 to 2015, more than half a million people died from drug overdoses
21   (including prescripti~n opioids and heroin). The most recent fi~es    from the CDC sug~est that
22   175 Americans die everyday from an opioid overdose (prescription and heroin).
23                   Many addicts, finding painkillers too expensive or too difficult to obtain, have·
24   turned to heroin. According to the American Society of Addiction Medicine, four out of five
25   people who try heroin today started with prescription painkillers.
26           9.      County and city governments and the services they provide their citizens have
27   been strained to the breaking point by this public health crisis.
28           10.     The dramatic increase in prescription opioid use over the last two decades, and
     the resultant public-health crisis, is ho accident.

                                                      3
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 5 of 213. PageID #: 38




 1             11.   The crisis was precipitated by Defendants, who, through deceptive means, and

 2 using one of the biggest pharmaceutical marketing campaigns in history, carefully engineered
 3   and continue to support a dramatic shift in the culture of prescribing opioids by falsely
 4   portraying both the risks of addiction and abuse and the safety and benefits of long-term use.
 5             12.   Defendant drug companies named herein, manufacture, market, and sell

 6   prescription opioids (hereinafter "opioids"), including brand-name drugs like Oxycontin,

 7   Vicodin and Percocet, as well as generics like oxycodone and hydrocodone, which are powerful

 8   narcotic painkillers.
 9             13.   Historically, because they were considered too addictive and debilitating for the

10   treatment of chronic pain (like back pain, migraines.and arthritis),l opioids were used only to
11   treat short-term acute pain or for palliative (end-of-life) care.
12             14.   Defendants' goal was simple: to dramatically increase sales by convincing
13   doctors that it was safe and efficacious to prescribe opioids to treat not only the kind of severe
14   and short-term pain associated with surgery or cancer, but also for a seemingly unlimited array
15   of less severe, longer-term pain, such as back pain, headaches and arthritis.
16             15.   Defendants knew that their opioid products were addictive, subject to abuse, and
17   not safe or efficacious for long-term use.
18             16.   Defendants' nefarious plan worked and they dramatically increased their sales
19   and reaped billions upon billions of dollars of profit at the expense of millions of people who
20 are now addicted and the thousands who have died as a result.
21             17.   Defendant drug companies should never place their desire for profits above the
22 health and well being of their customers or the communities where those customers live,
23   because they know prescribing doctors and other health-care providers rely on their statements
24   in making treatment decisions, and drug companies must tell the truth when marketing their
25   drugs and ensure that their marketing claims are supported by science and medical evidence.
26             18.   Defendants broke these simple rules and helped unleash a healthcare crisis that
27   has had far-reaching financial, social, and deadly consequences in Clark County and throughout
28   Nevada.



                                                      4
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 6 of 213. PageID #: 39




 1          19.     Defendants falsely touted the benefits of long-term opioid use, including the
 2   supposed ability of opioids to improve function and quality of life, even though there was no
 3   "good evidence" to support their claims.
4           20.     Defendants disseminated these common messages to reverse the popular and
 5   medical understanding of opioids.
 6          21.     As a result of the drug companies' marketing campaign, opioids are now the
 7   most prescribed class of drugs generating over $11 billion in revenue for drug companies in
 8   2014 alone.
 9          22.     As a result of the drug companies' marketing campaign, the fatalities continued
10   to mount while the living continue to suffer.
11          23.     In 2015, over 33,000 Americans died of a drug overdose involving opioids with
12   studies suggesting that these fatalities are statistically underreported. In 2015, the estimated
13   economic impact of the opioid crisis was $504.0 billion, or 2.8 % of our U.S.'s gross domestic
14   product that same year. Previous estimates of the economic cost of the opioid crisis greatly
15   understate it by undervaluing the most important component of the loss-fatalities      resulting
16   from overdoses.
17          24.     Most opioid related deaths occur among those between the ages of
18   approximately 25 and 55 years old. Studies have shown that the overall fatality rate was 10.3
19   deaths per 100,000 population, and in the 25 to 55 year old age group, fatality rates were much
20   higher, ranging from 16.1 to 22.0 deaths per 100,000 population.
21
22
23
24
25
26
27
28



                                                     5
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 7 of 213. PageID #: 40




                Figure 2. Opioid-involved Overdose Deaths by Age in                                    2015
 1              (Number of deaths)
 2
                 1,000

 3

 4
                   750
 5

 6
                   500 .
                                                           Most opioid-involved
 7                                                        overdose deaths in the
                                                        United States occur among
 8                                                      those between the ages of
                   250                                     25 and 55years old.
 9

10
                     0     --
11
                           0    5   10   15   20   25    30   35   40       45     50   55   60   65    70    75   80   85   90   95

12                                                                               Age

                Source: CDCWonder database, multiple cause of death files
13

14           25.           In addition to the cost of fatalities each year, opioid misuse among the living
15   imposes important costs as well. It is estimated that prescription opioid misuse increases
16   healthcare and substance abuse treatment costs in the United States by $29.4 billion, increases
17   criminal justice costs by $7.8 billion, and reduces productivity among those who do not die of
18   overdose by $20.8 billion (in 2015 $). The total nonfatal cost of$58.0 billion divided by the 1.9
19   million individuals with a prescription opioid disorder in 2013 results in an average cost of
20   approximately $30,000. 1 And when patients can no longer afford or legitimately obtain opioids,
21   they often tum to the street to buy prescription opioids or even heroin, fueling the secondary
22   drug market.
23           26.           Further compounding issues is that this problem is worsening at an alarming rate.
24   According to a report published by the White House Council of Economic Advisors (CEA),
25   opioid-involved overdose deaths have doubled in the past ten years and quadrupled in the past
26   sixteen.
27
     1
28    Florence , C., Zhou , C., Luo, F. and Xu, L. 2016 . "The Economic Burden of Prescription Opioid Overdose, Abuse ,
     and Dependence in the United States, 2013 ." Medical Care, 54(10) : 901-906 .


                                                                        6
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 8 of 213. PageID #: 41




 1

 2            Figure 1. Opioid-involved Overdose Deaths, 1999-2015
              (Thousands of Deaths)
 3
               35
 4

 5             30


 6             25

 7
                20
 8
                15
 9

10              10


11

12

13
                   5


                   0
                        III
                       1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

              Source: CDC Wonde r dat abase , mul t ipl e cause of death fil es
14

15

16

17           27.        The crisis that Defendants caused has directly impacted Clark County as it bears

18   the financial brunt of this epidemic as it unfolds in our community.

19           28.        Apart from the toll on human life, the crisis has financially strained the services

20   Clark County provides its residents and employees. Human services, social services, court

21   services, law enforcement services, the office of the coro!ler/medical examiner and health

22   services, including hospital, emergency and ambulatory services, have all been severely

23   impacted by the crisis. For example, as a direct and foreseeable consequence of Defendants'

24   egregious conduct, Clark County paid, and continues to pay, a significant amount for health

25   care costs that stem from prescription opioid dependency. These costs include unnecessary and

26   excessive opioid prescriptions,               substance abuse treatment      services, ambulatory   services,

27   emergency department services, and inpatient hospital services, among others. Defendants'

28   conduct also caused Clark County to incur substantial economic, administrative and social costs

     relating to opioid addiction and abuse, including crimirtaljustice costs, victimization costs, child

                                                                     7
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 9 of 213. PageID #: 42




 1   protective services costs, lost productivity costs, and education and prevention program costs
2    among others.
 3           29.      After creating a public health crisis, Defendants have not pulled their opioid
4    products from the market, acknowledged the very real dangers of addiction and abuse even if
 5   the opioids are taken as prescribed, or acknowledged that opioids are inappropriate for long-
 6   term pain management. Instead, Defendants have taken the position that their opioid products
 7   are not dangerous and continue to sell these dangerous and addictive drugs, thereby continuing
 8   to fuel the crisis.
 9           30.      As a result, physicians, pharmacists and patients are not able to appropriately
10   and adequately evaluate the relevant risks associated with opioids use, particularly the risks to
11   patients who have been and are being exposed to, unnecessarily, including but not limited to the
12   risk of severe and disabling addiction, actual addiction, the consequences of addiction, and other
13   adverse medical conditions. Additionally, the rising numbers of persons addicted to opioids
14   have led to a dramatic increase of social problems, including drug abuse and diversion and the
15   commission of criminal acts to obtain opioids. Consequently, public health and safety have been
16   significantly and negatively impacted due to the misrepresentations and omissions by
17   Defendants regarding the appropriate uses and risks of opioids, ultimately leading to widespread
18   inappropriate use of the drug.
19           31.      As a result of Defendants' misconduct, physicians, pharmacists and patients
20   have not been provided with accurate information about the appropriate uses, risks and safety
21   of these drugs, thus c~using the crisis before us as well as giving rise to this lawsuit.
22           32.      Plaintiff files this Complaint naming the drug companies herein as Defendants
23   and placing the industry on notice that Clark County is taking action to abate the public nuisance
24   that plagues our community.
25           33.      By its Complaint, Clark County seeks to recover from Defendants its damages
26   as a result of the opioid public-health crisis Defendants caused. Namely, this action is brought
27   by this Plaintiff pursuant to constitutional, statutory, common law and/or equitable authority for
28   purposes of, inter alia:



                                                     8
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 10 of 213. PageID #: 43




 1                  a.      recovering restitution and reimbursement for all the costs Clark County

 2                          has incurred in paying excessive and unnecessary prescription costs

 3                          related to opioids;

 4                  b.      recovering restitution and reimbursement for all the costs expended by

 5                          Clark County for health care services and programs associated with the

 6                          diagnosis and treatment of adverse health consequences of opioids use,

 7                          including but not limited to, addiction;

 8                  C.      recovering restitution and reimbursement for all the costs consumers

 9                          have incurred in excessive and unnecessary prescription costs related to

10                          opioids;
11                  d.      disgorgement;
12                  e.      recovering damages for all costs incurred and likely to be incurred in an
13                          effort to combat the abuse and diversion of opioids in Clark County;
14                  f.      recovering damages incurred as costs associated with the harm done to
15                          the public health and safety.
16          34.     However, Plaintiff does not bring claims, as part of this action, for products
17   liability nor does the County seek compensatory damages for death, physical injury to person,

18   emotional distress, or physical damage to property.

19                                  PARTIES AND JURISDICTION
20          A. Plaintiff, Clark County.
21          35.     Plaintiff,   Clark   County   ('.'CLARK COUNTY"         or   "Plaintiff'),   1s an
22   unincorporated county organized under the laws of the State of Nevada.
23          36.     Plaintiff provides a wide range of services on behalf of its residents, including

24   services for families and children, public health, public assistance, law enforcement, and
25   emergency care.

26          37.     Plaintiff has all the powers possible for a county to have under the constitution
27   of the State ofNevada, and the laws of the State of Nevada.
28


                                                    9
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 11 of 213. PageID #: 44




 1            38.     Plaintiff has standing to bring this litigation to provide for the orderly
 2   government of Clark County and to address matters oflocal concern including the public health,
 3   safety, prosperity, security, comfort, convenience and general welfare of its citizens.
 4            39.     Clark County declares that the unlawful distribution of prescription opiates, by
 5   the Defendants named herein, has created a serious public health crisis of opioid abuse,
 6   addiction, morbidity and mortality and is a public nuisance.
 7            40.     Plaintiff is authorized by law to abate any nuisance and prosecute in any court
 8   of competent jurisdiction, any person who creates, continues, contributes to, or suffers such
 9   nuisance to exist and prevent injury and annoyance from such nuisance.
10            B. Defendants, Drug Manufacturers.
11            41.     Defendant PURDUE PHARMA L.P. is a limited partnership organized under
12   the laws of Delaware, and registered and authorized to do business in the State ofNevada, under
13   the laws thereof. At all times relevant herein, PURDUE PHARMA L.P. takes and took
14   advantage of the legislative, regulatory and tax schemes of the State ofNevada to own, maintain
15   and defend drug patents. PURDUE PHARMA INC. is a corporation organized under the laws
16   of both Delaware and New York, with its principal place of business in Stamford, Connecticut,
17   and THE PURDUE FREDERICK COMPANY, INC. is a Delaware corporation with its
18   principal      place   of   business   m    Stamford,    Connecticut.    Defendant'       PURDUE
19   PHARMACEUTICALS, L.P., ("Purdue Pharmaceuticals") is and was a limited partnership
20   organized under the laws of the State of Delaware. At all times relevant hereto, the foregoing,
21   (collectively,, "PURDUE") are and were in the business _ofdesigning, testing, ,manufacturing,
22   labeling, advertising, promoting, marketing, selling and/or distributing OxyContin and have
23   done so to and within the State of Nevada. At all times relevant herein, PURDUE hired
24   "Detailers" in Clark County, Nevada, to make personal contact with physicians and clinics to
25   advocate for the purchase and use of opioid medications which were contrary to known safety
26   concerns and sound medical advice.
27            42.       In 2007, Purdue settled criminal and civil charges against it for misbranding
28   OxyContin and agreed to pay a $635 million fme - at the time, one of the largest settlements
     with   a drug company for marketing misconduct. None of this stopped Purdue. In fact, Purdue
                                                     10
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 12 of 213. PageID #: 45




 1   continued to create the false perception that opioids were safe and effective for long-term use,
 2   even after being caught, by using unbranded marketing methods to circumvent the system. On
 3   May 8, 2007, as part of these settlements, Purdue entered into a consent judgment with the State
 4   of Nevada, in which it agreed to a number of terms intended to prevent any further misleading
 5   marketing in the State of Nevada. In short, Purdue paid the fine when caught and then continued
 6   business as usual, deceptively marketing and selling billions of dollars of opioids each year.
 7          43.       At all relevant times, Purdue, which is a collection of private companies, has
 8   been controlled by members of the extended Sackler family, who are the ultimate intended
 9   beneficiaries of virtually all of Purdue's profit distributions. The individual Defendants named
10   in this action are the remaining living· Sackler family members who served on the board of
11   Purdue Pharma, Inc. (the "Purdue board"), which functioned as the nexus of decision-making
12   for all of Purdue.
13          44.       Defendant RICHARDS. SACKLER became a member of the Purdue board in
14   1990 and became its co-chair in 2003, which he remained until he left the board in 2018. He was
15   also Purdue's head of research and development from at least 1990 through 1999, and its
16 president from 1999 through 2003. He resides in New York, Florida, and Texas. He currently
17   holds an active license to practice medicine issued by the New York State Education
18   Department. He is a trustee of the Sackler School of Medicine, a director and the vice president
19   of the Raymond and Beverly Sackler Foundation, and a director and the president and treasurer
20   of the Richard and Beth Sackler Foundation, Inc., all three of which are New York Not-for-
21   Profit Corporatio11;s.
22          45.       Defendant JONATHAN D. SACKLER was a member of Purdue's board from
23   1990 through 2018. He resides in Connecticut. He is a trustee of the Sackler School of Medicine,
24   the president and CEO of the Raymond and Beverly Sackler Foundation, and the vice president
25   of the Richard and Beth Sackler Foundation Inc., all three of which are New York Not-for-Profit
26   Corporations.
27          46.       Defendant MORTIMER D.A. SACKLER has been a member of Purdue's
28   Board since 1993. He resides in New York. Mortimer is a director and the president of the


                                                    11
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 13 of 213. PageID #: 46




 1   Mortimer and Jacqueline Saclder Foundation, and a director and the vice president and treasurer

 2   of the Mortimer D. Sackler Foundation, Inc., both of which are New York Not-for-Profit

 3   Corporations.
 4          47.      Defendant KATHE A. SACKLER was a member of Purdue's board from 1990
 5   through 2018. She resides in New York and Connecticut. Kathe is a director and president of

 6   the Shack Sackler Foundation, a director and vice president and secretary of the Mortimer D.
 7   Sackler Foundation Inc. and is a governor of the New York Academy of Sciences, all three of

 8   which are New York Not-for-Profit Corporations.
 9          48.      Defendant ILENE SACKLER LEFCOURT was a member of Purdue's board
10   between 1990 and 2018. She resides in New York. She is a director of Columbia University and
11   is the president of the Sackler Lefcourt Center for Child Development Inc., both of which are
12   New York Not-for-Profit Corporations.
13          49.      Defendant DAVID A. SACKLER was a member of Purdue's board from 2012
14   through 2018. He resides in New York.
15          50.      Defendant BEVERLY SACKLER was a member of Purdue's board from 1993
16   through 2017. She resides in Connecticut. Beverly Sackler serves as a Director and the Secretary

17   and Treasurer of the Raymond and Beverly Sackler Foundation, a New York Not-for-Profit
18   Corporation.
19          51.      Defendant THERESA SACKLER was a member of Purdue's board from 1993
20   through 2018. She resides in New York and the United Kingdom.
21          ,52.     These indivi<;lualDefendants used ,a number of known ~d unknown entities,
22   named as Defendants herein as vehicles to transfer funds from Purdue directly or indirectly to
23   themselves. These include the following:
24          53.      Defendant PLP ASSOCIATES HOLDINGS L.P., which is a Delaware limited
25   partnership and a limited partner of Purdue Holdings L.P. Its partners are PLP Associates
26   Holdings Inc. and BR Holdings Associates L.P.
27          54.      Defendant ROSEBA Y MEDICAL COMP ANY L.P ., which is a Delaware
28   limited partnership ultimately owned by trusts for the benefit of one or more of the individual


                                                   12
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 14 of 213. PageID #: 47




 1   Defendants. Its general partner is Rosebay Medical Company, Inc., a citizen of Delaware and
 2   Connecticut. The Board of Directors of Rosebay medical Company, Inc. includes board

 3   members Richard S. Sadder and Jonathan D. Sackler.

 4           55.        Defendant BEACON COMPANY, which is a Delaware general partnership
 5   ultimately owned by trusts for the benefit of members of one or more of the individual
 6   Defendants.
 7           56.       The foregoing individual Defendants are referred to collectively as "the

 8   Sacklers." The foregoing entities they used as vehicles to transfer funds from Purdue directly
 9   or indirectly to themselves are referred to as "the Sackler Entities." Together, the Sacklers and
10   the Sackler Entities are referred to collectively as "the Sackler Defendants."
11           57.       Defendant     TEVA PHARMACEUTICALS             USA, INC., 1s a Delaware
12   corporation with its principal place of business located in North Whales, Pennsylvania. Teva
13   USA is a wholly owned subsidiary of TEVA PHARMACEUTICALS INDUSTRIES LTD., an
14   Israeli Corporation.        TEVA develops, makes, manufactures, and distributes generic opioid
15   medications worldwide, including within Clark County, Nevada.
16           58.       Defendant CEPHALON, INC., is Delaware corporation with its principal place
17   of business located in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired CEPHALON, INC.
18           59.       Defendant ENDO HEALTH SOLUTIONS INC., is a Delaware corporation with
19   its   principal     place      of   business   located   m   Malvern,    Pennsylvania.    ENDO

20   PHARMACEUTICALS, INC., is a wholly-owned subsidiary of Endo Health Solutions Inc.,
21   and is a Dela~are corporation with,its principal place of business in Malvern, P,ennsylvania.
22           60.       Defendant PAR PHARMACEUTICAL, INC. is a Delaware corporation with its
23   principal place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a
24   wholly- owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical
25   Holdings, Inc. Defendant PAR PHARMACEUTICAL COMPANIES, INC. is a Delaware
26   corporation with its principal place of business located in Chestnut Ridge, New York. Par
27   Pharmaceutical Companies, Inc. (and by extension its subsidiary, Par Pharmaceutical, Inc.,)
28   (collectively, "Par Pharmaceutical") was acquired by Endo International plc in September 2015
     and is currently an operating company of Endo International plc. Endo Health Solutions Inc.,

                                                       13
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 15 of 213. PageID #: 48




 1   Endo Pharmaceuticals, Inc., Par Pharmaceutical, and their DEA registrant subsidiaries and
 2   affiliates, (collectively, "Endo"), manufacture opioids sold nationally, and in Clark County,
 3   Nevada.
 4           61.      Defendants ALLERGAN INC. and ALLERGAN USA INC. are Delaware
 5   corporations with headquarters in Madison, New Jersey. ALLERGAN INC. and ALLERGAN
 6   USA INC. (ALLERGAN INC. and ALLERGAN USA INC., collectively are referred to herein
 7   as "Allergan.") Prior to that, WATSON PHARMACEUTICALS, INC., acquired ACTAVIS,
 8   INC. in October 2012; the combined company changed its name to ACTAVIS, INC.
 9   SUBSEQUENTLY, ACTA VIS, INC. acquired ALLERGAN and changed the parent company
10   to ALLERGAN.
11           62.      Defendant WATSON LABORATORIES, INC. is, and was at all times relevant
12   herein, a Nevada corporation with its principal place of business in Corona, California, and is a
13   wholly owned subsidiary of Allergan PLC, the parent company of Defendants ALLERGAN
14   INC.    and    ALLERGAN           USA      INC.,     (f/k/a   ACTAVIS,        INC.,     f/k/a   WATSON
15   PHARMACEUTICALS, INC.). At all times relevant herein, Watson Laboratories, Inc. takes
16   and took advantage of the legislative, regulatory and tax schemes of the State ofNevada to own,
17   maintain and defend drug patents. ACTA VIS PHARMA, INC. (f/k/a ACTA VIS, INC.), is a
18   Delaware corporation with its principal place of business in New Jersey, and was formerly
19   known as WATSON PHARMA, INC. ACT AVIS LLC is a Delaware limited liability company
20   with its principal place of business in Parsippany, New Jersey.
21           63.      Defendant INSYS THERAPEU!ICS, INC.2, is, and was at all times relevant
22   herein, a Delaware corporation with its principal place of business located in Chandler, Arizona.
23   At all times relevant herein, Defendant INSYS THERAPEUTICS, INC. was in the business of
24   designing, testing, manufacturing, labeling, advertising, promoting, marketing, selling and/or
25   distributing Subsys, a transmucosal immediate-release formulation of fentanyl, packed in a
26   single-dose spray device intended for oral sublingual administration, and has done· so to and
27   within in the State of Nevada. At all times relevant herein, INSYS THERAPEUTICS, INC.
28
     2Defendant lnsys Therapeutics, Inc. recently filed for Chapter l l Bankruptcy and, thus, in accordance with the
     automatic stay, has not been served with these papers.

                                                          14
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 16 of 213. PageID #: 49




 1   hired "Detailers" in Clark County, Nevada to make personal contact with physicians and clinics

 2   to advocate for the purchase and use of opioid medications which were contrary to known safety

 3   concerns and sound medical advice. At all times relevant herein, INSYS THERAPEUTICS,

 4   INC., used deceptive tactics to gain authorization for Subsys prescriptions from health insurance

 5   providers for off-label, high dosage uses.
            64.       Defendant JOHN KAPOOR, the founder oflnsys Therapeutics, Inc. and former
 6

 7   Executive Chairman, was a member of Insys's board between 1990 and 2017. He resides in

 8   Phoenix, Arizona.
 9
             65.     Defendant RICHARD M. SIMON was a former National Director of Sales for
10
     Insys during the time relevant to the allegations of this action. He resides in Seal Beach,
11

12   California.

13           66.     Defendant SUNRISE LEE was a former Regional Sales Director of Insys. He

14   resides in Bryant City, Michigan.
15
             67.     Defendant JOSEPH A. ROWAN was a former Regional Sales Director oflnsys
16
     during the time relevant to the allegations of this action. He resides in Panama City, Florida.
17

18           68.     Defendant MICHAEL J. GURRY was a former Vice President of Managed

19   Markets for Insys during the time relevant to the allegations of this action. He resides in
20
     Scottsdale, Arizona.
21
             69.     Defendant MICHAEL BABICH was the former president and CEO of Insys
22
     during the time relevant to the allegations of this action. He resides in Scottsdale, Arizona.
23

24           70.     Defendant ALEC BURLAKOFF was the former vice president of sales for

25   Insys during the time relevant to the allegations of this action. He resides in Charlotte, North
26
     Carolina.
27
             71.     The foregoing individual Defendants associated with Insys are referred to
28
     collectively as "the Insys Executives."

                                                    15
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 17 of 213. PageID #: 50




            72.    Insys's founder and owner, John Kapoor, was recently convicted of criminal
 1
 2   racketeering in a case brought by the Massachusetts Department of Justice. Insys executives,

 3   Richard M. Simon, Sunrise Lee, Joseph A. Rowan, and Michael J. Gurry, were all convicted in
 4
     the same case. Michael L. Babich, former Insys chief executive, pleaded guilty to conspiracy
 5
     and mail fraud charges. Alec Burlakoff pled guilty to one count of racketeering conspiracy.
 6
 7          73.     MALLINCKRODT LLC is a Delaware corporation with its principal place of

 8   business in Hazelwood, Missouri. MALLINCKRODT operates in the United States under the

 9   name Mallinckrodt Pharmaceuticals, with its United States headquarters are located in
10   Hazelwood, Missouri. At all times relevant herein, Defendant MALLINCKRODT was in the
11   business of designing, testing, manufacturing, labeling, advertising, promoting, marketing,

12   selling, and/or distributing opioid products known as Exalgo, Roxicodone, and Xartemis XR,
13   and has done so to and within the State of Nevada.
14          74.     Defendant SPECGX LLC is a Delaware limited liability company with its
15   headquarters in Clayton, Missouri, and is registerd with the Nevada Secretary of State to do
16   business in Nevada. SpecGx LLC is a subsidiary of Mallinckrodt plc that operates its specialty

17   generics business. Defendants Mallinckrodt LLC and SpecGx LLC, together with their DEA
18   and Nevada registrant and licensee subsidiaries and affiliates (collectively, "Mallinckrodt"),
19   manufacture, market, sell, and distribute pharmaceutical drugs throughout the United States,
20   and in Clark County, Nevada.

21          75.     That at all times ~elevant herein, PU:l~DUE PHARMA, L.,P.; PURDUE
22   PHARMA, INC.; THE PURDUE FREDERICK COMPANY, INC.                           dba THE PURDUE
23   FREDERICK COMPANY, INC.; PURDUE PHARMACEUTICALS, L.P.; RICHARD S.
24   SACKLER; JONATHAN D. SACKLER, MORTIMER D.A. SACKLER; KATHE A.
25   SACKLER; ILENE SACKLER LEFCOURT; DAVID A. SACKLER; BEYERL Y SACKLER;
26   THERESA SACKLER; PLP ASSOCIATES HOLDINGS L.P.; ROSEBAY MEDICAL·
27   COMPANY L.P.; BEACON COMPANY; TEVA PHARMACEUTICALS USA, INC.; TEVA

28   PHARMACEUTICALS           INDUSTRIES       LTD;      CEPHALON,     INC.;    ENDO    HEALTH
     SOLUTIONS INC.; ENDO PHARMACEUTICALS, INC.; PAR PHARMACEUTICAL, INC.; .

                                                   16
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 18 of 213. PageID #: 51




 1   PAR PHARMACEUTICAL COMPANIES, INC.; ALLERGAN INC.; ALLERGAN USA
 2   INC.; ACTAVIS,       INC.   f/k/a WATSON          PHARMACEUTICALS,          INC.; WATSON
 3   LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON
 4   PHARMA, INC., INSYS THERAPEUTICS, INC.; JOHN KAPOOR; RICHARD M. SIMON,
 5   SUNRISE LEE, JOSEPH A. ROWAN; MICHAEL J. GURRY; MICHAEL BABICH; ALEC
 6   BURLAKOFF; MALLINCKRODT, LLC and SPECGX LLC,                          (collectively "Defendant
 7   Manufacturers" or "Defendants") were, and currently are, regularly engaged in business in
 8   Clark County. More specifically, Defendants were, and currently are, in the business of
 9   designing, testing, manufacturing, labeling, advertising, promoting, marketing, and/or selling
10   opioids throughout Clark County.
11          C. Defendants, Wholesale Distributors.
12          76.    Defendant, AMERISOURCEBERGEN DRUG CORPORATION, is, and at all
13   times pertinent hereto, was, a foreign corporation authorized to do business in the County of
14   Clark, State of Nevada.     Upon information and belief, and at all times relevant hereto,
15   AMERISOURCEBERGEN DRUG CORPORA TION's principal place of business is located in
16   Chesterbrook, Pennsylvania, operating distribution centers in Ohio.
17          77.    Defendant, CARDINAL HEALTH, INC. is, and at all times pertinent hereto,
18   was, a foreign corporation with multiple wholly-owned subsidiaries incorporated under the laws
19   of the State of Nevada and/or authorized to do business in said state, and conducting business
20   in the County of Clark, State of Nevada.
21          78.    _Upon information and belief, and at all times relevant hereto,, CARDINAL
22   HEALTH, INC.'s principal office is located in Dublin, Ohio, operating, distribution centers in
23   Ohio. CARDINAL HEALTH 6 INC. is a Nevada Domestic Corporation.                    CARDINAL
24   HEALTH TECHNOLOGIES LLC is a Nevada Domestic LLC. At all times relevant herein,
25   CARDINAL HEAL TH TECHNOLOGIES LLC takes and took advantage of the legislative,
26   regulatory and tax schemes of the State of Nevada to own, maintain ·and defend patents, ·
27   including those relating to drug labeling, coding and distribution.
             79.    CARDINAL HEALTH 414 LLC is an LLC incorporated under the laws of the
28
     state of Delaware and headquartered in Dublin, Ohio, and registered and authorized to conduct ·

                                                  17
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 19 of 213. PageID #: 52




     business within the State of Nevada. At all times relevant herein, CARDINAL HEALTH 414
 1
 2   LLC takes and took advantage of the legislative, regulatory and tax schemes of the State of

 3   Nevada to own, maintain and defend medical patents. Further, CARDINAL HEALTH 414
 4
     LLC operates a pharmacy within the physical confines of the County of Clark. CARDINAL
 5
     HEAL TH 200 LLC is an LLC incorporated under the laws of the state of Delaware and
 6
 7   headquartered in Dublin, Ohio, and registered and authorized to conduct business within the

 8   State of Nevada. To Wit, CARDINAL HEALTH 200 LLC has obtained a business license in

 9   the County of Clark to register as a "Procurement Vendor," which is a company registered to
10
     submit bids to sell products to Nevada and Clark County government entities, such as to sell
11
     medical goods or drugs to the County-operated hospital.
12

13           80.     Defendant, McKESSON CORPORATION, is, and at all times pertinent hereto,

14   was, foreign corporation authorized to do business in the County of Clark, State of Nevada.

15   Upon information and belief, and at all times relevant hereto, McKESSON CORPORATION' s
16
     principal place of business is located in San Francisco, California, operating distribution centers
17
18   in Ohio. At all times relevant herein, McKESSON CORPORATION takes and took advantage

19   of the legislative, regulatory and tax schemes of the State of Nevada to own, maintain and

20   defend patents, including those relating to drug labeling, coding and distribution.
21
             81.      Defendant    WALGREENS          BOOTS      ALLIANCE,      INC. is a Delaware
22
     corporation with its principal place of business in Illinois.
23
24
             82.      Defendant WALGREEN CO. is and was registered to do business with the

25   Nevada Secretary of State as an Illinois corporation with its principal place of business in

26   Deerfield, Illinois. Walgreen Co. is·a subsidiary of Walgreens Boots Alliance,· Inc. and does
27
     business under the trade name W algreens.
28
             83.    . Defendant W ALG~EN         EASTERN CO., INC. is a New York c~rporation with

                                                      18
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 20 of 213. PageID #: 53




     its principal place of business in Deerfield, Illinois.
 1
 2           84.     Defendants Walgreens Boots Alliance, Inc., Walgreen Eastern Co., and

 3   Walgreen Co. are collectively referred to as "Walgreens". Walgreens, through its various DEA
 4
     registered subsidiaries and affiliated entities, conducts business as a licensed wholesale
 5
     distributor. At all times relevant to this Complaint, Walgreens distributed prescription opioids
 6
 7   throughout the United States, including in Clark County, Nevada. At all relevant times, this

 8   Defendant operated as a licensed pharmacy wholesaler in the State of Nevada, and in Clark

 9   County, Nevada.
10
             85.      Defendant WALMART INC., ("Walmart") formerly known as Wal-Mart
11
     Stores, Inc., is and was registered to do business with the Nevada Secretary of State as a
12

13   Delaware corporation with its principal place of business in Arkansas. Walmart, through its

14   various DEA registered subsidiaries and affiliated entities, conducts business as a licensed
15   wholesale distributor under named business entities including Wal-Mart Warehouse #6045 a/k/a
16
     Wal-Mart Warehouse #45. At all times relevant to this Complaint, Walmart distributed
17                                                                         I


18   prescription opioids throughout the United States, including in Clark County, Nevada. At all

19   relevant times, this Defendant operated as a licensed pharmacy wholesaler in the State of

20   Nevada, and in Clark County, Nevada.
21
             86.      Defendant· CVS HEAL TH CORPORATION ("CVS HC") is a Delaware
22
     corporation with its principal place of business in Woonsocket, Rhode Island. CVS HC conducts
23
24   business as a licensed wholesale distributor under the following named business entities, among

25   others: CVS Orlando FL Distribution L.L.C. and CVS Pharmacy, Inc. (collectively "CVS"). At

26 · all times relevant to this Complaint, CVS distributed prescription opioids throughout the United
27
     States, including in Clark County, Nevada.
28
             87.      Defendant CVS PHARMACY, INC. ("CVS Pharmacy") is a Rhode Island

                                                      19
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 21 of 213. PageID #: 54




     corporation with its principal place of business in Woonsocket, Rhode Island. CVS Pharmacy is
 1

 2 a subsidiary of CVS HC. At all times relevant to this Complaint, CVS Pharmacy operated as a
 3   licensed pharmacy wholesaler, distributor and controlled substance facility in Clark County,

 4   Nevada.
 5
            88.        Defendant CVS Pharmacy, Inc. distributed prescription opioids to Plaintiffs'
 6

 7
     Community through the following wholly owned subsidiaries that are alter-egos of CVS

 8   Pharmacy, Inc.:

 9                a.   Defendant CVS INDIANA L.L.C., an Indiana limited liability company with its
10
                  principal place of business in Indianapolis, Indiana;
11
                  b.   Defendant CVS RX SERVICES, INC. d/b/a CVS Pharmacy Distribution
12

13                Center, a New York corporation with its principal place of business in Woonsocket,

14                RI;and
15
                  c.   Defendant CVS TENESSEE DISTRIBUTION, L.L.C. a Tennessee corporation
16
                  with its principal place of business in Woonsocket, Rhode Island.
17
18          89.        Defendant CVS Pharmacy, Inc. instituted set-up, ran, directed, and staffed with

19   its own employees, the majority of the Suspicious Order Monitoring and diversion control

20   functions for CVS Indiana, LLC, CVS Rx Services, Inc., and CVS TN Distribution LLC.
21
            90;        Collectively, CVS Health Corporation, CVS Pharmacy, Inc., CVS Indiana, LLC,
22
     CVS Rx Services, Inc., and CVS TN Distribution, LLC are referred to as "CVS." CVS conducts
23
24   business as a licensed wholesale distributor. At all times relevant to this Complaint, CVS

25   distributed prescription opioids throughout the United States, including in Clark County,

26   Nevada; CVS pharmacies located in Clark County supplemented their supply of Schedule 3
27
     controlled substances including prescription opioids through purchases made by CVS from
28
     outside vendors; and CVS pharmacies located in Clark County were supplied with Schedule 2

                                                     20
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 22 of 213. PageID #: 55




     controlled substances including prescription opioids through purchases made by CVS from
 1
 2   outside vendors.

 3
            91.     Defendant,     MASTERS       PHARMACEUTICAL,            LLC       f/k/a   MASTERS
 4
     PHARMACEUTICAL, INC., is, and at all times pertinent hereto, was, foreign corporation
 5
     authorized to do business in the County of Clark, State of Nevada. Upon information and belief,
 6
     and at all times relevant hereto, MASTERS PHARMACEUTICAL, LLC f/k/a MASTERS
 7
     PHARMACEUTICAL, INC.'s, operates distribution centers in Ohio.
 8
            92.     AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH,
 9
     INC.; CARDINAL HEALTH 6 INC.; CARDINAL HEALTH TECHNOLOGIES                                   LLC;
10
     CARDINAL       HEALTH        414   LLC;    CARDINAL        HEALTH      200      LLC;     McKESSON
11
     CORPORATION;           WALGREENS          BOOTS        ALLIANCE,    INC.;    WALGREEN         CO.;
12
     WALGREEN EASTERN CO., INC.; WALMART INC.; CVS HEALTH CORPORATION;
13
     CVS PHARAMCY, INC.; CVS INDIANA, LLC; CVS RX SERVICES, INC.; CVS 1N
14
     DISTRIBUTION,       LLC; and MASTERS PHARMACEUTICAL,                     LLC f/k/a MASTERS
15
     PHARMACEUTICAL,             INC.; (collectively    "Defendant   Distributors"    or "Defendants")
16
     distributed opioids or facilitated the distribution of opioids into Clark County. The United
17
     States Drug Enforcement Administration has found it necessary to levy disciplinary action
18
     against these and each of these including large fines and suspension or permanent cancellation
19
     of their licenses for distribution of controlled substances, based on dangerous and abusive
20
     distribution practices as detailed herein and below.
21
            93.'    Defendant Distributors purchased opioids from manufacturers, including the
22
     named Defendants herein, and distributed them to pharmacies throughout Clark County, and
23
     the State of Nevada.
24
            94.     Defendant Distributors played an integral role in the chain of opioids being
25
     distributed throughout Clark County, and the State of Nevada.
26
            D. Defendants, Detailers.
27
28



                                                       21
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 23 of 213. PageID #: 56




 1           95.     Defendant AIDA B MAXSAM (hereinafter "DETAILER") is a natural person

 2   who is, and at all relevant times herein was, a resident of Clark County, Nevada, who is or was

 3   engaged in specialty drug sales on behalf of Defendant Manufacturer and Distributor PURDUE.

 4           96.     Defendant DETAILER was trained to, and did in fact, make personal contact
 5   with physicians and clinics within Clark County, Nevada for the purpose, and with the result,
 6   of encouraging them to prescribe opioid medications in a manner inconsistent with known
 7   safety concerns and contrary to sound medical practice.
 8           E. Defendants, Pharmacies, and Pharmacy Benefit Managers.

 9           97.     Defendant C & R PHARMACY d/b/a KEN'S PHARMACY f/k/a LAM'S
10   PHARMACY, INC. ("LAM'S PHARMACY'') is and was at all times pertinent hereto a
11   domestic corporation authorized to do business in the County of Clark, State of Nevada. Upon
12   information and belief, and at all times relevant hereto, KEN'S PHARMACY f/k/a LAM'S
13   PHARMACY, INC.'s principal place of business was and is in Las Vegas, Nevada. Plaintiff is
14   informed, believes, and alleges that C & R PHARMACY d/b/a KEN'S PHARMACY purchased
15   and is the possessor and controller of all of the assets of the former LAM'S PHARMACY
16   including drugs, premises, prescription records, customer lists, telephone numbers, goodwill,
17   and all other business assets.
18           98.     Defendant    LAM'S    PHARMACY         and   other   pharmacies   (collectively
19   "Defendant Pharmacies" or "Defendants") sold opioids to residents of Clark County giving rise
20   to the opioid crisis.

21           99.     Ph,armacy Benefit Managers ("PBMs") admi11:isterbenefit contracts and riders
22   that determine coverage for some or all of the costs of pharmaceutical products and/or provide
23   access to such products, sometimes through the PBM's own mail-order pharmacy. PBMs
24   establish formularies which govern which drugs are reimbursed and how. PBMs also determine
25   pre-authorization requirements and negotiate with drug manufacturers to offer preferred drug
26   formulary placement for drugs. Additionally, PBMs establish reimbursement rates for drugs
27   dispensed and can earn revenue from fees from health plans and insurers, rebates and other
28   incentives from drug manufacturers, including administrative fees and volume bonuses, and



                                                   22
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 24 of 213. PageID #: 57




 1 fees from maintaining pharmacy networks. Given their "gatekeeper" role, PBMs exercise
 2   significant power over the quantity of prescription opioids that enter the market.
 3          100.    PBMs also have massive quantities of data regarding the opioid prescribing and
 4   usage of the doctors and patients who participate in their plans. As a result, PBMs can
 5   identify: (a) patients who receive, and doctors who prescribe opioids in excessive volumes,
 6   frequency, or dosage; (b) patients who receive, and doctors who prescribe opioids in
 7   combination with other drugs indicative of diversion; (c) patients who receive opioids after
 8   having been treated or while being treated for opioid overdoses and addition; and (d) patients
 9   who receive opioids who are at higher risk for overdose, for example, because they also receive
10 benzodiazepines. This information, and their representations about their efforts to manage and
11 improve patients' health, created an obligation for PBMs to identify, report, and otherwise
12 address potential diversion or other dangerous instances of opioid use and prescribing.
13          101.    In addition, PBMs distribute opioids directly through their mail order
14 pharmacies, and, like other pharmacies, are DEA and state registrants. In distributing opioids,
15 PBMs are obligated to prevent diversion and to identify, report, and not ship suspicious orders
16   of opioids. Upon information and belief, to be confirmed by transaction data in the exclusive
17   possession of the PBMs, PBMs failed to carry out these duties.
18          102.    Defendant EXPRESS SCRIPTS HOLDING COMPANY ("ESHC") is a
19 Delaware corporation with its principal place of business in St. Louis, Missouri. Defendant
20   EXPRESS SCRIPTS, INC. ("ESI") is a wholly-owned subsidiary ofESHC and is incorporated
21   in the State of Delaware with its principal place of business located in St. Louis, Missouri. In
22   2012, ESI acquired its rival, Medco Health Solutions Inc., otherwise known as Merck Medco,
23   in a $29.1 billion deal. As a result of the merger, ESHC was formed and became the largest
24   PBM in the nation, filing a combined 1.4 billion prescriptions for employers and
25   insurers. ESHC and ESI are collectively referred to as "Express Scripts."
26           103.   Upon information and belief, Express Scripts derived and continues to derive
27   substantial revenue as a result of managing pharmacy benefits throughout Nevada, including
28   within Clark County.


                                                    23
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 25 of 213. PageID #: 58




 1          104.    Defendant Pharmacies and PBMs played an integral role in the chain of opioids
 2   being sold throughout Clark County.
 3          F. Defendants, Health Care Providers
 4          105.    Defendant STEVEN A HOLPER MD is, and was at all times relevant herein, a

 5   resident of Clark County, Nevada and was a licensed medical doctor in the State of Nevada.

 6   Upon i~ormation and belief, ~d at all times relevan~ hereto, Defendant ST~VEN A HOLPER
 7   MD, conducted business and provided medical services as STEVEN A. HOLPER, M.D., PC, a
 8   Nevada Domestic Professional Corporation in Clark County, Nevada. Defendant HOLPER
 9   OUT-PATIENTS MEDICAL CENTER, LTD. (collectively, with STEVEN A HOLPER MD
10
     and STEVEN A. HOLPER M.D., PC, "Defendant Providers" or "HOLPER"), is, and was at all
11
     times relevant herein, a Nevada Domestic Corporation with its principal place of business in
12
     Clark County, Nevada, and served as the location from which Defendant STEVEN A HOLPER
13
     MD provided his medical services.
14
            106.    HOLPER habitually prescribed and delivered highly addictive and potentially
15
16   lethal opioid medications, including, but not limited to, Subsys, to patients in Clark County,

17   Nevada who did not meet the qualifications for such medication, specifically, were not cancer

18   patients experiencing break-through cancer pain.

19          107.    HOLPER participated in a deceptive scheme to obtain authorization for such

20   prescriptions from health insurance providers.

21          G. Defendants, Does, Roes and Zoes.

22          108.    That the true names and the capacities, whether individual, agency, corporate,
23   associate or otherwise, of Defendant DOES 1 through 100, inclusive, are unknown to Plaintiff.
24   Plaintiff will ask leave of the Court to amend this Complaint to show the true names and
25   capacities of these Defendants, when they become known to Plaintiff. Plaintiff believes each
26   Defendant named as DOE was responsible for the.misconduct alleged herein.

27          109.    That the true names and the capacities, whether individual, agency, corporate,
28   associate or otherwise, of Defendant ROE CORPORATIONS I through 100, are unknown to
     Plaintiff. These Defendants· include the manufacturer(s), distributor(s) and any third party that

                                                      24
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 26 of 213. PageID #: 59




 1   may have developed, manufactured, produced, sold, altered or otherwise distributed the subject
 2   drug, which caused Plaintiffs injuries as complained herein. Plaintiff will ask to leave of the
 3   Court to amend this Complaint to show the true names and capacities of these Defendants, when
 4   they become known to Plaintiff. Plaintiff believes each Defendant named as ROE
 5   CORPORATION was responsible for contributing to the misconduct alleged herein.
 6          110.    That the true names and the capacities, whether individual, agency, corporate,
 7   associate or otherwise, of Defendant ZOE PHARMACIES I through 100, are unknown to
 8   Plaintiff. These Defendants include the pharmacies or similarly situated retailers that may have
 9   developed, manufactured, produced, sold, altered or otherwise distributed opioids which caused
10   Plaintiffs injuries as complained herein. Plaintiff will ask to leave of the Court to amend this
11   Complaint to show the true names and capacities of these Defendants, when they become known
12   to Plaintiff. Plaintiff believes each Defendant named as ZOE PHARMACY was responsible for
13   contributing to the misconduct alleged herein.
14          111. ,., That Plaintiff is informed and believes, and based upon such information and
15   belief, alleges that each of the Defendants herein designated as DOES, ROES and/or ZOES are
16   in some manner responsible for the misconduct alleged herein.
17          112.    Plaintiff is informed and believes and thereon alleges that at all relevant times
18   herein mentioned Defendants, and each of them, were the agents and/or servants and/ or partners
19   and/or joint venture partners and/or employers and/or employees and/or contractors of the
20   remaining Defendants and were acting within the course and scope of such agency,
21   employment, partn~rship, contract or joi~t venture and with th~ knowledge and cons~nt of the
22   remaining Defendants at the time of the event leading to the misconduct alleged herein.
23          H. Jurisdiction & Venue.
24          113.    That exercise of the jurisdiction by this Court over each and every Defendant in
25   this action is appropriate because each and every Defendant has done, and continues to do,
26   business in the State ofNevada, and committed a tort in the State of Nevada. Additionally, this
27   Court has jurisdiction over the claims alleged herein as they arise under Nevada statutes and
28   Nevada common law.



                                                      25
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 27 of 213. PageID #: 60




 1           114.    Venue is proper in the District Court of Clark County, Nevada where part of the

 2   claims alleged herein occurred.

 3                               GENERAL FACTUAL ALLEGATIONS

 4           A. Opioids Generally
 5           115.    Defendants     design,   manufacture,    distribute,   sell, market,   and advertise

 6   prescription opioids, including brand-name drugs like Oxycontin and Subsys, and generics like

 7   oxycodone, which are powerful narcotic painkillers. Historically, because they were considered

 8   too addictive and debilitating for the treatment of chronic pain (like back pain, migraines and

 9   arthritis), opioids were used only to treat short-term acute pain cancer patients or for palliative

10   (end-of-life) care.

11           116.    Due to the lack of evidence that opioids improved patients' ability to overcome

12   pain and function, coupled with evidence of greater pain complaints as patients developed

13   tolerance to opioids over time and the serious risk of addiction and other side effects, the use of

14   opioids for chronic pain was discouraged or prohibited. As a result, doctors generally did not

15   prescribe opioids for chronic pain.

16           117.    In the 1970s and 1980s, studies were conducted that made clear the reasons to

17   avoid opioids. By way of example, the World Health Organization ("WHO") in 1986 published

18   an "analgesic ladder" for the treatment of cancer pain. The WHO recommended treatment with

19   over-the-counter      or prescription acetaminophen     or non-steroidal   anti-inflammatory   drugs

20   ("NSAIDs") first, then use of unscheduled or combination opioids, and then stronger (Schedule

21   II or III), opioids if pain persisted. The WHO ladder. pertained only to the ,treatment of cancer

22   pain, and did not contemplate the use of narcotic opioids for chronic pain - because the use of

23   opioids for chronic pain was not considered appropriate medical practice at the time.
24           118.    Due to concerns about their addictive qualities, opioids have been regulated as

25   controlled substances by the U.S. Drug Enforcement Administration ("DEA") since 1970. The

26   labels for scheduled opioid drugs carry black box warnings of potential addiction and " [s]erious,

27   life-threatening, or fatal respiratory depression," as a result of an excessive dose.

28           B. Defendants' Fraudulent Marketing



                                                      26
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 28 of 213. PageID #: 61




 1          119.    To take advantage of the lucrative market for chronic pain patients, Defendants
 2   developed a well-funded marketing scheme based on deception. Defendants used both direct
 3   marketing and unbranded advertising disseminated by purported independent third parties to
 4   spread false and deceptive statements about the risks and benefits of long-term opioid use.
 5          120.    Yet these statements were not only unsupported by or contrary to the scientific
 6   evidence, they were also contrary to pronouncements by and guidance from federal agencies
 7   such as the Food and Drug Administration ("FDA") and Centers for Disease Control and
 8   Prevention ("CDC") based on that evidence. They also targeted susceptible prescribers and
 9   vulnerable patient populations, including the elderly and veterans.
10          121.    Defendants also used kickback systems, prior authorization systems, and
11   incentives to encourage health care providers to prescribe the opioid medications.
12          Direct Marketing Efforts
13          122.    Defendants' direct marketing of opioids generally proceeded on two tracks.
14   First, Defendants conducted, and continue to conduct, promotional campaigns extolling the
15 purported benefits of their branded drugs. Advertisements were branded to deceptively portray
16 the benefits of opioids for chronic pain. For instance, Defendant Purdue commissioned series
17   of ads in medical journals, called "Pain vignettes," for Oxycontin in 2012. These ads featured
18   chronic pain patients and recommended opioids for each. One ad described a "54-year-old
19 writer with osteoarthritis of the hands" and implied that Oxycontin would help the writer work
20   more effectively. Purdue agreed in late 2015 and 2016 to halt these misleading representations
21   in New York, but no similar order has been. issued in Nevada. Defendant
                                                                     .
                                                                             Mallinckrodt marketed
22   its products, Exalgo and Xartemis as specially formulated to reduce abuse and published
23   information on its website minimizing addition risk as well as advocating access to opioids.
24   Defendant Insys provided health care providers with false and misleading information in order
25   to deceive such providers into believing the FDA had approved Subsys for more uses than the
26   FDA had actually approved.
27          123.    Second, Defendants promoted, and continue to promote, the use of opioids for
28   chronic pain through "detailers" - sales representatives who visited individual doctors and
     medical staff in their offices - and small-group speaker programs. Defendants' detailing to

                                                   27
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 29 of 213. PageID #: 62




 1 doctors is effective. By establishing close relationships with prescribing physicians,
 2   Defendants' sales representatives are able to disseminate their misrepresentations in targeted,
 3   one-on-one settings that allowed them to differentiate their opioids and to address individual
 4   prescribers' concerns about prescribing opioids for chronic pain.
 5          124.    These direct techniques were also accompanied              by kickbacks,     pnor
 6   authorization systems, and the use of other incentives to encourage health care providers, to
 7   prescribe the opioid medication for chronic pain.
 8          125.    Numerous studies indicate that marketing impacts prescribing habits, with face-
 9   to-face detailing having the greatest influence. Defendants devoted, and continues to devote,
10   massive resources to direct sales contacts with doctors.
11          126.    Defendants paid sham "speaker fees" to doctors to run educational events to
12   discuss the use of their products, but the fees were actually intended to reward those doctors for
13   prescribing Defendants' product and incentivize them to prescribe more of those products to
14   patients. In fact, often times the speakers spoke at events with minimal to no attendance simply
15 to collect the fee. These kickbacks increased as the number of prescriptions written by the
16 speakers increased.
17          127.    Upon information and belief and at all times relevant herein, Defendants
18 ensured, and continue to ensure, marketing consistency nationwide through national and
19 regional sales representative training; national training of local medical liaisons, the company
20   employees who respond to physician inquiries; centralized speaker training; single sets of visual
21   aids, speaker slide 1ecks, and sales tr~g     materials; and nati?nally coordinated adyertising.
22   Upon information and belief, Defendants' sales representatives and physician speakers were
23   required to adhere to prescribed talking points, sales messages, and slide decks, and supervisors
24   rode along with them periodically to both check on their performance and compliance.
25           128.   Upon information and belief and at all times relevant herein, Defendants
26   employed, and continue to employ, the same marketing plans and strategies and deployed the
27   same messages in Nevada as they did nationwide.
28           129.   As the opioid epidemic spread, many health care providers recognized the
     dangers of opioid medication, including health risks and the risk of addiction. Others, however,

                                                    28
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 30 of 213. PageID #: 63




 1   continued to prescribe such medication for off-label purposes without adequately warning
 2   patients of the dangers associated with opioids.

 3           130.   Upon information and belief, Defendant Providers received financial incentives
 4   to continue writing prescriptions for such opioid medication despite the dangers associated with
 5   same.
 6           131.   Across the pharmaceutical industry, "core message" development is funded and
 7   overseen on a national basis by corporate headquarters. This comprehensive approach ensures
 8   that Defendants' messages are accurately and consistently delivered across marketing channels
 9   - including detailing visits, speaker events, and advertising - and in each sales territory.
10   Defendants consider this high level of coordination and uniformity crucial to successfully
11   marketing their drugs.
12           Unbranded/Third-Party Marketing by Defendants

13           132.   In addition to direct communications, Defendants utilized third-party marketing
14   to promote their line of prescription opiates. This "unbranded" marketing refers not to a specific
15   drug, but more generally to a disease state or treatment. For instance, these marketing materials
16   generally promoted opioid use but did not name a specific opioid. Through these unbranded
17   materials, Defendants presented information and instructions concerning opioids that were
18   generally contrary to, or at best, inconsistent with, information and instructions listed on
19   Defendants' branded marketing materials and drug labels and with Defendants' own knowledge
20   of the risks, benefits and advantages of opioids. An example of such unbranded marketing
21   technique~ is Defendant Mallinckrodt's Collaborating and Acting Responsib~e to Ensure Safety
22   (C.A.R.E.S.) Alliance, which promoted a book "Defeat Chronic Pain Now!" minimizing the
23   risk of opioid addiction and emphasizing· opioid therapy for regular use for moderate chronic
24   prun.
25           133.   Using "Key Opinion Leaders" (KOLs) and "Front Groups," Defendants
26   disseminated their false and misleading statements regarding the efficacy of opioids. These
27   KOLs and Front Groups were important elements of Defendants' marketing plans, because they
28   appeared independent and therefore outside of FDA oversight. However, Defendants did so
     knowing that unbranded materials typically were not submitted or reviewed by the FDA. By

                                                    29
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 31 of 213. PageID #: 64




 1   acting through third parties, Defendants was able both to avoid FDA scrutiny and to give the
2    false appearance that these messages reflected the views of independent third parties.
 3   Afterwards, Defendants would cite to these sources as corroboration of their own statements.
4            134.   Defendants worked, and continue to work, in concert with the Front Groups and
 5   KOLs which they funded and directed to carry out a common scheme to deceptively market the
 6   risks, benefits, and superiority of opioids to treat chronic pain. Although participants knew this
 7   information was false and misleading, these misstatements were nevertheless disseminated to
 8   Nevada prescribers and patients.
 9          Key Opinion Leaders (KOLs)

10           135.   Upon information and belief and at all times relevant herein, Defendants
11   recruited, as part of its unbranded marketing efforts, a cadre of doctors who were financially
12   sponsored because of their preference to aggressively treat chronic pain with.opioids. KOLs
13   were retained by Defendants to influence their peers' medical practice, including but not limited
14   to their prescribing behavior. KOLs gave lectures, conducted clinical trials and occasionally
15   made presentations at regulatory meetings or hearings. KOLs were carefully vetted to ensure
16   that they were likely to remain on message and supportive of Defendant' agenda.
17           136.   Defendants' financial support helped these doctors become respected industry
18   experts. Upon information and belief, these doctors repaid Defendants by extolling the benefits
19   of opioids to treat chronic pain as quid pro quo. Defendants would cite to these sources later
20   on as corroboration of their own false and misleading statements regarding opioids.
21          Front Groups

22           137.   Defendants also entered into arrangements with seemingly unbiased and
23   independent patient and professional organizations to promote opioids for the treatment of
24   chronic pain. Under their direction and control, these "Front Groups" generated treatment
25   guidelines, unbranded materials, and programs that favored chronic opioid therapy. They also
26   assisted Defendants by refuting negative articles, by advocating against regulatory changes that
27   would limit opioid prescribing in accordance with the scientific evidence, and by conducting
28   outreach to vulnerable patient populations targeted by Defendants.



                                                    30
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 32 of 213. PageID #: 65




 1           138.      These Front Groups depended on Defendants for funding and, in some cases, for
 2   survival. Defendants exercised significant control over programs and materials created by these
 3   groups by collaborating on, editing, and approving .their content, and by funding their
 4   dissemination. In so doing, Defendants made sure that these Front Groups would generate only
 5   favorable messages. Despite this, the Front Groups held themselves out as independent and
 6   serving the needs of their members - whether patients suffering from pain or doctors treating
 7   those patients.
 8           139.      While Defendants utilized many Front Groups, one of the most prominent of was
 9   the American Pain Foundation ("APF"). APF received more than $10 million in funding from
10   opioid manufacturers from 2007 until it closed its doors in May 2012. Upon information and
11   belief, Defendant Purdue was one of its primary financial backers.
12           140.      APF issued education guides for patients, reporters, and policymakers that touted
13   the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of
14   addiction. APF also launched a campaign to promote opioids for returning veterans, which has
15   contributed to high rates of addiction and other adverse outcomes - including death - among
16   returning soldiers. APF also engaged in a significant multimedia campaign - through radio,
17   television and the internet - to educate patients about their "right" to pain treatment, namely
18   opioids. All of the programs and materials were available nationally and were intended to reach
19   Nevadans.
20           141.      In or about May 2012, the U.S. Senate Finance Committee began investigating
21 , APF to determine th~ relationship, financial and otherwise, benyeen the organization ,and the
22   manufacturers of opioid analgesics. The investigation caused considerable damage to APF' s
23   credibility as an objective and neutral third party~ and Purdue, upon information and belief,·
24   stopped financially supporting the organization.
25           142.      Within days of being targeted by Senate investigation, APF's board voted to
26   dissolve the organization "due to irreparable economic circumstances." APF "cease[ d] to exist,
27   effective immediately."
28           Continuing Medical Education (CMEs)



                                                      31
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 33 of 213. PageID #: 66




 1           143.   CMEs are ongoing professional education programs required for physicians.
 2   Physicians must attend a certain number and, often, type of CME programs each year as a
 3   condition of their licensure. These programs are delivered in person, often in connection with
 4   professional organizations' conferences, and online, or through written publications. Doctors
 5   rely on CMEs not only to satisfy licensing requirements, but to get information on new
 6   developments in medicine or to deepen their knowledge in specific areas of practice. Because
 7   CMEs are typically delivered by KOLs who are highly-respected in their fields and are thought
 8   to reflect their medical expertise, they can be especially influential with doctors.
 9           144.   By utilizing CMEs, Defendants sought to reach general practitioners, whose
10 broad area of focus and lack of specialized training in pain management made them particularly
11 dependent upon CMEs and, as a result, especially susceptible to Defendants' deceptions.
12 Defendants sponsored CMEs promoted chronic opioid therapy.
13           145.   These CMEs, while often generically titled to relate to the treatment of chronic
14 pain, focused on opioids to the exclusion of alternative treatments, inflated the benefits of
15 opioids, and frequently omitted or downplayed their risks and adverse effects.
16           146.   Upon information and belief and at all times relevant herein, CMEs paid for or
17   sponsored by Defendants were intended to reach prescribing physicians in Nevada.
18          Drug Manufacturer Defendants-Kickbacks           to Encourage Prescriptions
19           147.   Upon information and belief, Defendants utilized a system of kickbacks to
20   encourage health care providers to write prescriptions for, and deliver, the opioid medications.
21   Kickbacks took the f<?rmof "speaker fees" ~aid to health care proyiders that spoke at pr~grams
22   regarding the purported benefits and safety of using opioid medications to treat chronic pain.
23   Such· speakers were recruited by Defendants based upon the number of prescriptions the
24   providers wrote for opioid medications. The more prescriptions written, the more times the
25   speaker was asked to appear at a program, and the more "speaker fees" were paid to the provider.
26   Defendants' employees were rewarded when their "speakers" increased the prescriptions they
27   wrote. These speaking programs did not result in other health care providers writing a
28   significant number of prescriptions for Defendants' products, but the "speakers" continued to
     be paid to speak so long as they increased their own prescriptions. Many of the speaker

                                                     32
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 34 of 213. PageID #: 67




 1   programs had few or no attendees that would actually be able to write prescriptions for
 2   Defendants' products. Upon information and belief, Defendant Providers, benefitted from such

 3   programs.
 4          Prior Authorization Programs
 5          148.    Upon information and belief, Defendants developed pnor authorization
 6   programs in order to gain authorization and approval from insurance companies to cover the
 7   costly opioid products for off-label uses. These programs involved representatives from
 8   Defendants contacting insurance companies and representing that they are from a health care
 9   provider's office rather than from the Defendant manufacturer or distributor; providing
10   inaccurate diagnosis information on the authorization requests; and drafting Letters of Medical
11   Necessity for health care providers to sign-off on for purposes of receiving authorization from
12   health insurance providers. Upon information and belief, Defendant Providers also participated
13   in misleading the health insurance providers to authorize the numerous prescriptions written for
14   opioid medications, including, but not limited to, Subsys.
l5          Medication Switch Programs
16          149.    Upon information and belief, Defendants encouraged and incentivized detailers
17   and sales people to convince health care providers to substitute stronger, more expensive opioid
18   medications for medications that patients were already prescribed. Detailers and sales people
19   were informed that they would receive higher pay and/or bonuses by convincing health care
20   providers to change prescriptions. These programs ignored any warnings that one opioid drug
21   could not b~ substituted on a one,-for-one basis with ~other opioid medicat~on. Each opioid
22   medication is unique in its dosing and has a different approved dosage level. Switch programs
23   encouraged a one-for-one substitution despite the differences in the original and substitute
24   medication.

25          Drug Manufacturer Defendants-Marketing           Targeting the Elderly and Veterans
26          150.    In its pursuit of profit, Defendants targeted vulnerable segments of the
27   population suffering from chronic pain including veterans and the elderly.
28          151.    Defendants' targeted marketing to the elderly and the absence of cautionary
     language in their promotional materials creates a heightened risk of serious injury. Studies have

                                                    33
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 35 of 213. PageID #: 68




 1    shown that elderly patients who used opioids had a significantly higher rate of death, heart
 2    attacks, and strokes than users ofNSAIDs. Additionally, elderly patients taldng opioids have
 3    been found to suffer elevated fracture risks, greater risk for hospitalizations, and increased
 4    vulnerability to adverse drug effects and interactions, such as respiratory depression.
 5            152.    Defendants' efforts were successful. Since 2007, opioid prescriptions for the
 6    elderly have grown at twice the rate of prescriptions for adults between the ages of 40 and 59.
 7    Based on anecdotal evidence, many of these elderly patients started on opioids for chronic back
 8    pain or arthritis.
 9            153.    Veterans are also suffering greatly from the effects of Defendants' targeted
10 marketing. Opioids are particularly dangerous to veterans. According to a study published in
11 the 2013 Journal of American Medicine, veterans returning from Iraq and Afghanistan who
12 were prescribed opioids have a higher incidence of adverse clinical outcomes, like overdoses
13    and self- inflicted and accidental injuries, than the general U.S. population.
14            154.    Exit Wounds, a 2009 publication sponsored by Defendant Purdue and distributed
15 by APF, written as a personal narrative of one veteran, describes opioids as "underused" and
16 the "gold standard of pain medications" and fails to disclose the risk of addiction, overdose, or
17    injury. It notes that opioid medications "increase a person's level of functioning" and that "[l]ong
18    experience with opioids shows that people who are not predisposed to addiction are unlikely to
19 become addicted to opioid pain medications."
20            155.    Exit Wounds downplays and minimizes the risks from chronic opioid therapy
21    ~d does not disclose the risk that opioids ~ay cause fatal interac,tionswith benzodiaz~pines
22    taken by a significant number of veterans. It is not the unbiased narrative of a returning war
23    veteran. It is another form of marketing, sponsored by Defendant Purdue.
24            156.    The deceptive nature of Exit Wounds is made obvious in comparing it to
25    guidance on opioids published by the U.S. Department of Veterans Affairs and the Department
·26   of Defense in 2010 and 2011. The VA's Taking Opioids ·Responsibly describes opioids as
27    "dangerous." It cautions against taldng extra doses and mentions the risk of overdose and the
28    dangers of interactions with alcohol.
              C. Defendants' Misrepresentations

                                                      34
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 36 of 213. PageID #: 69




 1           157.    To convince prescribing physicians and prospective patients that opioids are
 2   safe, Defendants deceptively concealed the risks of long-term opioid use, particularly the risk
 3   of addiction, through a series of misrepresentations. Defendants manipulated their promotional
 4   materials and the scientific literature to make it appear that these items were accurate, truthful,
 5   and supported by objective evidence when they were not.
 6           158.    These misrepresentations regarding opioids include but are not limited to:
 7               a. Starting patients on opioids was low-risk because most patients would not
 8                   become addicted, and because those who were at greatest risk of addiction could
 9                   be readily identified and managed;
10               b. Patients who displayed signs of addiction probably were not addicted and, in any
11                   event, could easily be weaned from the drugs;
12               c. The use of higher opioid doses, which many patients need to sustain pain relief
13                   as they develop tolerance to the drugs, do not pose special risks; and
14               d. Abuse-deterrent opioids both prevent abuse and overdose and are inherently less
15                   addictive.
16           159.    Upon information and belief, Defendants have not only failed to correct these
17 misrepresentations, they continue to make them today.
18           160.    For example, Defendant Purdue misrepresented, and continues to misrepresent,
19 Oxycontin as providing 12 continuous hours of pain relief with one dose. However, studies
20   have shown, as well as Purdue's own internal research, that the effects of the drug wear off in
21   or about six (6) hours in one quarter of its patients and in or about ten (1) hours in one-half of
22   its patients.
23          · 161.   Defendants also misrepresented the benefits of chronic opioid therapy. For·
24   example, Defendant Purdue falsely claimed that long-term opioid use improved patients'
25   function and quality of life in advertisements for Oxycontin in medical journals entitled, "Pain
26   Vignettes" which were case studies featuring patients with pain conditions persisting over
27   several months and recommending Oxycontin for them. These advertisements implied that
28   Oxycontin improves patients' function.


                                                     35
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 37 of 213. PageID #: 70




 1          162.    However, these claims find no support in the scientific literature. In 2008, the
 2   FDA sent a warning letter to an opioid manufacturer, making it clear "that [the claim that]
 3   patients who are treated with the drug experience an improvement in their overall function,
 4   social function, and ability to perform daily activities . . . has not been demonstrated by
 5   substantial evidence or substantial clinical experience."       Most recently, the 2016 CDC
 6   Guideline approved by the FDA concluded that "there is no good evidence that opioids improve
 7   pain or function with long-term use, and ... complete relief of pain is unlikely."
 8          163.    Upon information and belief and at all times relative herein, Defendants made
 9   and/or disseminated deceptive statements related to opioids, including, but not limited to, in the
10   following ways:
11              a. Creating, sponsoring, and assisting in the distribution of patient education
12                  materials distributed to Nevada consumers that contained deceptive statements;
13              b. Creating and disseminating advertisements that contained deceptive statements
14                  concerning the ability of opioids to improve function long-term and concerning
15                  the evidence supporting the efficacy of opioids long-term for the treatment of
16                  chronic non-cancer pain;
17              c. Assisting in the distribution of guidelines that contained deceptive statements
18                  concerning the use of opioids to treat chronic non-cancer pain and
19                  misrepresented the risks of opioid addiction;
20              d. Developing and disseminating scientific studies that misleadingly concluded
21                  opioids are safe and effective for the long-term treatment of chronic non-cancer
22                  pain and that opioids improve quality of life, while concealing contrary data;
23              e. Targeting the elderly and veterans by assisting in the distribution of guidelines
24                  that contained deceptive statements concerning the use of opioids to treat chronic
25                  non-cancer pam and misrepresented the risks of opioid addiction in this
26                  population;
27              f. Exclusively disseminating misleading statements in education materials to
28                  Nevada hospital doctors and staff while purportedly educating them on new pain
                    standards; and

                                                    36
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 38 of 213. PageID #: 71




 1                g. Making deceptive statements concerning the use of opioids to treat chronic non-

 2                    cancer pain to Nevada prescribers through in-person detailing.

 3          D. Duty of Drug Distributors and Pharmacies as Gate Keepers
 4           164.     In Nevada, opioids are a controlled substance and are categorized as "dangerous

 5   drugs." Therefore, Defendant Distributors have a duty to exercise reasonable care under the

 6   circumstances.

 7           165.     This involves a duty not to create a foreseeable risk of harm to others.

 8   Additionally, one who engages in affirmative conduct-and thereafter realizes or should realize
 9   that such conduct has created an unreasonable risk of harm to another-is under a duty to exercise

10   reasonable care to prevent the threatened harm.
11           166.     All opioid distributors are required and have a duty to maintain effective controls

12   against opioid diversion. They are also required and have a duty to create and use a system to
13   identify and report downstream suspicious orders of controlled substances to law enforcement.
14   Suspicious orders include orders of unusual size, orders deviating substantially from the normal
15   pattern, and orders of unusual frequency.
16           167.     To comply with these requirements, distributors must know their customers,
17   report suspicious orders, conduct due diligence, and terminate orders if there are indications of
18   diversion.

19           168.     Defendant Distributors each have an affirmative duty to act as a gatekeeper
20   guarding against the diversion of the highly addictive, dangerous opioid drugs.
21           169.     Defendant Distributors each have a non-delegable duty to identify ~d track
22   suspicious orders of controlled substances.
23          ·170.     In addition, Defendant Distributors must also stop shipment on any order which
24   is flagged as suspicious and only ship orders which were flagged as potentially suspicious if,
25   after conducting due diligence, the distributor can determine that the order is not likely to be
26   diverted into illegal channels.

27           171.     Defendant Distributors have a duty to detect questionable and suspicious orders
28   to prevent the diversion of opioids into Clark County, which include orders of unusual size,
     orders deviating substantially from a normal pattern, and orders of an unusual frequency.

                                                      37
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 39 of 213. PageID #: 72




 1           172.     Defendant Distributors not only have a duty to detect and prevent diversion of

 2   controlled prescription drugs, but undertake such efforts as responsible members of society.

 3            173.    In so doing, this is intended to reduce the widespread diversion of these drugs

 4   out of legitimate channels into the illicit market, while at the same time providing the legitimate

 5   drug industry with a unified approach to narcotic and dangerous drug control.

 6            174.    Notwithstanding this duty and obligation, the DEA has been required to take
 7   administrative action against Defendant Distributors to force compliance. The United States

 8   Department of Justice, Office of the Inspector General, Evaluation and Inspections Division,

 9   reported that the DEA issued final decisions in 178 registrant actions between 2008 and 2012.

10   The Office of Administrative Law Judges issued a recommended decision in a total of 117
11   registrant actions before the DEA issued its final decision, including 76 actions involving orders
12   to show cause and 41 actions involving immediate suspension orders. 3 Some of these actions
13   include the following:
14
                  (a)    On April 24, 2007, the DEA issued, an Order to Show Cause and
15
             Immediate Suspension Order against the AmerisourceBergen Orlando, Florida
16           distribution center ("Orlando Facility") alleging failure to maintain effective controls
             against diversion of controlled substances. On June 22, 2007, AmerisourceBergen
17           entered into a settlement which resulted in the suspension of its DEA registration;
18
                     (b)    On November 28, 2007, the DEA issued an Order to Show Cause and
19           immediate Suspension Order against the Cardinal Health Auburn, Washington
             Distribution Center ("Auburn Facility") for failure to maintain effective controls against
20           diversion of hydrocodone;
21
                  (c)     On December 5, 2007, the DEA issued an Order to Show Cause and
22           Immediate Suspension Order against the Cardinal Health Lakeland, Florida Distribution
             Center ("Lakeland Facility") for failure to maintain effective controls against diversion
23           of hydrocodone;
24
                  (d)     On December 7, 2007, the DEA issued an Order to Show Cause and
25           Immediate Suspension Order against the Cardinal Health Swedesboro, New Jersey
             Distribution Center ("Swedesboro Facility") for failure to maintain effective controls
26           against diversion of hydrocodone;
27
                     (e)       On January 30, 2008, the DEA issued an Order to Show Cause and
28
     3The Drug Enforcement Administration's Adjudication of Registrant Actions, United States Department of Justice,
     Office of the Inspector General, Evaluation and Inspections Divisions, 1-2014-003 (May 2014).

                                                          38
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 40 of 213. PageID #: 73




            Immediate Suspension Order against the Cardinal Health Stafford, Texas Distribution
 1
            Center ("Stafford Facility") for failure to maintain effective controls against diversion
 2          of hydrocodone;

 3                 (f)     On May 2, 2008, McKesson Corporation entered into an Administrative
            Memorandum of Agreement ("2008 MOA") with the DEA which provided that
 4
            McKesson would "maintain a compliance program designed to detect and prevent the
 5          diversion of controlled substances, inform DEA of suspicious orders required by 21
            CFR § 1301.74(b), and follow the procedures established by its Controlled Substance
 6          Monitoring Program;"
 7
                    (g)     On September 30, 2008, Cardinal Health entered into a Settlement and
 8           Release Agreement and Administrative Memorandum of Agreement with the DEA
             related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and Stafford
 9           Facility. The document also referenced allegations by the DEA that Cardinal failed to
10           maintain effective controls against the diversion of controlled substances at its
             distribution facilities located in McDonough, Georgia; Valencia, California; and
11           Denver, Colorado;
12                 (h)       On February 2, 2012, the DEA issued an Order to Show Cause and
13           Immediate Suspension Order against the Cardinal Health Lakeland, Florida Distribution
             Center for failure to maintain effective controls against diversion of oxycodone;
14
                    (i)     On December 23, 2016, Cardinal Health agreed to pay a $44 million fine
15
             to the DEA to resolve the civil penalty portion of the administrative action taken against
16           its Lakeland, Florida Distribution Center;

17                (j)     On January 5, 2017, McKesson Corporation entered into an
            Administrative Memorandum Agreement with the DEA wherein it agreed to pay a
18
            $150,000,000 civil penalty for violation of the 2008 MOA as well as failure to identify
19          and report suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ,
            Lacrosse WI, Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen MA,
20          Santa Fe Springs CA, Washington Courthouse OH and West Sacramento CA; and
21
                     (k)     On,July 11, 2017, Mallinckrodt agreed to pay•the DEA $35 million,to
22           settle allegations for the company's failure to report suspicious orders of opioids and
             allegations of faulty record keeping. The investigation originally began in 2011 and
23           federal investigators reportedly found 44,000 violations potentially exposing
24           Mallinckrodt to $2.3 billion in fines.

25
             175.    In another example, on August 9, 2013, the DEA issued an Order to Show Cause
26   for Defendant MASTERS PHARMACEUTICALS, LLC to consider whether to revoke its
27   distributor license for failing to monitor, report, and prevent the distribution of suspicious orders
28
     under federal law. See, Masters Pharmaceuticals, Inc.; Decision and Order, 80 FR 55418, 55419


                                                      39
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 41 of 213. PageID #: 74




 1    (2015). The Order inter alia made allegations regarding Masters suspicious distributions of
 2    oxycodone to various pharmacies across the country, including 1.7 million dosage units ... to
 3    a pharmacy located in Clark County from January 1, 2009 through November 30, 2010. Id.
 4    The registration was ultimately revoked and Masters appealed.
 5           176.    On June 30, 2017, the Court of Appeals for the D.C. Circuit issued an order in
 6    denying MASTERS PHARMACEUTICAL, INC.'s, Petition for Review seeking to overturn
 7    the DEA's revocation of Masters' DEA registration finding that there was substantial evidence
 8    which supported revocation because suspicious orders were not investigated. See, Masters
 9    Pharmaceutical,Inc. v. Drug EnforcementAdministration(No. 15-1335).
10           177.    Because Defendant Distributors handle such large volumes of controlled
11    substances, and are the first major line of defense in the movement of legal pharmaceutical
12    controlled substances from legitimate channels into the illicit market, it is incumbent on these
13    distributors to maintain effective controls to prevent diversion of controlled substances. Should
14    a distributor deviate from these checks and balances, the closed system collapses.
15           178.    The sheer volume of prescription opioids distributed to pharmacies in Clark
16    County is excessive for the medical need of the community and facially suspicious. Some red
17    flags are so obvious that no one who engages in the legitimate distribution of controlled
18    substances can reasonably claim ignorance of them.
19           179.    Over the course of a decade, Defendant Distributors and Pharmacies failed to
20    detect suspicious orders of prescription opioids which Defendants knew or should have known
21    were likelt to be delivered and/~r diverted into Clark <:;ounty.
22           180.    Defendants ignored the law, paid the fines, and continued to unlawfully fill
·23   suspicious orders of unusual size, orders deviating substantially from a normal pattern and/or
24    orders of unusual frequency in Clark County, and/or orders which Defendants knew or should
25    have known were likely to be delivered and/or diverted into Clark County.
26           181.    Defendant· Pharmacies must exercise reasonable care under the circumstances.
27    This involves a duty not to create a foreseeable risk of harm to others. Additionally, one who
28    engages in affirmative conduct, and thereafter realizes or should realize that such conduct has


                                                    40
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 42 of 213. PageID #: 75




 1   created an unreasonable risk of harm to another, is under a duty to exercise reasonable care to
 2   prevent the threatened harm.
 3           182.   Like Defendant Distributors, Defendant Pharmacies also serve as gatekeepers in
 4   keeping drugs from entering the illicit market. As the "last line of defense," they are meant to
 5   be the drug experts in the healthcare delivery system and as such have considerable duties and
 6   responsibility in the oversight of patient care. They cannot blindly fill prescriptions written by
 7   a doctor if the prescription is not for a legitimate medical purpose.
 8           183.   Therefore, Defendant Pharmacies are required to ensure that prescriptions for
 9   controlled substances are valid, and that they are issued for a legitimate medical purpose by
10   practitioners acting in their usual course. But by filling prescriptions of questionable or
11   suspicious origin the Defendant Pharmacies have subsequently breached that duty.
12           184.   Upon information and belief and at all times relevant herein, questionable or
13   suspicious prescriptions issued by Defendant Pharmacies include: (1) prescriptions written by
14   a doctor who writes significantly more prescriptions (or in larger quantities) for controlled
15   substances compared to other practitioners in the area; (2) prescriptions which should last for a
16   month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for
17   antagonistic drugs, such as depressants and stimulants, at the same time; (4) prescriptions with
18   quantities or dosages that differ from usual medical usage; (5) prescriptions that do not comply
19   with standard abbreviations and/or contain no abbreviations; (6) photocopied prescriptions;
20   and/or (7) prescriptions containing different handwritings.
21           185.   ~ addition to having co~on      law duties, Defendant Pharmacies ha".'ea statutory
22   duty under state law to track and report certain information to the Nevada State Board of
23   Pharmacy. The Nevada State Board of Pharmacy has been licensing and regulating the practices
24   of pharmaceutical wholesalers in Nevada since 1967.
25           186.   State law requires that statements of prior sales ("pedigrees") must be in
26   "electronic form, if the transaction occurs on or after January 1, 2007 and also when one of two
27   things is true: (1) the selling wholesaler is not an authorized distributor for the manufacturer of
28   the drug, or (2) The selling wholesaler bought the drug from another wholesaler.



                                                    41
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 43 of 213. PageID #: 76




 1               187.   In addition, the mandatory data to be reported must include, but is not limited to
 2       as follows: (a) name, address, telephone number, and Nevada license number of the wholesaler
 3       making the pedigree; (b) name and title of person certifying the pedigree's accuracy;
 4       (c) invoice number and date for the transaction of which the pedigree is part; (d) purchase
 5       order number and date for the transaction of which the pedigree is part; (e) order number and
 6       date (if one) for the transaction of which the pedigree is part;(f) the business name, address,
 7       and telephone number of each preceding seller of the drug; (g) the business name, address, and
 8       telephone number of the customer to whom the reporting wholesaler sold the drug; (h) the date
 9       of each preceding or subsequent sale; (i) name of the drug; G) strength of the drug; (k) size of
10       the container; and/or (1) number of containers.
11               188.    Because Defendant Pharmacies handle such large volumes of controlled
12       substances, and are a last line of defense in the movement of legal pharmaceutical controlled
13       substances from legitimate channels into the illicit market, it is incumbent on these Defendants
14       to maintain effective controls to prevent diversion of controlled substances. Should Defendants
15       deviate from these checks and balances, the closed system collapses.
16               189.    For instance, on August 9, 2013, the DEA issued an Order to Show Cause for
17       Defendant MASTERS PHARMACEUTICALS, LLC to consider whether to revoke its
18       distributor license for failing to monitor, report, and prevent the distribution of suspicious orders
19       under federal law. See, Masters Pharmaceuticals, Inc.; Decision and Order, 80 FR 55418, 55419
20       (2015). The Order inter alia made allegations regarding Masters suspicious distributions of
21   I
         oxycodone to various pharmacies across the country, including 1.7 million dosage units ... to
                               O                       I                       ?                      :




22       a pharmacy located in Clark County, LAM'S PHARMACY, from January 1, 2009 through
23       November 30, 2010. Id.·
24               190.    The sheer volume of prescription opioids distributed to pharmacies in Clark
25       County is excessive for the medical need of the community and facially suspicious. Some red
26       flags are so obvious that no one who engages in the legitimate distribution ·of controlled
27       substances can reasonably claim ignorance of them.
28



                                                           42
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 44 of 213. PageID #: 77




 1           191.   Over the course of a decade, Defendant Pharmacies failed to detect suspicious
 2   orders of prescription opioids which Defendants knew or should have known were likely to be
 3   delivered and/or diverted into Clark County.
 4           192.   Yet, Defendants ignored the law, paid the fines, and continued to unlawfully fill
 5   suspicious orders of unusual size, orders deviating substantially from a normal pattern and/or
 6   orders of unusual frequency in Clark County, and/or orders which Defendants knew or should
 7   have known were likely to be delivered and/or diverted into Clark County.
 8           193.   Additionally, PMBs were gate keepers with the duty to prevent the flood of
 9   opioids into the market. Instead of fulfilling their duties to Clark County residents, these
10   Defendants further exacerbated the flood of opioids into the market.
11           194.   Pharmacy Benefit Managers (PBMs) are companies that administer prescription
12   drug plans for entities that include insurers, self-insured employers, and state and federal
13   government agencies (collectively, these entities are referred to as "plan sponsors"). PBMs
14   review and pay claims; PBMs also review and decide the medications that are most effective
15   for any given therapeutic use. In effect, a PBM' s plan can determine what medications will (or
16   will not) be available, at what quantity, and how difficult it may be for a prescriber to receive
17   that medication (e.g., by requiring pre-authorization).
18           195.   In essence, because PBMs choose which drugs appear on their formularies, they
19   wield significant influence over which drugs are disseminated throughout Plaintiffs'
20   communities and how those drugs are paid for.
21           196.   Upon information and belief, PBM Defendants c,olluded with manufa?turers
22   who offer financial incentives, such as rebates and administrative fees, in exchange for benefit
23   plan design, formulary placement, and drug utilization managementthat would result in more
24   opioids entering the marketplace. PBMs earnings were maximized when manufacturers charged
25   high list prices then paid large rebates and discounts to lower the actual price of the transaction.
26           197.   In addition to rebates, PBMs negotiate the payment of administrative fees,
27   volume bonuses and other forms of consideration from manufacturers. The PBMs' ability to
28   negotiate these incentives from drug manufacturers derives from their control of the factors
     driving utilization, including formulaty development and plan design.

                                                     43
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 45 of 213. PageID #: 78




 1          198.    PBMs require, and receive, incentives from Manufacturer Defendants to keep
 2   certain drugs on and off formularies.
 3          199.    These incentives include the payment of rebates by Manufacturer Defendants to
 4   PBMs based on utilization, bonuses for moving product and hitting volume targets, and the
 5   payment of lucrative administrative fees to maximize PBM profits. Much of this activity is not
 6   transparent to anyone, including those who in good faith hire PBMs to manage their benefits.
 7          200.    Upon information and belief, when PBMs were asked by their clients to
 8   implement greater safeguards that limited access to opioids, PBMs refused. Instead, the PBMs
 9   opted to receive lucrative rebates from drug manufacturers in exchange for making the
10 manufacturers' prescription opioids as available and accessible as possible.
11          201.    By placing prescription opioids on their formularies and declining to impose
12 appropriate limits on approval for its use, the PBM Defendants facilitated the proliferation and
13   subsequent diversion of prescription opioids throughout Nevada and within Clark County, in
14 particular.
15          202.    Upon information and belief, the practice of negotiating certain rebate
16 percentages, maintaining opioids on a certain tier, lowering co-pays, and preventing prior
17 authorizations was prevalent for all PBM Defendants and Manufacturer Defendants. This
18 practice was consistent nationwide: manufacturers provide financial incentives and, in return,
19 the PBM Defendants agreed to make certain prescription opioids available without prior
20   authorization and with low copayments.
21          203.    PBMs' comp~icityin the overall deceptive scheme is kn~wing and purposeful.
22   Manufacturers compete for PBM formulary placement (preferred placement results in greater
23   utilization and greater profits) and pay PBMs incentives to avoid pre-authorizationrequirements
24   and other hurdles that would slow down flow. Upon information and belief, the defendant PBM
25   formularies include the majority of the opioids at issue in this case, often in preferred tiers,
26   ·withoutquantity limits or prior authorization requirements.
27          204.    Moreover, at the same time that PBMs made it easier to obtain prescription
28   opioids, they made it more difficult to receive treatment for addiction.
            D. Opioid Addiction in Nevada

                                                    44
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 46 of 213. PageID #: 79




 1          205.    In Nevada, the opioid epidemic is widespread, not localized to any particular city

 2 or county. In 2016, Nevada was ranked as the sixth highest state for the number of milligrams
 3   of opioids distributed per adult according to a study by the DEA. From 2009 to 2013, hospitals

 4   across the State had patients presenting to emergency rooms for heroin or opioid dependence,

 5   abuse, or poisoning. Of those visits, 71 % occurred in Clark County.
                     Heroin or Opioid Dependence, Abuse, or Poisoning
 6
                     Among Hospital Emergency Department Visitors for
 7
                         Nevada Residents in 2009-2013 by Region
 8
 9

10

11

12

13

14
                           • CarsonCity and Douglas                   • Elko, White Pine, and Eureka

15                         • Churchill, Humboldt, Pershing, and Lander • Lyon, Mineral, and Storey

                           • Nye, Esmeralda,and Lincoln               • Washoe
16                         • Clark

17
            206.    According to data from the Nevada Division of Public and Behavioral Health,
18
     the total number of opioid-related hospitalizations in Nevada nearly doubled from 2010 to 2015.
19
     In 2010, the number of opioid-related emergency room hospitalizations in Nevada totaled about
20
     4,518 patients. By comparison, that number rose steeply to about 8,231 visits in a mere five
21                     ·                                  •                                  I         I


     years. Similarly, in 2010, the number of opioid-related inpatient admissions statewide totaled
22
     3,095 hospitalizations.         However, in a span of only five years, that number exponentially
23
     increased to 7,035 visits in 2015. From 2010 to 2015, over 26% of opioid-related emergency
24
     room hospitalizations in Nevada were among patients aged 55 years and older. Over 36% of
25
     opioid-related inpatient admissions in the State were among that same age group.
26
            207.    Opioid-induced hospitalizations and emergency room visits are a significant area
27
     of health expenditure.     For instance in 2012, over $40 million was billed for opioid-induced
28



                                                                   45
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 47 of 213. PageID #: 80




 1   hospitalizations and over $7 million for similar emergency room visits in Southern Nevada

 2   alone.

 3                          Opioid-Related Hospitalizations, Nevada Residents,
 4
                                                        2010-2015
               9,000
 5                                                                                                           8,231

 6             8,000

 7
               7,000
 8

 9             6,000

10                                         4,889

               5,000
11

12
               4,000
13
                                                         3,594
14             3,000                       3,348
                            3,095
15
               2,000
16

17             1,000

18
                     0
19                           2010           2011         2012             2013             2014              2015

20                           -      Emergency Room Encounters (ED)    -          Inpatient Admissions (IP)


21
              208.       In addition to hospitalizations,         the total number of opioid-related                 deaths
22
     continues to mount. According to the Centers for Disease Control, nearly half of all U.S. opioid
23
     overdose deaths involve a prescription opioid. In 2015, more than 15,000 people in the U.S .
24
     died from overdoses involving prescription opioids.
25
              209.       Nevada has the fourth highest drug overdose mortality rate in the United States.
26
     From 2010 to 2015, approximately 2,800 deaths in Nevada have been attributed to opioid-
27
     related overdose. It is estimated that 55% of those deaths were caused by natural and semi-
28
     synthetic opioids.


                                                             46
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 48 of 213. PageID #: 81




                              Opioid-Related Overdose Deaths, Nevada Residents, 2010-2015*
         600
 1
         400           517             531
                                                      483                                            465
                                                                     438
 2                                                                                  40 2
         200

 3         o
                       2010            2011           2012           2013           2014           2015•
                                                                                             "201Sdi !ilsprdmir.iry

 4

 5             E. The Consequences of Defendants' Fraudulent Scheme
 6             210.       Through direct promotional marketing , in conjunction with third-party Front

 7   Groups and KOLs , Defendants accomplished exactly what they set out to do: change the

 8   institutional and public perception of the risk-benefit assessments and standard of care for

 9   treating patients with chronic pain. As a result , Nevada doctors began prescribing opioids long-

10   term to treat chronic pain - something most would never have considered prior to Defendants '
11   extensive marketing campaign .
12             211.       But for the misleading information disseminated by Defendants, prescribing
13   physicians would not , in most instances , have prescribed opioids as medically necessary or

14   reasonably required to address chronic pain. The impact of Defendants' fraudulent marketing

15   on doctors' prescribing and patients' use of opioids is evidenced by the increase in opioid

16   prescribing nationall y in concert with Defendants' marketing , and the consequences of opioid
17   over-prescription - including addiction , overdose , and death.

18             F. Prescription Opioids Fueling Secondary Market of Illegal Drugs
19             212.       Defendants ' successful efforts in expanding the market for opioids to new

20   patients and chronic conditions has created an abundance of drugs available for criminal use

21   and fuel ~d a new wave of addiction and abuse. Defer:idants' behavior suppl,ies both ends of the

22   secondary market for opioids - producing both the inventor y of narcotics to sell and the addicts
23   to buy them. It has been estimated that the majority of the opioids that ate abused come , directly
24   or indirectly , through doctors' prescriptions.          Because heroin is cheaper than prescription

25   painkillers , many prescription opioid addicts migrate to heroin . Thus, prescription drug abuse
26   is fueling the rise of heroin usage in Ne vada.
27             213 .      As a result , self-reported heroin use nearly doubled in the U.S. between 2007
28   and 2012 , from 373,000 to 669 ,000 individuals and , in 2010 , more than 3,000 people in the U.S.



                                                             47
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 49 of 213. PageID #: 82




 1   died from heroin overdoses, also nearly double the rate in 2006; nearly 80% of those who used

 2   heroin in the past year previously abused prescription opioids.

 3
 4
                                                                  0 Prescnpt1on
                                                                             opioid
 5                                                                ■ Heroin


 6
 7

 8
 9

10

11                               1960s      1970s     1980s     1990s    2000s      2010s
                                (n:88)     (n=ll4)   (n=214)   (n=482) (n:1613)    (n=286)
12                                       Decade
                                              of FirstOp101dUse(No.ofAbusers)                         j
                                                                                            _,    .]
                                                                                                 __

13
14          214.    While the use of opioids continues to take an enormous toll on Clark County and
15   its residents, pharmaceutical companies reap blockbuster profits.
16          215.    In 2014 alone, opioids generated $11 billion in revenue for drug companies,

17   Defendants experienced a material increase in sales, revenue, and profits from their fraudulent
18   advertising and other unlawful and unfair conduct as described above.
19          216.    Defendants should be held accountable for their misrepresentations and the

20   harms caused to Clark County as well as its residents thus giving rise to this lawsuit.

21                                    FIRST CAUSE OF ACTION
22                              (Public Nuisance Against All Defendants)
23          217.    Plaintiff repeats and ·reiterates the allegations previously set forth herein.
24          218.    This action is brought by Clark County for violations of statutory provisions
25   concerning public nuisance under NRS 202 et seq. Nevada law provides that a where a

26   controlled substance, including but not limited to opioids, is "unlawfully sold,-served, stored,

27   kept, manufactured, used or given away" constitutes a public nuisance.
28          219.    The public nuisance created by Defendants'                   actions 1s substantial and
     unreasonable~ It has caused, and continues to cause, significant harm to the community. The

                                                       48
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 50 of 213. PageID #: 83




 1   rates of opioid use resulting from Defendants' deceptive marketing efforts have caused harm to
 2   the community
 3          220.     As a result of Defendants' conduct, Plaintiff has incurred substantial costs
 4   including but not limited to law enforcement action opioid-related to drug crimes, for addiction
 5   treatment, and other services necessary for the treatment of people addicted to prescription
 6   opioids.
 7          221.     Defendants, and each of them, have contributed to, and/or assisted in creating
 8   and maintaining a condition that is harmful to the health of Clark County citizens, "renders a
 9   considerable number of persons insecure in life" and/or interferes with the comfortable
10   enjoyment of life in violation of Nevada law.
11          222.     Defendants knew or should have known that their marketing of opioid use would
12   create a public nuisance.
13          223.     Defendants' actions were, and continue to be, a substantial factor in opioids
14   becoming widely available and widely used. Defendants' actions were, and continue to be, a
15   substantial factor in prescribing physicians and prospective patients not accurately assessing
16   and weighing the risks and benefits of opioids for chronic pain. Without Defendants' actions,
17   opioid use would not have become so widespread, and the enormous public health hazard of
18   opioid overuse, abuse, and addiction that now exists would have been averted.
19          224.     The health and safety of the citizens of Clark County, including those who use,
20   have used or will use opioids, as well as those affected by users of opioids, is a matter of great
21   public in~erestand of legitimate concern.
22          225.     Defendants' conduct has affected and continues to affect a considerable number
23   of people within the physical boundaries of Clark County and is· likely to continue to cause
24   significant harm to people who take opioids, their families, and the community at large.
25          226.     Defendants' conduct constitutes a public nuisance and, if unabated, will continue
26   to· threaten the health, safety and welfare of the County's residents, ·creating an atmosphere of
27   fear and addiction that tears at the residents' sense of well-being and security. Clark County has
28   a clearly ascertainable right to abate conduct that perpetuates this nuisance.



                                                     49
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 51 of 213. PageID #: 84




 1          227.    Defendants created an absolute nuisance. Defendants' actions created and
 2   expanded the abuse of opioids, which are dangerously addictive, and the ensuing associated
 3   plague of prescription opioid and heroin addiction. Defendants knew the dangers to public
 4   health and safety that diversion of opioids would create in Clark County, however, Defendants
 5   intentionally and/or unlawfully failed to maintain effective controls against diversion through
 6   proper monitoring, reporting and refusal to fill suspicious orders of opioids. Defendants
 7   intentionally and/or unlawfully distributed opioids without reporting or refusing to fill
 8   suspicious orders or taking other measures to maintain effective controls against diversion.
 9   Defendants intentionally and/or unlawfully continued to ship and failed to halt suspicious orders
10   of opioids. Such actions were inherently dangerous.
11          228.    Defendants knew the prescription opioids have a high likelihood of being
12   diverted. It was foreseeable to Defendants that where Defendants distributed prescription
13   opioids without maintain effective controls against diversion, including monitoring, reporting,
14   and refusing shipment of suspicious orders, that the opioids would be diverted, and create an
15   opioid abuse nuisance in Clark County.
16          229.    Defendants' actions also created a qualified nuisance. Defendants acted
17   recklessly, negligently and/or carelessly, in breach of their duties to maintain effective controls
18   against diversion, thereby creating an unreasonable risk of harm.
19          230.    Defendants acted with actual malice because Defendants acted with a conscious
20   disregard for the rights and safety of other persons, and said actions have a great probability of
21   causing s:ubstantialharm.
22          231.    The damages available to the Plaintiff include, inter alia, recoupment of
23 · governmental costs, flowing from an "ongoing and persistent" public nuisance which the
24   government seeks to abate.
25          232.    Defendants' conduct is ongoing and persistent, and the Plaintiff seeks all
26   damages flowing from Defendants' conduct. Plaintiff further seeks·to abate the nuisance·and
27   harm created by Defendants' conduct.
28



                                                     50
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 52 of 213. PageID #: 85




 1          233.   As a direct result of Defendants' conduct, the County has suffered actual injury
 2   and damages including, but not limited to, significant expenses for police, emergency, health,
 3   prosecution, corrections and other services. The County here seeks recovery for its own harm.
 4          234.   The County has sustained specific and special injuries because its damages
 5   include, inter alia, health services, law enforcement expenditures, costs related to opioid
 6   addiction treatment and overdose prevention, and related costs.
 7          235.   The County further seeks to abate the nuisance created by the Defendants'
 8   unreasonable, unlawful, intentional, ongoing, continuing, and persistent interference with a
 9   right common to the public.
10          236.   The public nuisance created by Defendants' actions is substantial and
11 unreasonable - it has caused and continues to cause significant harm to the community, and the
12 harm inflicted outweighs any offsetting benefit. The staggering rates of prescription opioid
13 abuse and heroin use resulting from Defendants' abdication of their gate-keeping duties has
14 caused harm to the entire community that includes, but is not limited to:
15              a. The high rates of use have led to unnecessary opioid abuse, addiction, overdose,
16                 injuries, and deaths.
17              b. Nor have children escaped the opioid epidemic unscathed. Easy access to
18                 prescription opioids has made opioids a recreational drug of choice among
19                 teenagers; opioid use among teenagers is only outpaced by marijuana use. Even
20                 infants have been born addicted to opioids due to prenatal exposure, causing
21                 severe.withdrawal symptom~and lasting develop~ental impacts.
22              c. Even those County residents who have never taken opioids have suffered from
23                 the public nuisance arising from Defendants' abdication of their gate-keeper
24                 duties. Many have endured both the emotional and financial costs of caring for
25                 loved ones addicted to or injured by opioids, and the loss of companionship,
26                 wages, or other support from family members who have used, abused, become
27                 addicted to, overdosed on, or been killed by opioids.
28              d. The opioid epidemic has increased health care costs.
                e. "Employershave lost the value of productive and healthy employees.

                                                  51
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 53 of 213. PageID #: 86




 1              f. Defendants'     failure to maintain effective controls against diversion of

 2                   dangerously addictive prescription opioids for non-medical use and abuses has

 3                   created an abundance of drugs available for criminal use and fueled a new wave

 4                   of addiction, abuse, and injury.

 5              g. Defendants' dereliction of duties resulted in a diverted supply of narcotics to

 6                   sell, and the ensuing demand of addicts to buy them. Increased supply, due to

 7                   Defendants' conduct, led to more addiction, with many addicts turning from

 8                   prescription opioids to heroin. People addicted to opioids frequently require

 9                   increasing levels of opioids, and many turned to heroin as a foreseeable result.

10              h. The diversion of opioids into the secondary, criminal market and the increase in

11                   the number of individuals who abuse or are addicted to opioids has increased the
12                   demands on health care services and law enforcement in the County.
13              1.   The significant unreasonable interference with the public rights caused by
14                   Defendants'   conduct has taxed the human, medical, public health, law
15                   enforcement, and financial resources of Clark County.
16              J.   Defendants' interference with the comfortable enjoyment of life in Clark County
17                   is unreasonable because there is little social utility to opioid diversion and abuse,
18                   and any potential value is outweighed by the gravity of the harm inflicted by
19                   Defendants' actions.

20          237.     Plaintiff seeks all legal and equitable relief as allowed by law, including inter

21   alia abater,nent, compensatory damages, and punitive damages from the De~endant Wholesale
22   Distributors for the creation of a public nuisance, attorney fees and costs, and pre- and post-
23   judgment interest.

24          238.     The continued tortious conduct by the Defendants causes a repeated or
25   continuous injury. The damages have not occurred all at once but have increased as time
26   progresses. The tort is not completed nor have all the damages ·been incurred until the

27   wrongdoing ceases. The wrongdoing has not ceased. The public nuisance remains unabated.
28



                                                        52
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 54 of 213. PageID #: 87




 1          239.      Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
 2   Defendants' wrongful concealment and from Plaintiffs inability to obtain vital information
 3   underlying its claims.
 4          240.      That Plaintiff has been required to prosecute this action and is entitled to
 5   attorneys' fees and costs as provided by Nevada statute.
 6          241.      That Plaintiffs general, special and punitive damages are in amounts in excess
 7   of $15,000.00.
 8                                    SECOND CAUSE OF ACTION
 9                        (Common Law Public Nuisance against all Defendants)
10          242.      Plaintiff repeats and reiterates the allegations previously set forth herein.
11          243.      Defendants, each of them, have contributed to, and/or assisted in creating and
12   maintaining a condition that is harmful to the health of Clark County citizens or interferes with
13   the comfortable enjoyment of life.
14          244.      The public nuisance created by Defendants' actions is substantial and
15   unreasonable. It has caused and continues to cause significant harm to the community and the
16   harm inflicted outweighs any offsetting benefit. The staggering rates of opioid use resulting
17   from Defendants' marketing efforts have caused harm to the community.
18          245.      Defendants, and each of them, knew or should have known that their promotion
19   of opioid use would create a public nuisance.
20          246.      Defendants' actions were, at the least, a substantial factor in opioids becoming
21   widely available and widely used.
22          247.      Defendants' actions were, at the least, a substantial factor in doctors and patients
23   not accurately assessing and weighing the risks and benefits of opioids for chronic pain.
24          248.      Without Defendants' actions, opioid use would not have become so widespread,
25   and the enormous public health hazard of opioid overuse, abuse, and addiction that now exists
26   would have been averted.
27          249.      The health and safety of those individuals in Clark County, including those who
28   use, have used or will use opioids, as well as those affected by users of opioids, is a matter of
     great public interest and of legitimate concern.

                                                      53
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 55 of 213. PageID #: 88




 1           250.   The public nuisance created, perpetuated, and maintained by Defendants can be
 2   abated and further reoccurrence of such harm and inconvenience can be prevented.
 3           251.   Defendants' conduct has affected and continues to affect a considerable number
 4   of people within the State is likely to continue to cause significant harm to chronic pain patients
 5   who take opioids, their families, and the community at large.
 6           252.   That at all times hereinafter mentioned, upon information and belief, the above-
 7   described culpable conduct by Defendants was a proximate cause of injuries sustained by
 8   Plaintiff.
 9           253.   That as a result of the aforesaid occurrence, Plaintiff has suffered extensive
10   monetary and pecuniary losses and other compensatory damages were also incurred and paid,
11   including necessary medical, hospital, and concomitant expenses.
12           254.   Defendants' conduct constitutes a public nuisance and, if unabated, will continue
13   to threaten the health, safety and welfare of the County's residents, creating an atmosphere of
14   fear and addiction that tears at the residents' sense of well-being and security. The County has
15   a clearly ascertainable right to abate conduct that perpetuates this nuisance.
16           255.   Defendants created an absolute nuisance. Defendants' actions created and
17   expanded the abuse of opioids, which are dangerously addictive, and the ensuing associated
18   plague of prescription opioid and heroin addiction. Defendants knew the dangers to public
19   health and safety that diversion of opioids would create in Clark County, however, Defendants
20   intentionally and/or unlawfully failed to maintain effective controls against diversion through
21 ,proper monitoring, r~porting and refusal ,to fill suspicious orders of opioids. Def~ndants
22   intentionally and/or unlawfully distributed opioids without reporting or refusing to fill
23   suspicious orders or taking other measures to maintain effective controls against diversion.
24   Defendants intentionally and/or unlawfully continued to ship and failed to halt suspicious orders
25   of opioids. Such actions were inherently dangerous.
26           256.   Defendants knew the prescription opioids have a high likelihood of being
27   diverted. It was foreseeable to Defendants that where Defendants distributed prescription
28   opioids without maintain effective controls against diversion, including monitoring, reporting,


                                                     54
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 56 of 213. PageID #: 89




 1   and refusing shipment of suspicious orders, that the opioids would be diverted, and create an
 2   opioid abuse nuisance in Clark County.
 3          257.    Defendants' actions also created a qualified nuisance. Defendants acted
 4   recklessly, negligently and/or carelessly, in breach of their duties to maintain effective controls
 5   against diversion, thereby creating an unreasonable risk of harm.
 6          258.    Defendants acted with actual malice because Defendants acted with a conscious
 7   disregard for the rights and safety of other persons, and said actions have a great probability of
 8   causing substantial harm.
 9          259.    The damages available to the Plaintiff include, inter alia, recoupment of
10   governmental costs, flowing from an "ongoing and persistent" public nuisance which the
11 government seeks to abate. Defendants' conduct is ongoing and persistent, and the Plaintiff
12   seeks all damages flowing from Defendants' conduct. Plaintiff further seeks to abate the
13 nuisance and harm created by Defendants' conduct.
14          260.    As a direct result of Defendants' conduct, the County has suffered actual injury
15 and damages including, but not limited to, significant expenses for police, emergency, health,
16 prosecution, corrections and other services. The County here seeks recovery for its own harm.
17          261.    The County has sustained specific and special injuries because its damages
18   include, inter alia, health services, law enforcement expenditures, costs related to opioid
19 addiction treatment and overdose prevention, and related costs.
20          262.    The County further seeks to abate the nuisance created by the Defendants'
21   unreas,onable, unlawful, int~ntional, ongoing, co1;1tinuing,and persistei:i,tinterference with a,
22   right common to the public.
23          263.    The public nuisance created by Defendants' actions is substantial and
24   unreasonable - it has caused and continues to cause significant harm to the community, and the
25   harm inflicted outweighs any offsetting benefit. The staggering rates of prescription opioid
26   abuse and heroin use resulting from Defendants' abdication of their gate-keeping duties has
27   caused harm to the entire community that includes, but is not limited to:
28              a. The high rates of use have led to unnecessary opioid abuse, addiction, overdose,
                    injuries, and deaths.

                                                    55
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 57 of 213. PageID #: 90




 1            b. Nor have children escaped the opioid epidemic unscathed. Easy access to
 2                 prescription opioids has made opioids a recreational drug of choice among Clark

 3                 County teenagers; opioid use among teenagers is only outpaced by marijuana

 4                 use. Even infants have been born addicted to opioids due to prenatal exposure,

 5                 causing severe withdrawal symptoms and lasting developmental impacts.

 6            c. Even those County residents who have never taken opioids have suffered from

 7                 the public nuisance arising from Defendants' abdication of their gate-keeper

 8                 duties. Many have endured both the emotional and financial costs of caring for
 9                 loved ones addicted to or injured by opioids, and the loss of companionship,

10                 wages, or other support from family members who have used, abused, become

11                 addicted to, overdosed on, or been killed by opioids.
12            d. The opioid epidemic has increased health care costs.

13            e. Employers have lost the value of productive and healthy employees.
14            f. Defendants'     failure to maintain effective controls against diversion of
15                 dangerously [s}~]addictive
                                            prescription opioids for non-medical use and abuses has

16                 created an abundance of drugs available for criminal use and fueled a new wave
17                 of addiction, abuse, and injury.
18            g. Defendants' dereliction of duties resulted in a diverted supply of narcotics to
19                 sell, and the ensuing demand of addicts to buy them. Increased supply, due to
20                 Defendants' conduct, led to more addiction, with many addicts turning from

21                 prescription opioids to heroin. People addicted to opioids frequently require

22                 increasing levels of opioids, and many turned to heroin as a foreseeable result.
23            h. The diversion of opioids into the secondary, criminal market and the increase in
24                 the number of individuals who abuse or are addicted to opioids has increased the
25                 demands on health care services and law enforcement in the County.
26            1.   The significant unreasonable interference with the public rights caused by
27                 Defendants'   conduct has taxed the human, medical, public health, law
28                 enforcement, and financial resources of Clark County.



                                                      56
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 58 of 213. PageID #: 91




 1              J. Defendants' interference with the comfortable enjoyment of life in Clark County
 2                    is unreasonable because there is little social utility to opioid diversion and abuse,
 3                    and any potential value is outweighed by the gravity of the harm inflicted by
 4                    Defendants' actions.
 5          264.      Plaintiff seeks all legal and equitable relief as allowed by law, including inter

 6   alia abatement, compensatory damages, and punitive damages from the Defendant Wholesale
 7   Distributors for the creation of a public nuisance, attorney fees and costs, and pre- and post-
 8 judgment interest.
 9          265.      The continued tortious conduct by the Defendants causes a repeated or
10   continuous injury. The damages have not occurred all at once but have increased as time
11   progresses. The tort is not completed nor have all the damages been incurred until the

12   wrongdoing ceases. The wrongdoing has not ceased. The public nuisance remains unabated.
13          266.      Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
14   Defendants' wrongful concealment and from Plaintiffs inability to obtain vital information
15   underlying its claims.
16          267.      That Plaintiff has been required to prosecute this action and is entitled to
17   attorneys' fees and costs as provided by Nevada statute.
18          268.      That Plaintiffs general, special and punitive damages are in amounts in excess
19   of $15,000.00.
20                                     THIRD CAUSE OF ACTION
21                          (Negligent Misrep~esentation against aUDefendants)
22          269.      Plaintiff repeats and reiterates the allegations previously set forth herein.
23          270.      Defendants had a duty to exercise reasonable care in the marketing ofopioids.
24          271.      Defendants were aware of the potentially dangerous situation involving opioids.
25          272.      Defendants marketed opioids in an improper manner by:
26              a. overstating the benefits of chronic opioid therapy, promising improvement in
27                    patients' function and quality of life, and failing to disclose the lack of evidence
28                    supporting long-term use;



                                                       57
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 59 of 213. PageID #: 92




 1              b. trivializing or obscuring opioids' serious risks and adverse outcomes, including
 2                 the risk of addiction, overdose, and death;
 3              c. overstating opioids' superiority compared with other treatments, such as other
 4                 non-opioid analgesics, physical therapy, and other alternatives;
 5              d. mischaracterizing the difficulty of withdrawal from opioids and the prevalence
 6                 of withdrawal symptoms; and
 7              e. marketing opioids for indications and benefits that were outside of the opioids'
 8                  labels and not supported by substantial evidence.
 9          273.   It was Defendants' marketing -       and not any medical breakthrough-       that
10 rationalized prescribing opioids for chronic pain and opened the floodgates of opioid use and
11 abuse. The result has been catastrophic.
12          274.   Defendants disseminated many of their false, misleading, imbalanced, and
13 unsupported statements indirectly, through KOLs and Front Groups, and in unbranded
14 marketing materials. These KOLs and Front Groups were important elements of Defendants'
15 marketing plans, which specifically contemplated their use, because they seemed independent
16   and therefore outside FDA oversight. Through unbranded materials, Defendants, with their own
17 knowledge of the risks, benefits and advantages of opioids, presented information and
18   instructions concerning opioids generally that were contrary to, or at best, inconsistent with
19   information and instructions listed on Defendants' branded marketing materials and drug labels.
20   Defendants did so knowing that unbranded materials typically are not submitted to or reviewed
21   by the FDA.
22          275.   Defendants also marketed opioids through the following vehicles: (a) KOLs,
23   who could be counted upon to write favorable journal articles and deliver supportive CMEs; (b)
24   a body of biased and unsupported scientific literature; (c) treatment guidelines; (d) CMEs; (e)
25   unbranded patient education materials; and (f) Front Group patient-advocacy and professional
26   organizations, which exercised their influence both directly and through Defendant-controlled
27   KOLs who served in leadership roles in those organizations.
28          276.   Defendants knew or should have known that opioids were unreasonably
     dangerous and could cause addiction.

                                                   58
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 60 of 213. PageID #: 93




 1          277.      Defendants' marketing was a factor in physicians, patients, and others to
 2   prescribe or purchase opioids.
 3          278.      As a direct and proximate result of Defendants' negligence, Plaintiff has suffered
 4   and continues to suffer injury, including but not limited to incurring excessive costs related to
 5   diagnosis, treatment, and cure of addiction to opioids, bearing the massive costs of these
 6   illnesses and conditions by having to provide necessary resources for care, treatment facilities,
 7   and law enforcement services for its residents and using County resources in relation to opioid
 8   use and abuse.
 9           279.     However, Defendants continued to design manufacture, market, distribute and
10   sell opioids so as to maximize sales and profits at the expense of the health and safety of the
11   public, in conscious disregard of the foreseeable harm caused by the opioid drug.
12           280.     Defendants' conduct exhibits such an entire want of care as to establish that their
13   actions were a result of fraud, ill will, recklessness, or willful and intentional disregard of
14   Plaintiff's rights, and, therefore, Plaintiff is entitled to punitive damages.
15           281.     The continued tortious conduct by the Defendants causes a repeated or
16   continuous injury. The damages have not occurred all at once but have increased as time
17   progresses. The tort is not completed nor have all the damages been incurred until the
18   wrongdoing ceases. The wrongdoing has not ceased. The public nuisance remains unabated.
19           282.     Therefore, Plaintiff's claims are subject to equitable tolling, stemming from
20   Defendants' wrongful concealment and from Plaintiff's inability to obtain vital information
21   underlying its claims.
22           283.     That Plaintiff has been required to prosecute this action and is entitled to
23   attorneys' fees and costs as provided by Nevada statute.
24           284.     That Plaintiff's general, special and punitive damages are in amounts in excess
25   of$15,000.00.
26                                    FOURTH CAUSE OF ACTION
27   (Negligence against Defendant Distributors, Defendant Pharmacies, & Defendant Providers)
28           285.     Plaintiff incorporates the allegations within all prior paragraphs within this
     Complaint as if they were fully set forth herein.

                                                      59
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 61 of 213. PageID #: 94




 1           286.     Defendant Distributors and Pharmacies owed a non-delegable duty to exercise

 2   reasonable care in the distribution and/or sale of opioids.
 3           287.     Defendants Distributors and Pharmacies further owe a non-delegable duty to
 4   Plaintiff to conform their behavior to the legal standard of reasonable conduct under the
 5   circumstances, in the light of the apparent risks .
                      .
 6           288.     Defendant Distributors and Pharmacies breached this duty by failing to take any
 7   action to prevent or reduce the distribution of the opioids.
 8           289.     Defendant Providers owed a duty to exercise reasonable care in the prescription
 9   of opioids.
10           290.     Defendant Providers further owe a duty to Plaintiff to conform their behavior to
11   the legal standard of reasonable conduct under the circumstances, in light of the apparent risks,
12   and in light of Defendant Providers' knowledge as it relates to the inherent dangers in the use
13   of opioids.
14           291.     Defendant Providers breached this duty by, not only failing to recognize the risk
15   of writing increased numbers of prescriptions for opioids, but by actively disregarding the
16   dangers associated with opioid use, particularly for off-label purposes and in dosages far
17   exceeding those recommended.
18           292.     Defendant Providers further breached their duty by providing false information
19   to health insurance providers in order to obtain authorization and coverage for the opioid
20   prescriptions.
21           293.     As a proximate, result, Defendant D~stributors and Ph~acies,         as well as
22   Defendant Providers, and their agents have caused Plaintiff to incur significant damages,
23   including but not limited to costs related to diagnosis, treatment; and cure of addiction or risk
24   of addiction to opioids. Clark County has borne the massive costs of these illnesses and
25   conditions by having to provide necessary medical care, facilities, and services for treatment of
26   County residents.
27           294.     Defendant Distributors and Pharmacies and Defendant Providers were negligent
28   in failing to monitor and guard against third-party misconduct and participated and enabled such
     misconduct.

                                                     60
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 62 of 213. PageID #: 95




 1           295.    Defendant Distributors and Pharmacies were negligent in disclosing to Plaintiff
 2   suspicious orders for opioids.
 3           296.    Defendant Providers were negligent m writing improper prescriptions for
 4   opioids.
 5           297.    Defendant Distributors and Pharmacies' and Defendant Providers' acts and
 6   omissions imposed an unreasonable risk of harm to others separately and/or combined with
 7   other Defendants.
 8           298.    A negligent violation of this trust poses distinctive and significant dangers to the
 9   County and its residents from the diversion of opioids for non-legitimate medical purposes and
10   addiction to the same by consumers.
11           299.    Defendant Distributors and Pharmacies and Defendant Providers were negligent
12   in not acquiring and utilizing special knowledge and special skills that relate to the dangerous
13   activity in order to prevent and/or ameliorate such distinctive and significant dangers.
14           300.    Defendant Distributors and Pharmacies are required to exercise a high degree of
15   care and diligence to prevent injury to the public from the diversion of opioids during
16   distribution.
17           301.    Defendant Providers are required to exercise a high degree of care to prescribe
18   appropriate medications in appropriate dosages to avoid harm to patients and their communities.
19           302.    Defendant Distributors and Pharmacies breached their duty to exercise the
20   degree of care, prudence, watchfulness, and vigilance commensurate to the dangers involved in
21   the transaction of its business.
22           303.    Defendant Providers breached their duty to exercise the degree of care required
23   to protect their patients and their communities.
24           304.    Defendant Distributors and Pharmacies are m exclusive control of the
25   distribution management of opioids that it distributed and/or sold in ClarkCounty.
26           305.    Defendant Providers were active in providing patients within Clark County with
27   the prescriptions for opioids that were supplied by the Defendant Distributors and Pharmacies
28



                                                     61
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 63 of 213. PageID #: 96




 1             306.   Plaintiff is without fault and the injuries to the County and its residents would
 2   not have occurred in the ordinary course of events had Defendants used due care commensurate
 3   to the dangers involved in the distribution of opioids.
 4             307.   The continued tortious conduct by the Defendants causes a repeated or
 5   continuous injury. The damages have not occurred all at once but have increased as time
 6   progresses. The tort is not completed nor have all the damages been incurred until the
 7   wrongdoing ceases. The wrongdoing has not ceased. The public nuisance remains unabated.
 8             308.   Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
 9   Defendants' wrongful concealment and from Plaintiffs inability to obtain vital information
10   underlying its claims.
11             309.   That Plaintiff has been required to prosecute this action and is entitled to
12   attorneys' fees and costs as provided by Nevada statute.
13             310.   That Plaintiffs general, special and punitive damages are in amounts in excess
14   of $15,000.00.

15                                       FIFTH CAUSE OF ACTION
16                               (Unjust Enrichment against all Defendants)
17
               311.   Plaintiff has expended substantial amounts of money to fix or mitigate the
18
     societal harms caused by Defendants' conduct.
19
               312.   The expenditures by Plaintiff in providing healthcare services to people who use
20
     opioids have added to Defendants' wealth. These expenditures have helped sustain Defendants'
21
     businesses.
22
               313.   Plaintiff has conferred a benefit upon Defendants, by paying for what may be
23
24   called Defendants' externalities- the costs of the harm caused by Defendants' negligent
     distribution and sales practices.
25
               314.   Defendants are aware of this obvious benefit, and that retention of this benefit is
26
     unjust.
27
               315.   Defendants made substantial profits while fueling the prescription drug epidemic
28
     into Clark County.

                                                      62
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 64 of 213. PageID #: 97




 1          316.      Defendants continue to receive considerable profits from the distribution of
 2   controlled substances into Clark County.
 3          317.      Defendants have been unjustly enriched by their negligent, malicious,
 4   oppressive, illegal and unethical acts, omissions, and wrongdoing.
 5          318.      It would be inequitable to allow Defendants to retain benefit or financial
 6   advantage.
 7          319.      Plaintiff   demands judgment        against   each   Defendant   for   restitution,
 8   disgorgement, and any other relief allowed in law or equity.
 9          320.      Plaintiff is without fault and the injuries to the County and its residents would
10   not have occurred in the ordinary course of events had Defendants used due care commensurate
11   to the dangers involved in the distribution of opioids.
12          321.      The continued tortious conduct by the Defendants causes a repeated or
13   continuous injury. The damages have not occurred all at once but have increased as time
14   progresses. The tort is not completed nor have all the damages been incurred until the
15   wrongdoing ceases. The wrongdoing has not ceased. The public nuisance remains unabated.
16          322.      Therefore, Plaintiffs claims are subject to equitable tolling, stemming from
17   Defendants' wrongful concealment and from Plaintiffs inability to obtain vital information
18   underlying its claims.
19          323.      That Plaintiff has been required to prosecute this action and is entitled to
20   attorneys' fees and costs as provided by Nevada statute.
21          324.      That Plaintiffs general, spedal and punitive dama~es are in amounts in excess
22   of $15,000.00.
23                                  SIXTH CAUSE OF ACTION
        (Violation of the Nevada Racketeering Act against Defendants Purdue and the Saclder
24
       Defendants, Endo, Par Pharmaceutical, Mallinckrodt, SpecGx, Actavis, Teva, McKesson,
25                        Cardinal, Amerisourcebergen, and Express Scripts)

26
             325. Clark County, both as a "person" who has sustained injury brings this claim for
27
     civil remedies under the Racketeering Act, NRS §§ 207.350 to 207.520, against the following
28
     Defendants, as defined above: Purdue and the Sackler Defendants, Endo, Par Pharmaceutical,
                       .                     .



                                                     63
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 65 of 213. PageID #: 98




 1   Mallinckrodt, SpecGX, Actavis, Teva, McKesson, Cardinal, AmerisourceBergen, and Express
 2   Scripts (collectively, for purposes of this Count, the "Racketeering Defendants").
 3           326. The Racketeering Defendants conducted and continue to conduct their business
 4   through legitimate and illegitimate means in the form of a criminal syndicate or enterprise as
 5   defined by NRS §§ 207.370 and 207.380. At all relevant times, the Racketeering Defendants
 6   were "persons" under NRS § 0.039 and are included in the definition stating that a person is
 7   "any form of business or social organization .. .including, but not limited to, a corporation,
 8   partnership, association, trust or unincorporated organization."
 9           327. Section 207.400 of the Racketeering Act makes it unlawful "for a
10 person .... employed by or associated with any enterprise to conduct or participate, directly or
11   indirectly, in: (1) The affairs of the enterprise through racketeering activity; or (2) Racketeering
12   activity through the affairs of the enterprise." NRS § 207.400(1)(c).
13           328. The term "enterprise" is defined as including a "sole proprietorship, partnership,
14   corporation, business trust or other legal entity" as well as a "union, association or other group
15   of persons associated in fact although not a legal entity." The definition includes "illicit as well
16   as licit enterprises and governmental as well as other entities." NRS § 207.380.
17           329.     For over a decade, the Racketeering Defendants aggressively sought to bolster
18    their revenue, increase profit, and grow their share of the prescription painkiller market by
19    unlawfully and surreptitiously increasing the volume of opioids they sold. However, the
20    Racketeering Defendants are not permitted to engage in a limitless expansion of their market
21    thro~gh the unlawful sal~s of regulated painkillers. As "registr~ts," the Racketeerins
22    Defendants operated and continue to operate within the nationwide "closed-system" created
23    under the Controlled Substances Act, 21 USC § 821~ et seq. (the "CSA") and the Nevada
24    Controlled Substances Act,§§ 453.005 to 453.730. Together, the CSA and Nevada Controlled
25    Substances Act restrict the Racketeering Defendants' ability to manufacture or distribute
26    Schedule II substances like opioids nationally and in Nevada by requiring them to: (!)·register
27    to manufacture or distribute opioids; (2) maintain effective controls against diversion of the
28    controlled substances that they manufacturer or distribute; (3) design and operate a system to
      identify suspicious orders of controlled substances, halt such wilawful sales, and report them

                                                     64
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 66 of 213. PageID #: 99




 1    to the DEA, the Nevada Pharmacy Board, and the FDA; and (4) make sales within a limited

 2    quota set by the DEA for the overall production of Schedule II substances like opioids.

 3             330.     The nationwide closed-system, including the establishment of quotas, was

 4    specifically intended to reduce or eliminate the diversion of Schedule II substances like opioids

 5    from "legitimate channels of trade" to the illicit market by controlling the quantities of the basic

 6    ingredients needed for the manufacture of [controlled substances]. " 4
 7             331.     Finding it impossible to legally achieve their ever increasing sales ambitions,
 8    members of the Opioid Diversion Enterprise (as defined below) systematically and fraudulently
 9    violated their duty under Nevada law to maintain effective controls against diversion of their
10    drugs, to design and operate a system to identify suspicious orders of their drugs, to halt
11    unlawful sales of suspicious orders, and to notify the DEA, the Nevada Board of Pharmacy,
12    and the FDA of suspicious orders. 5 As discussed in detail below, through the Racketeering
13    Defendants' scheme, members of the Opioid Diversion Enterprise repeatedly engaged in
14    unlawful sales of painkillers which, in turn, artificially and illegally increased the annual
15    production      quotas throughout the United States for opioids allowed by the DEA. 282 In doing
16    so, the Racketeering Defendants allowed hundreds of millions of pills to enter the illicit market
17    which allowed them to generate obscene profits.
18             332.     Defendants' illegal scheme was hatched by an association-in-fact enterprise
19    between the Manufacturer Defendants and the Distributor Defendants, and executed in perfect
20    harmony by each of them. In particular, each of the Racketeering Defendants were associated
21    with, and conducted or participated in, the affairs of the racketeering enterprise (defined below
22    and referred to collectively as the "Opioid Diversion Enterprise"), whose purpose was to engage
23    in the unlawful sales of opioids, and to deceive the public, and federal and state regulators into
24    believing that the Racketeering Defendants were faithfully fulfilling their statutory obligations.
25    The Racketeering Defendants' scheme allowed them to make billions in unlawful sales of
26    opioids and, in turn, increase and/or maintain high production quotas with the purpose of
27
     4 1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
28   Narcotics Control, United States Senate, May 5, 2015 (available at
     https:/ /www .drugcaucus.senate.gov/sites/ default/files/Rannazzisi%20Testimony _ 0.pdf).
     5 21 USC§ 823(a)(l), (b)(l); 21 CFR § 1301.74(b)-(c).



                                                          65
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 67 of 213. PageID #: 100




  1       ensuring unlawfully increasing revenues, profits, and market share. As a direct result of the
 2        Racketeering Defendants' deceptive scheme, course of conduct, and pattern of racketeering
 3        activity, they were able to extract billions of dollars of revenue from the addicted American
 4        public, while entities like Clark County, Nevada experienced tens of millions of dollars ofinjury
 5        caused by the reasonably foreseeable consequences of the prescription opioid addiction
 6        epidemic. As explained in detail below, the Racketeering Defendants' misconduct violated§
 7        207.400 of the Racketeering Act and Plaintiff is entitled to treble damages for its injuries under
 8        NRS § 207.410.
 9                333.   Alternatively, the Racketeering Defendants were members of a legal entity
10        enterprise within the meaning of NRS § 207.380 through which the Racketeering
11        Defendants conducted their pattern of racketeering activity in Nevada and throughout the
12        United States. Specifically, the Healthcare Distribution Alliance (the "HDA") 6 is a distinct legal
13        entity that satisfies the definition of a racketeering enterprise. The HDA is a non-profit
14        corporation formed under the laws of the District of Columbia and doing business in Virginia.
15        As a non-profit corporation, HDA qualifies as an "enterprise" within the definition set out in §
16        207.380 because it is a corporation and a legal entity.
17               334.    On information and belief, each of the Racketeering Defendants is a member,
18        participant, and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion
19        Enterprise and to engage in the pattern of racketeering activity that gives rise to the Count.
20               335.    Each of the Racketeering Defendants is a legal entity separate and distinct from
21        the HDA. ,And, the HDA serves the interests of distributors and manufactµrers beyond the
22        Racketeering Defendants. Therefore, the HDA exists separately from the Opioid Diversion
23        Enterprise, and each of the Racketeering Defendants exists separately from the HDA.
24        Therefore, the HDA may serve as a racketeering enterprise.
25               336. . The legal and association-in-fact enterprises alleged in the previous and
26        subsequent paragraphs were each used by the Racketeering Defendants to conduct the Opioid
27        Diversion Enterprise by engaging in a pattern ofracketeering activity. Therefore, the legal and
28
      6Health Distribution Alliance, History, Health DistributionAlliance, (last accessed on September 15, 2017),
      https://www .healthcaredistribution.org/about/hda-history.

                                                            66
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 68 of 213. PageID #: 101




 1        association- in-fact enterprises alleged in the previous and subsequent paragraphs are pleaded
 2        in the alternative and are collectively referred to as the "Opioid Diversion Enterprise."

 3          A. THE OPIOID DIVERSION ENTERPRISE
 4               337.    Throughout the United States-and              within the Clark County, Nevada-the
 5        Racketeering Defendants have operated at all relevant times under a "closed distribution
 6        system" of quotas that governs the productio1_1and distribution of prescription opioid dru:gs.
 7        The Opioids Diversion Enterprise is an ongoing and continuing business organization that
 8        created and maintained systemic links for a common purpose: To protect and maximize their
 9        profitability under this quota system through the unlawful sale of opioids. The Racketeering
10        Defendants participated in the Opioids Diversion En~erprise through a pattern of racketeering
11        activity, which includes multiple violations of Nevada state criminal law.
 12              338.    Recognizing that there is a need for greater scrutiny over controlled substances
 13       due to their potential for abuse and danger to public health and safety, the United States
 14       Congress enacted the Controlled Substances Act in 1970.7 The CSA and its implementing
 15
          regulations created a closed-system of distribution for all controlled substances and listed
 16
          chemicals. 8 Congress specifically designed the closed chain of distribution to prevent the
 17
          diversion of legally produced controlled substances into the illicit market. 9 As reflected in
 18       comments' from United States Senators during deliberation on the CSA, the "[CSA] is designed
 19
          to crack down hard on the narcotics pusher and the illegal diverters of pep pills and goof
20               °
          balls." 1 Congress was concerned with the diversion of drugs out of legitimate channels of
21
          distribution when it enacted the CSA and acted to halt the "widespread diversion of [controlled
22
          substances] out of legitimate channels into the illegal market."         11 Moreover,    the closed-system
23
          was specifically designed to ensure that there are multiple ways of identifying and preventing
24
25    7 Joseph T. Rannazzisi Deel. 14, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General,
      D.D.C. Case No. 12-cv-185 (Document 14-2 February 10, 2012).
26    8 See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
      9 Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 USC§ 801(20; 21 USC§§ 821-824, 827,
27    880; H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).
      10 See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Cong. Rec. 977-78 (Comments
28    of Sen. Dodd, Jan 23, 1970).
      11 See Testimony of Joseph T. Rannazzisi before. the Caucus on International Narcotics Control, United State Senate,
      May 5, 2015 (available at https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony _ 0.pdf).

                                                             67
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 69 of 213. PageID #: 102




  1    diversion through active participation by registrants within the drug delivery chain. 12 All

 2     registrants - manufacturers and distributors alike - must adhere to the specific security,

 3     recordkeeping, monitoring and reporting requirements that are designed to identify or prevent

 4     diversion. 13 When registrants at any level fail to fulfill their obligations, the necessary checks

 5     and balances collapse. 14 The result is the scourge of addiction that has occurred.

 6                339.    Central to the closed-system created by the CSA was the directive that the DEA
 7     determine quotas of each basic class of Schedule I and II controlled substances each year. The
 8     quota system was intended to reduce or eliminate diversion from "legitimate channels of trade"
 9     by controlling the "quantities of the basic ingredients needed for the manufacture of
 10    [controlled substances], and the requirement of order forms for all transfers of these drugs." 15
 11    When evaluating production quotas, the DEA was instructed to consider the following
 12    information:
 13               a. Information provided by the United States Department of Health and Human
                     Services;
 14
                     b. Total net disposal of the basic class by all manufacturers;
 15
 16                  c. Trends in the national rate of disposal of the basic class;

 17                  d. An applicant's production cycle and current inventory position;
 18
                     e. Total actual or estimated inventories of the class and of all substances
 19                     manufactured from the class and trends in inventory accumulation; and
20
                     f.   Other factors such as: changes in the currently accepted medical use of
21                        substances manufactured for a basic .class; the economic and physical
22
      12 See  Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United States
23
      Senate, July 18, 2012 (available at
24    https:/ /www .justice.gov/sites/default/files/testimonies/witnesses/attachments/07  /18/12/07-18-12- dea-
      rannazzisi.pdf).
      13 Id; 16.19.8.B(F) NMAC (requiring anyone licensed to distribute Schedule II controlled substances in Nevada to
25
      "report any theft, suspected theft, diversion or other significant loss of any prescription drug or device to the board
26    and where applicable, to the DEA."); 16.19.20.48(A) NMSA("All applicants and registrants shall provide effective
      controls and procedures to guard against theft and diversion of controlled substances.").
27    14 Joseph T. Rannazzisi Deel. 110, Cardinal Health, Inc. v. Eric Holder, Jr., Attorney General, Case No. 12-cv-
      185 (Document 14-2 February 10, 2012).
28    15 1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
      Narcotic;s Control, United States Senate, May 5, 2015 (available at                        .
      https://www .drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony    _ 0 .pdf).

                                                              68
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 70 of 213. PageID #: 103




                            availability of raw materials; yield and sustainability               issues; potential
 1
                            disruptions to production; and unforeseen emergencies. 16
 2
                 340.       Under the CSA, as incorporated into Nevada law, it is unlawful for a registrant to
 3
 4     manufacture a controlled substance in Schedule II, like prescription opioids, that is (1) not

 5     expressly authorized by its registration and by a quota assigned to it by DEA, or (2) in excess

 6     of a quota assigned to it by the DEA. 17
                                             .                         .                          .
 7               341.       At all relevant times, the Racketeering Defendants operated as an enterprise

 8     formed for the purpose of unlawfully increasing sales, revenues and profits by disregarding

 9     their duty under Nevada law to identify, investigate, halt or report suspicious orders of opioids

 1o    and diversion of their drugs into the illicit market, see generally IV.E.1 supra, in order to

 11    unlawfully increase the quotas set by the DEA and allow them to collectively benefit from the

 12    unlawful formation of a greater pool of prescription opioids from which to profit. The

 13    Racketeering Defendants conducted their pattern of racketeering activity in Clark County,

 14    Nevada and throughout the United States through this enterprise.

 15              342.       The Racketeering Defendants hid from the general public and suppressed and/or

 16    ignored warnings from third parties, whistleblowers and governmental entities, about the

 17    reality of the suspicious orders that the Racketeering Defendants were filling on a daily basis -

 18    - leading to the diversion of a tens of millions of doses of prescriptions opioids into the illicit

 19    market.

20               343.       The Racketeering Defendants, with knowledge and intent, agreed to the overall

21     objective of their fraudulent scheme and participated in the common course of conduct to
                        !                                                                             '




22     commit acts of fraud and illegal trafficking in and distribution of prescription opioids, in

23     violation of Nevada law.

24               344.       Indeed, for the Defendants' fraudulent scheme to work, each of the Defendants

25
      16 See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United State
26    Senate, May 5, 2015 (available at
      https://www.drugcaucus.senate.gov/sites/ default/files/Rannazzisi%20Testimony _ 0.pdf).
27    17 Id (citing 21 USC 842(b)); NRS § 453.385 (regulations must ensure "compliance with, but may be more

      stringent than required by, applicable federal law governing controlled substances and the rules, regulations and
28    orders of any federal agency administering such law.")); NRS § 453.146 (the Nevada Board of Pharmacy may
      consider findings of"the federal Food and Drug Administration or the Drug Enforcement Administration as prima
      facie evidence relating to one or more of the determinative factors.").

                                                            69
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 71 of 213. PageID #: 104




  1    had to agree to implement similar tactics regarding reports and representations about their

 2     systems for controlling against diversion, and refusal to report suspicious orders.

  3             345.     The opioid epidemic has its origins in the mid- l 990s when, between 1997 and
  4    2007, nationwide per capita purchases of methadone, hydrocodone, and oxycodone increased
  5    13-fold, 4- fold, and 9-fold, respectively. By 2010, enough prescription opioids were sold in the
  6    United States. to medicate every adult in the county with a dose of 5 milligrams of. hydrocodone
                                           .                       .

  7    every 4 hours for 1 month. 18 On information and belief, the Opioid Diversion Enterprise has
  8    been ongoing nationally and in Clark County, Nevada for at least the last decade. 19
  9             346.     The Opioid Diversion Enterprise was and is a shockingly successful endeavor.
 10    The Opioid Diversion Enterprise has been conducting business uninterrupted since its genesis.
 11    But, it was not until recently that State and federal regulators finally began to unravel the extent
 12    of the enterprise and the toll that it exacted on the American public and Clark County, Nevada
 13    and its citizens.
 14             347.     At all relevant times, the Opioid Diversion Enterprise: (a) had an existence
 15    separate and distinct from each Racketeering Defendant; (b) was separate and distinct from the
 16    pattern of racketeering in which the Racketeering Defendants engaged; (c) was an ongoing and
 17    continuing organization consisting of legal entities, including each of the Racketeering
 18    Defendants; (d) characterized by interpersonal relationships among the Racketeering
 19    Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f)
 20    functioned as a continuing unit. Each member of the Opioid Diversion Enterprise participated
 21    in the conduct of the enterprise, including patterns of racketeering activity, and shared in the
 22    astounding growth of profits supplied by fraudulently inflating opioid sales generated as a
 23    result of the Opioid Diversion Enterprise's disregard for their duty to prevent diversion of their
 24    drugs into the illicit market and then requesting the DEA increase production quotas, all so that
 25    the Racketeering Defendants would have a larger pool of prescription opioids from which to
 26
 27   18 Keyes KM, Cerda M, Brady JE, Havens JR, Galea S. Understanding the rural-urban differences in nonmedical

      prescription opioid use and abuse in the United States. Am J Public Health. 2014; 104(2):e52-9.
 28   19 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public

      Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
      chamber-shaped-policy- amid-drug-epidemic.

                                                             70
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 72 of 213. PageID #: 105




  1   profit.

  2             348.   The Opioid Diversion Enterprise functioned by selling prescription opioids.
  3   While there may be some legitimate uses and/or needs for prescription opioids, the
  4   Racketeering Defendants, through their illegal enterprise, engaged in a pattern of racketeering
  5   activity that involves a fraudulent scheme to increase revenue by violating State and Federal
  6   laws requiring ~e maintenance of effe?tive controls against ~iversion of prescripti~n opioids,
  7   and the identification, investigation, and reporting of suspicious orders of prescription opioids
  8   destined for the illicit drug market. The goal of Defendants' scheme was to increase profits
  9   from opioid sales. But, Defendants' profits were limited by the production quotas set by the
 10   DEA, so the Defendants refused to identify, investigate and/or report suspicious orders of their
 11   prescription opioids being diverted into the illicit drug market. The end result of this strategy
 12   was to increase and maintain artificially high production quotas of opioids so that there was a
 13   larger pool of opioids for Defendants to manufacture and distribute for public consumption.
 14             349.   Within the Opioid Diversion Enterprise, there were interpersonal relationships
 15   and common communication by which the Racketeering Defendants shared information on a
 16   regular basis. These interpersonal relationships also formed the organization of the Opioid
 17   Diversion Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships
 18   and communication network for the purpose of conducting the enterprise through a pattern of
 19   racketeering activity.
 20             350.   Each of the Racketeering Defendants had a systematic link to each other through
 21   joint participation in lobbying groups, trade industry organizations, contractual relationships
 22   and continuing coordination of activities. The Racketeering Defendants participated in the
 23   operation and management of the Op1oid Diversion Enterprise by directing its affairs, as
 24   described herein. While the Racketeering Defendants participated in, and are members of, the
 25   enterprise, they each have a separate existence from the enterprise, including distinct legal
 26   statuses, different offices and roles, bank accounts, officers, directors, employees, individual
 27   personhood, reporting requirements, and financial statements.
 28             351.   The Racketeering Defendants exerted substantial control over the Opioid


                                                    71
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 73 of 213. PageID #: 106




 1    Diversion Enterprise by their membership in the Pain Care Forum ("PCF"), the HDA, and

 2    through their contractual relationships.

 3             352.     PCF has been described as a coalition of drugmakers, trade groups and dozens

 4    of non-profit organizations supported by industry funding. The PCF recently became a national

 5    news story when it was discovered that lobbyists for members of the PCF quietly shaped federal

 6    and state policies regarding the use of prescription opioids for more than a decade.

 7             353.     The Center for Public Integrity and The Associated Press obtained "internal

 8    documents shed[ ding] new light on how drugmakers and their allies shaped the national

 9    response to the ongoing wave of prescription opioid abuse." 20 Specifically, PCF members spent
10    over $740 million lobbying in the nation's capital and in all 50 statehouses on an array of issues,

11    including opioid-related measures. 21
12             354.     Not surprisingly, each of the Racketeering Defendants who stood to profit from
13    lobbying in favor of prescription opioid use is a member of and/or participant in the PCF. 22 In
14    2012, membership          and participating       organizations     included the HDA (of which all
15    Racketeering Defendants are members), Purdue, Actavis, and Teva. 23 Each of the Manufacturer
16    Defendants worked together through the PCF to advance the interests of the enterprise. But,
17    the Manufacturer Defendants were not alone. The Distributor Defendants actively participated,
18    and continue to participate in the PCF, at a minimum, through their trade organization, the
19    HDA. 24 Plaintiff is informed and believes that the Distributor Defendants participated directly
20    in the PCF as well.
21             355.     The 2012 Meeting Schedule for the Pain Care Forum is particularly revealing
22    on the subject of the Defendants' interpersonal relationships. The meeting schedule indicates
23    that meetings were held in the D.C. office of Powers Pyles Sutter & Verville on a monthly basis,
24
25   20 Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
     Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
26   chamber-shaped-policy- amid-drug-epidemic (emphasis added).
     21 Id.
27   22 PAIN CARE FORUM 2012 Meetings Schedule, (last updated December 2011),
     https://assets.documentcloud.org/documents/3108982/P AIN-CARE-FORUM-Meetings- Schedule-amp.pdf.
28   23 Id. Plaintiff is informed and believes that Mallinckrodt became an active member of the PCF sometime after

     2012.
     24 Id.


                                                            72
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 74 of 213. PageID #: 107




 1     unless otherwise noted. Local members were "encouraged to attend in person" at the monthly
 2     meetings. And, the meeting schedule indicates that the quarterly and year-end meetings
 3     included a "Guest Speaker."
 4               356.   The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the
 5     Defendants participated in meetings on a monthly basis, either directly or through their trade
 6     organization, in a coalition of drugmakers and their allies whose sole purpose was to shape
 7     the national response to the ongoing prescription opioid epidemic, including the concerted
 8     lobbying efforts that the PCF undertook on behalf of its members.
 9               357.   Second, the HDA- or Healthcare Distribution Alliance - led to the formation
 10    of interpersonal relationships and an organization between the Racketeering Defendants.
 11    Although the entire HDA membership directory is private, the HDA website confirms that each
 12    of the Distributor Defendants and the Manufacturer Defendants named in the Complaint,
 13    including Actavis, Purdue, and Mallinckrodt, were members of the HDA. 25 The HDA and each
 14    of the Distributor Defendants eagerly sought the active membership and participation of the
 15    Manufacturer Defendants by advocating that one of the benefits of membership included the
 16    ability to develop direct relationships between Manufacturers and Distributors at high executive
 17    levels.
 18              358.   In fact, the HDA touted the benefits of membership to the Manufacturer
 19    Defendants, advocating that membership included the ability to, among other things, "network
20     one on one with manufacturer executives at HDA's members-only Business and Leadership
21     Conference," "networking with HDA wholesale distributor members," "opportunities to host
22     and sponsor HDA Board of Directors events," "participate on HDA committees, task forces
23     and working groups with peers and trading partners," and "make connections." 26 Clearly, the
24     HDA and the Distributor Defendants believed that membership in the HDA was an opportunity
25     to create interpersonal and ongoing organizational relationships between the Manufacturers and
26     Distributors.
27
      25 Manufacturer Membership, Healthcare Distribution Alliance, (accessed on September 14, 2017),
28    https://www .healthcaredistribution.org/about/membership/manufacturer.
      26 Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on September 14, 2017),

      https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-   benefits.ashx?la=en.

                                                           73
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 75 of 213. PageID #: 108




  1            359.     The application for manufacturer membership in the HDA further indicates the

 2     level of connection that existed between the Racketeering Defendants. 27 The manufacturer

 3     membership application must be signed by a "senior company executive," and it requests that
 4     the manufacturer applicant identify a key contact and any additional contacts from within its
 5     company. The HDA application also requests that the manufacturer identify its current
 6     distribution information and its most recent year end net sales through any HDA distributors,
 7     including but not limited to, Defendants AmerisourceBergen,                   Cardinal Health, and

 8     McKesson. 28
 9             360.     After becoming members, the Distributors and Manufacturers were eligible to
 10    participate on councils, committees, task forces and working groups, including:
                   a. Industry Relations Council: "This council, composed of distributor and
 11
                       manufacturer members, provides leadership on pharmaceutical distribution and
 12                    supply chain issues." 29

 13                b. Business Technology Committee: "This committee provides guidance to HDA
 14                   and its members through the development of collaborative e-commerce
                      business solutions. The committee's major areas of focus within pharmaceutical
 15                   distribution include information systems, operational integration and the impact
                      of e- commerce." Participation in this committee includes distributors and
 16                   manufacturer members. 30
 17
                   c. Health, Beauty and Wellness Committee: "This committee conducts research,
 18                   as well as creates and exchanges industry knowledge to help shape the future of
                      the distribution for health, beauty and wellness/consumer products in the
 19
                      healthcare supply chain." Participation in this committee includes distributors
20                    and manufacturer members. 31

21                 d. Logistics Operation Committee: "This committee initiates projects designed to
                      help members enhance the productivity, efficiency and customer satisfaction
22
                      within the healthcare supply chain. Its major areas of focus include process
23                    automation, information systems, operational integration, resource management
                      and quality improvement." Participation in this committee includes distributors
24
25
      27 Manufacturer Membership Application, Healthcare Distribution Alliance, (accessed on September 14, 2017),
26    https://www.healthcaredistribution.org/-/media/pdfs/membership/manufacturer-membership-
      application.ashx?la=en.
27    2sId.
      29 Councils and Committees, Healthcare           Distribution Alliance, (accessed on September 14, 2017),
28    https://www .healthcaredistribution.org/about/councils-and-committees.
      30 Id.
      31 Id.


                                                         74
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 76 of 213. PageID #: 109




                        and manufacturer members. 32
 1
 2                 e. Manufacturer Government Affairs Advisory Committee: "This committee
                      provides a forum for briefing HDA's manufacturer members on federal and
 3                    state legislative and regulatory activity affecting the pharmaceutical distribution
                      channel. Topics discussed include such issues as prescription drug traceability,
 4
                      distributor licensing, FDA and DEA regulation of distribution, importation and
 5                    Medicaid/Medicare reimbursement." Participation in this committee includes
                      manufacturer members. 33
 6
                 · f. Bar Code Task Force: Participation includes Distributor, Manufacturer and
 7
                      Service Provider Members. 34
 8
                   g. eCommerce Task Force: Participation includes Distributor, Manufacturer and
 9                    Service Provider Members. 35
10
                   h. ASN Working Group: Participation includes Distributor, Manufacturer and
11                    Service Provider Members. 36
12                 1.   Contracts and Chargebacks Working Group: "This working group explores how
13                      the contract administration process can be streamlined through process
                        improvements or technical efficiencies. It also creates and exchanges industry
14                      knowledge of interest to contract and chargeback professionals." Participation
                        includes Distributor and Manufacturer Members. 37
15
16
               361.     The councils, committees, task forces and working groups provided the
17
      Manufacturer and Distributor Defendants with the opportunity to work closely together in
18
      shaping their common goals and forming the enterprise's organization.
19             362.     The HDA also offers a multitude of conferences, including annual business and
20
      leadership conferences. The HDA and the Distributor Defendants advertise these conferences
21
      to the Manufacturer Defendants as an opportunity to "bring together high-level executives,
22
      thought leaders and influential managers ... to hold strategic business discussions on the most
23
      pressing industry issues." 38 The conferences also gave the Manufacturer and Distributor
24
25   32 Id
     33 Id
26   34 Id
     3sId
27   36 Id
     37 Id
28   38Business and Leadership Conference - Information for Manufacturers, Healthcare Distribution Alliance, (accessed
     on    September      14,   2017),   https:/ /www.healthcaredistribution.org/events/2015-business-and-leadership-
     conference/blc-for- manufacturers.

                                                          75
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 77 of 213. PageID #: 110




 1    Defendants "unmatched opportunities to network with [their] peers and trading partners at all
 2    levels of the healthcare distribution industry." 39 The HDA and its conferences were significant
 3    opportunities for the Manufacturer and Distributor Defendants to interact at a high-level of
 4    leadership. And, it is clear that the Manufacturer Defendants embraced this opportunity by

 5    attending and sponsoring these events. 40
 6             363.    Third, the Racketeering Defendants maintained their interpersonal relationships
 7    by working together and exchanging information and driving the unlawful sales of their opioids
 8    through their contractual relationships, including chargebacks and vault securityprograms.
 9             364.    The Manufacturer Defendants engaged in an industry-wide practice of paying
10    rebates and/or chargebacks to the Distributor Defendants for sales of prescription opioids. 41 As
11    reported in the Washington Post, identified by Senator McCaskill, and acknowledged by the
12    HDA, there is an industry-wide practice whereby the Manufacturers paid the Distributors
13    rebates and/or chargebacks on their prescription opioid sales. 42 On information and belief, these
14    contracts were negotiated at the highest levels, demonstrating ongoing relationships between
15    the Manufacturer and Distributor Defendants. In return for the rebates and chargebacks, the
16    Distributor Defendants provided the Manufacturer Defendants with detailed information
17    regarding their prescription opioid sales, including purchase orders, acknowledgements, ship
18    notices, and invoices. 43 The Manufacturer Defendants used this information to gather high-
19    level data regarding overall distribution and direct the Distributor Defendants on how to most
20    effectively sell the prescription opioids.
21             365.    The contractual relationships among the Racketeering Defendants also include
22
     39 Id
23   40 2015 DistributionManagement Conference and.Expo. Healthcare Distribution Alliance. (accessed on September
     14. 2017). https://www.healthcaredistribution.org/events/2015-distribution-management-conference.
24   41 Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturersaccountable,The

     WashingtonPost, (April 2, 2017), https://www.washingtonpost.com/graphics/investigations/dea-
25   ma1linckrodt/?utm_term=.b24cc81cc356;     see also, Letter from Sen. Claire McCaskill, (July 27, 2017).
     https://www.mccaskill.senate.gov/imo/media/image/july-opioid-investigation-letter-  manufacturers.png; Letter
26   from Sen. Claire McCaskill, (July 27. 2017), https://www.mccaskill.senate.gov/imo/media/image/july-opioid-
     investigation-letter-manufacturers.png;Letters From Sen. Claire McCaskill, (March 28, 2017),
27   https://www.mccaskill.senate.gov/opioid-investigation;  Purdue Managed Markets, Purdue Pharma, (accessed on
     September 14, 2017), http://www.purduepharma.com/payers/managed-        markets/.
28   42 Id
     43 Webinars. Healthcare Distribution Alliance. (accessed on September 14, 2017).

     https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.

                                                         76
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 78 of 213. PageID #: 111




 1     vault security programs. The Racketeering Defendants are required to maintain certain
 2     security protocols and storage facilities for the manufacture and distribution of their opiates.
 3     Plaintiff is informed and believes that manufacturers negotiated agreements whereby the
 4     Manufacturers installed security vaults for Distributors in exchange for agreements to maintain
 5     minimum sales performance thresholds. Plaintiff is informed and believes that these
 6     agreements were used by the Racketeering Defendants as a tool to violate their reporting and
 7     diversion duties under Nevada law,44 in order to reach the required sales requirements.
 8              366.     Taken together, the interaction and length of the relationships between and
 9     among the Manufacturer and Distributor Defendants reflects a deep level of interaction and
 10    cooperation between two groups in a tightly knit industry. The Manufacturer and Distributor
 11    Defendants were not two separate groups operating in isolation or two groups forced to work
 12    together in a closed system. The Racketeering Defendants operated together as a united entity,
 13    working together on multiple fronts, to engage in the unlawful sale of prescription opioids. The
 14    HDA and the Pain Care Forum are but two examples of the overlapping relationships and
 15    concerted joint efforts to accomplish common goals and demonstrate that the leaders of each
 16    of the Racketeering Defendants were in communication and cooperation.
 17             367.     According to articles published by the Center for Public Integrity and The
 18    Associated Press, the Pain Care Forum - whose members include the Manufacturers and the
 19    Distributors' trade association - has been lobbying on behalf of the Manufacturers and
20     Distributors for "more than a decade." 45 From 2006 to 2016 the Distributors and
21     Manufacturers worked together through the Pain Care Forum to spend over $740 million
22     lobbying in the nation's capital and in all 50 statehouses on issues including opioid-related
23     measures.46 Similarly, the HDA has continued its work on behalf of Distributors and
24     Manufacturers, without interruption, since at least 2000, if not longer.47
25
26    44 See, e.g., NRS § 453.23l(a).
      45 Matthew Perrone & Ben Wieder, Pro-Painkiller Echo Chamber Shaped Policy Amid Drug Epidemic, The Ctr.
27    for Pub. Integrity, https://www .publicintegrity.org/2016/09/19/2020 I/pro ainkiller-echo-chamber-shaped-policy-
      amid-drug-epidemic (last updated Dec. 15, 2016, 9:09 AM).
28    46 Id
      47 HDA History, Healthcare Distribution Alliance, (accessed on September 14, 2017),

      https://www.healthcaredistribution.org/about/hda-history.

                                                            77
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 79 of 213. PageID #: 112




 1             368.     Defendants, individually and collectively through trade groups in the industry,

 2     pressured the U.S. Department of Justice to "halt" prosecutions and lobbied Congress to strip

 3     the DEA of its ability to immediately suspend distributor registrations. The result was a "sharp

 4     drop in enforcement actions" and the passage of the "Ensuring Patient Access and Effective

 5     Drug Enforcement Act" which, ironically, raised the burden for the DEA to revoke a distributor's

 6     license from "imminent harm" to "immediate harm" and provided the industry the right to

 7     "cure" any violations oflaw before a suspension order can be issued. 48

 8             369.     As described above, the Racketeering Defendants began working together as

 9     early as 2006 through the Pain Care Forum and/or the HDA to further the common purpose of

 10    their enterprise. Plaintiff is informed and believes that the Racketeering Defendants worked

 11    together as an ongoing and continuous organization throughout the existence of their enterprise.

 12        CONDUCT OF THE OPIOID DIVERSIONENTERPRISE
 13            370.     The Racketeering Defendants conducted the Opioids Diversion Enterprise, and
 14    participated in the enterprise, by engaging in a pattern ofracketeering activity, as prohibited by
 15    NRS § 207.400.
 16
               371.     During the time period alleged in this Complaint, the Racketeering Defendants
 17
       exerted control over, conducted and/or participated in the Opioid Diversion Enterprise by
 18
       fraudulently failing to comply with their obligations under Nevada law (and federal law, as
 19    incorporated into Nevada law) to identify, investigate and report suspicious orders of opioids in
20
       order to prevent diversion of those highly addictive substances into the illicit market, to halt
21     such unlawful sales as set forth below. In doing so, the Racketeering Defendants increased
22
       production quotas and generated unlawful profits.
23
               372.     The Racketeering Defendants disseminated statements that were false and
24
       misleading - either affirmatively or through half-truths and omissions - to the general public,
25
       Clark County, Clark County consumers, and the Nevada Board of Pharmacy, claiming that
26
       they were complying with their obligations to maintain effective controls against diversion of
27

28    48See Bernstein & Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grew Out of
      Control, supra; Bernstein & Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement
      Slowdown Amid Opioid Crisis, supra; Eyre, supra.

                                                         78
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 80 of 213. PageID #: 113




  1   their prescription opioids.
  2           373.   The Racketeering Defendants disseminated statements that were false and
  3   misleading - either affirmatively or through half-truths and omissions - to the general public
  4   Clark County, Clark County consumers, and the Nevada Board of Pharmacy, claiming that
  5   they were complying with their obligations to design and operate a system to disclose to the
  6   registrant suspicious orders of their prescriptionopioids.
  7           374.   The Racketeering Defendants disseminated statements that were false and
  8   misleading - either affirmatively or through half-truths and omissions - to the general public,
  9   Clark County, Clark County consumers, and the Nevada Board of Pharmacy claiming that
 10   they were complying with their obligation to notify the DEA of any suspicious orders or
 11   diversion of their prescription opioids.
 12          375.    The Opioid Diversion Enterprise worked to scale back regulatory oversight by
 13   the DEA that could interfere with the Racketeering Defendants' ability to distribute their opioid
 14   drugs in Clark County, Nevada. To distribute controlled substances in Nevada, the Racketeering
 15   Defendants had to be able to demonstrate possession of a current Nevada registration. See NRS
 16   § 453.226. Even if they held a current registration, the Racketeering Defendants' ability to
 17   obtain a Nevada registration could be jeopardized by past suspension or revocation of their DEA
 18   registration. NRS § 453.231(1)(g).
 19          376.    The Racketeering Defendants paid nearly $800 million dollars to influence
20    local, state and federal governments throughout the United States and in Nevada, through joint
21    lobbying efforts as part of the Pain Care Forum. The Racketeering Defendants were all
22    members of the Pain Care Forum either directly or indirectly through the HDA. The lobbying
23    efforts of the Pain Care Forum and its members included efforts to pass legislation making it
24    more difficult for the DEA to suspend and/or revoke the Manufacturers' and Distributors'
25    registrations for failure to report suspicious orders of opioids-protecting the Racketeering
26    Defendants' ability to distribute prescription opioids in Nevada.
27           377.    The Racketeering Defendants exercised control and influence over the
28    distribution industry by participating and maintaining membership in the HDA.


                                                    79
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 81 of 213. PageID #: 114




  1            378.     The Racketeering Defendants applied political and other pressure on the DOJ

 2     and DEA to halt prosecutions for failure to report suspicious orders of prescription opioids and

 3     lobbied Congress to strip the DEA of its ability to immediately suspend registrations pending

 4     investigation by passing the "Ensuring Patient Access and Effective Drug Enforcement Act." 49

  5            379.      The Racketeering Defendants engaged in an industry-wide practice of paying

  6    rebates and charge backs to incentivize unlawful opioid prescription sales. Plaintiff is informed
  7    and believes that the Manufacturer Defendants used the chargeback program to acquire detailed
  8    high-level data regarding sales of the opioids they manufactured. And, Plaintiff is informed
  9    and believes that the Manufacturer Defendants used this high-level information to direct the
 10    Distributor Defendants' sales efforts to regions where prescription opioids were selling in
 11    larger volumes.
 12            380.      The Manufacturer Defendants lobbied the DEA to increase Aggregate
 13    Production Quotas, year after year by submitting net disposal information that the
 14    Manufacturer Defendants knew included sales that were suspicious and involved the diversion
 15    of opioids that had not been properly investigated or reported by the Racketeering Defendants.
 16             381.     The Distributor Defendants developed "know your customer" questionnaires
 17    and files. This information, compiled pursuant to comments from the DEA in 2006 and 2007,
 18    was intended to help the Racketeering Defendants identify suspicious orders or customers who
 19    were likely to divert prescription opioids. 50 On information and belief, the "know your
 20    customer" questionnaires informed the Racketeering Defendants of the number of pills that the
 21    pharmacies sold, how many non-controlled substances are sold compared to controlled
 22    substances, whether the pharmacy buys from other distributors, the types of medical providers
 23    in the area, including pain clinics, general practitioners, hospice facilities, cancer treatment
 24
      49 See HDMA is now the Healthcare DistributionAlliance, PharmaceuticalCommerce, (June 13, 2016, updated
 25   July 6, 2016), http://pharmaceuticalcommerce.com/business-and-    finance/hdma-now-healthcare-distribution-
      alliance/; Bernstein & Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic Grew Out
 26   of Control, supra; Bernstein & Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement
      Slowdown Amid Opioid Crisis, supra; Eyre, supra.
 27   50 Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug Enforcement

      Administration(available at https://www.deadiversion.usdoj.gov/mtgs/pharm     _ industry/14th_pharm/
 28   levinl_ques.pdf);Richard Widup, Jr., Kathleen H. Dooley, Esq. PharmaceuticalProduction Diversion: Beyond the
      PDMA, Purdue Pharma and McQuite Woods LLC, (available at https://www.mcguirewoods.com/news-
      resources/publications/lifesciences/product_diversion_beyond_pdma.pdf).

                                                          80
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 82 of 213. PageID #: 115




  1    facilities, among others, and these questionnaires put the recipients on notice of suspicious

 2     orders.

 3                382.    The Racketeering Defendants refused to identify, investigate and report
 4         suspicious orders to the DEA, the Nevada Board of Pharmacy, and the FDA when they became
  5    aware of the same despite their actual knowledge of drug diversion rings. The Racketeering
  6    Defendants refused to identify suspicious orders and diverted drugs despite the DEA issuing
  7    final decisions against the Distributor Defendants in 178 registrant actions between 2008 and
  8    2012 51 and 117 recommended decisions in registrant actions from The Office of Administrative
 9     Law Judges. These numbers include 76 actions involving order~ to show cause and 41 actions
 10    involving immediate suspension orders - all for failure to report suspicious orders. 52
 11               383.    Defendants' scheme had decision-making structure that was driven by the
 12    Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer
 13    Defendants worked together to control the State and Federal Government's response to the
 14    manufacture and distribution of prescription opioids by increasing production quotas through
 15    a systematic refusal to maintain effective controls against diversion and to identify suspicious
 16    orders and report them to the DEA and State governments, including the State of Nevada.
 17               384.    The Racketeering Defendants also worked together to ensure that the Aggregate
 18    Production Quotas, Individual Quotas and Procurement Quotas allowed by the DEA stayed
 19    high and to ensure that suspicious orders were not reported to the DEA. By not reporting
20     suspicious orders or diversion of prescription opioids, the Racketeering Defendants ensured
21     that the DEA had no basis for refusing to increase, or to decrease, the production quotas for
22     prescription opioids due to diversion of suspicious orders. The Racketeering Defendants
23     influenced the DEA production quotas in the following ways:
24                a. The Distributor Defendants assisted the enterprise and the Manufacturer
                      Defendants in their lobbying efforts through the Pain Care Forum;
25
26                   b. The Distributor Defendants invited the participation, oversight and control of
                        the Manufacturer Defendants by including them in the HDA, including on the
27
28    51 Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug Enforcement

      Administration's Adjudication of Registrant Actions 6 (2014), https:/ /oig.justice.gov/reports/2014/e 1403 .pdf.
      52   Id

                                                              81
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 83 of 213. PageID #: 116




                        councils, committees, task forces, and working groups;
 1
 2                 c. The Distributor Defendants provided sales information to the Manufacturer
                      Defendants regarding their prescription opioids, including reports of all opioid
 3
                      prescriptions filled by the Distributor Defendants;
 4
                   d. The Manufacturer Defendants used a chargeback program to ensure delivery of
 5
                      the Distributor Defendants' sales information;
 6
 7
                   e. The Manufacturer Defendants obtained sales information from QuintilesIMS
                      (formerly IMS Health) that gave them a "stream of data showing how individual
 8                    doctors across the nation were prescribing opioids. " 53
 9
                   f. The Distributor Defendants accepted rebates and chargebacks for orders of
10                    prescription opioids;

11                  g. The Manufacturer Defendants used the Distributor Defendants' sales
12                     information and the data from QuintilesIMS to instruct the Distributor
                       Defendants to focus their distribution efforts to specific areas where the purchase
13                     of prescription opioids was most frequent;
14
                   h. The Racketeering Defendants identified susp1c1ous orders of prescription
15
                      opioids and then continued filling those unlawful orders, without reporting
16                    them, knowing that they were suspicious and/or being diverted into the illicit
                      drug market;
17

18                 1.   The Racketeering Defendants refused to report suspicious orders of prescription
                        opioids despite repeated investigation and punishment of the Distributor
19
                        Defendants by the DEA for failure to report suspicious orders; and
20
                   J.   The Racketeering Defendants withheld information regarding suspicious orders
21
                        and illicit diversion from the DEA because it would have revealed that the
22                      "medical need" for and the net disposal of their drugs did not justify the
                        production quotas set by the DEA.
23

24             385.     The scheme devised and implemented by the Racketeering Defendants
25    amounted to a common course of conduct characterized by a refusal to maintain effective
26    controls against diversion, in intentional violation ofNevada law, and all designed and operated
27    to ensure the continued unlawful sale of controlled substances.
28
     53Harriet Ryan, et al., More than I million OxyContin pills ended up in the hands of criminals and addicts. What the
     drugmaker knew, Los Angeles Times, (July 10, 2016), http://www.latimes.com/projects/la-me-oxycontin-part2/.

                                                            82
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 84 of 213. PageID #: 117




  1     PATTERNOF RACKETEERINGACTIVITY
 2           386.    The Racketeering Defendants conducted and participated in the conduct of the
 3    Opioid Diversion Enterprise through a pattern of racketeering activity as defined in NRS §
 4    207.390, by at least two crimes related to racketeering (NRS § 207.360), trafficking in
  5   controlled substances (NRS §§ 207.360(22); 453.3395), multiple transactions involving deceit
  6   in the course of an enterprise (NRS §§ 207.360(35); 205.377) and distribution of controlled
  7   substances or controlled substance analogues (NRS § 453.331), and punishable by
  8   imprisonment of at least one year, with the intent of accomplishing activities prohibited by §
  9   207.400 of the Racketeering Act.
 10          387.    The Racketeering Defendants committed, conspired to commit, and/or aided
 11   and abetted in the commission of at least two predicate acts of racketeering activity (i.e.
 12   violations of NRS §§ 207.360), within a five-year period. The multiple acts of racketeering
 13   activity that the Racketeering Defendants committed, or aided and abetted in the commission
 14   of, were related to each other, posed a threat of continued racketeering activity, and therefore
 15   constitute a "pattern of racketeering activity." The racketeering activity was made possible by
 16   the Racketeering Defendants' regular use of the facilities, services, distribution channels, and
 17   employees of the Opioid Diversio:µEnterprise.
 18          388.    The Racketeering Defendants committed these predicate acts, which number in
 19   the thousands, intentionally and knowingly with the specific intent to advance the Opioids
20    Diversion Enterprise by conducting activities prohibited by NRS §§ 207.360,207.390,207.400.
21           389.    The predicate acts all had the purpose of generating significant revenue and
22    profits for the Racketeering Defendants while Clark County was left with substantial injury to
23    its business through the damage that the prescription opioid epidemic caused. The predicate
24    acts were committed or caused to be committed by the Racketeering Defendants through their
25    participation in the Opioid Diversion Enterprise and in furtherance of its fraudulent scheme.
26    The predicate acts were related and not isolated events.
27           390.    The pattern of racketeering activity alleged herein and the Opioid Diversion
28    Enterprise are separate and distinct from each other. Likewise, the Racketeering Defendants


                                                   83
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 85 of 213. PageID #: 118




 1    are distinct from the enterprise.
 2            391.    The pattern of racketeering activity alleged herein is continuing as of the date
 3    of this Third Amended Complaint and, upon information and belief, will continue into the

 4    future unless enjoined by this Court.
 5            392.    Many of the precise dates of the Racketeering Defendants' criminal actions at
 6    issue here have been hidden and cannot be alleged without access to Defendants' books and
 7    records. Indeed, an essential part of the successful operation of the Opioid Diversion Enterprise
 8    alleged herein depended upon secrecy.

 9            393.    Each instance of racketeering activity alleged herein was related, had similar
10    purposes, involved the same or similar participants and methods of commission, and had
11    similar results affecting similar victims, including consumers in the Clark County, Nevada.
12    Defendants calculated and intentionally crafted the Opioid Diversion Enterprise and their
13    scheme to increase and maintain their increased profits, without regard to the effect such
14    behavior would have on Clark County, Nevada, Clark County, Nevada consumers, or other
15    Clark County, Nevada citizens. In designing and implementing the scheme, at all times
16    Defendants were cognizant of the fact that those in the manufacturing and distribution chain
17    rely on the integrity of the pharmaceutical companies and ostensibly neutral third parties to
18    provide objective and reliable information regarding Defendants'            products and their
19    manufacture and distribution of those products. The Racketeering Defendants were also aware
20    that Clark County and the citizens of this jurisdiction rely on the Racketeering Defendants to
21    maintain a closed system and to protect against the non-medical diversion and use of their
22    dangerously addictive opioid drugs.
23            394.    By intentionally refusing to report and halt susp1c10us orders of their
24    prescription opioids, the Racketeering Defendants engaged in a deceptive scheme and unlawful
25    course of conduct constituting a pattern of racketeering activity.

26            395.    It was foreseeable to Defendants that refusing to report and halt suspicious
27    orders would harm Clark County by allowing the flow of prescription opioids from appropriate
28    medical channels into the illicit drug market.


                                                       84
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 86 of 213. PageID #: 119




  1           396.    The Racketeering Defendants did not undertake the predicate acts described

 2    herein in isolation, but as part of a common scheme. Various other persons, firms, and

 3    corporations, including third-party entities and individuals not named as defendants in this Third
 4    Amended Complaint, may have contributed to and/or participated in the scheme with the

  5   Racketeering Defendants in these offenses and have performed acts in furtherance of the

 6    scheme to increase revenues, increase market share, and /or minimize the losses for the

 7    Racketeering Defendants.

  8           397.    The Racketeering Defendants aided and abetted others in the violations of NRS

 9    §§ 207.360, 207.390, and 207.400, while sharing the same criminal intent as the principals who
 10   committed those violations, thereby rendering them indictable as principals in theoffenses.
 11           398.    The last racketeering incident occurred within five years of the commission of
 12   a prior incident of racketeering.
 13         1. The Racketeering Defendants Conducted the Opioid Diversion Enterprise
 14             through Acts of Fraud.
 15           399.    Fraud consists of the intentional misappropriation or taking of anything of value
 16   that belongs to another by means of fraudulent conduct, practices or representations.
 17           400.    The    Racketeering    Defendants'     fraudulent   conduct,    practices,    and
 18   representations include, but are not limited to:
 19           a. Misrepresentations to facilitate Defendants' DEA registrations, which could be a bar
                  to their registrations with the Nevada Board of Pharmacy;
20

21            b. Requests for higher aggregate production quotas, individual production quotas, and
                 procurement quotas to support Defendants' manufacture and distribution of
22               controlled substances they knew were being or would be unlawfully diverted;
23
              c. Misrepresentations and misleading omissions in Defendants' records and reports
24               that were required to be submitted to the DEA and the Nevada Board of Pharmacy
25               pursuant to Nevada Administrative Code provisions;

26            d. Misrepresentations and misleading omissions in documents and communications
27               related to the Defendants' mandatory DEA reports that would affect Nevada
                 registrant status; and
28
              e. Rebate and chargeback        arrangements between the Manufacturers          and the

                                                    85
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 87 of 213. PageID #: 120




                 Distributors that Defendants used to facilitate the manufacture and sale of controlled
  1
                 substances they knew were being or would be unlawfully diverted into and from
 2               Nevada.
 3
              401.   Specifically, the Racketeering Defendants made misrepresentations about their
 4
      compliance with Federal and State laws requiring them to identify, investigate and report
 5
      suspicious orders of prescription opioids and/or diversion of the same into the illicit market, all
 6
      while Defendants were knowingly allowing millions of doses of prescription opioids to divert
 7
      into the illicit drug market. The Racketeering Defendants' scheme and common course of
  8
      conduct was intended to increase or maintain high production quotas for their prescription
 9
      opioids from which they could profit.
 10
              402.   At the same time, the Racketeering Defendants misrepresented the superior
 11
      safety features of their order monitoring programs, their ability to detect suspicious orders,
 12
      their commitment to preventing diversion of prescription opioids, and that they complied with
 13
      all state and federal regulations regarding the identification and reporting of suspicious orders
 14
      of prescription opioids.
 15
              403.   The Racketeering Defendants intended to and did, through the above-described
 16
      fraudulent conduct, practices, and representations, intentionally misappropriate funds from
 17
      Clark County and from private insurers, in excess of $500, including, for example:
 18
              a. Costs incurred by and resources diverted from Clark County infrastructure and health
 19
                 care providers;
20
              b. Any and all cost or payments related to benefits of Clark County employees;
21
             404.    Many of the precise dates of the fraudulent acts and practices have been
22
      deliberately hidden and cannot be alleged witp.out access to Defendants' books and recor.ds.
23
      But, Plaintiff has described the types of, and in some instances, occasions on which the
24
      predicate acts of fraud occurred.
25
            The Racketeering Defendants Unlawfully Trafficked in and Distributed Controlled
26          Substances.
27           405.    Defendants' racketeering activities also included violations of the Nevada

28    Controlled Substances Act,§ 453.3395, and each act is chargeable or indictable under the laws
      of Nevada and punishable by imprisonment for more than one year. See NRS § 207.360(22).

                                                     86
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 88 of 213. PageID #: 121




 1              406.     Under Nevada law (NRS § 453.3395), it is unlawful to "knowingly or

 2     intentionally sell[], manufacture(], deliver[] or bring[] into this state"-               prescription opioids,

 3     which are Schedule II controlled substances that are narcotic drugs, except as authorized by the

 4     Nevada Controlled Substances Act.

 5              407.     The Racketeering Defendants intentionally trafficked in prescription opioid

 6     drugs, in violation of Nevada law, by manufacturing, selling, and/or distributing those drugs in

 7     Nevada in a manner not authorized by the Nevada Controlled Substances Act. The

 8     Racketeering Defendants failed to act in accordance with the Nevada Controlled Substances

 9     Act because they did not act in accordance with registration requirements as provided in that

 10    Act.
 11             408. Among other infractions, the Racketeering Defendants did not comply with 21
 12    USC§ 823 and its attendant regulations (e.g., 21 CFR § 1301.74) 54 which are incorporated into
 13    Nevada state law, or the Nevada Pharmacy Board regulations. The Racketeering Defendants
 14    failed to furnish notifications and omitted required reports to the Nevada Board.
 15             409.      Plaintiff is informed and believes that the Racketeering Defendants failed to
 16    furnish required notifications and make reports as part of a pattern and practice of willfully and
 17    intentionally omitting information from their mandatory reports to the DEA, as required by 21
 18    CFR § 1301.74, throughout the United States.
 19             410.      For example, the DEA and DOJ began investigating McKesson in 2013
20     regarding its monitoring and reporting of suspicious controlled substances orders. On April 23,
21     2015, McKesson filed a Form-8-K announcing a settlement with the DEA and DOJ wherein it
22     admitted to violating the CSA and agreed to pay $150 million and have some of its DEA
23     registrations suspended on a staggered basis. The settlement was finalized on January 17,
24     2017. 55
25

26    54 Once again, throughout this Count and in this Complaint Plaintiff cites federal statutes and federal regulations to
      state the duty owed under Nevada tort law, not to allege an independent federal cause of action or substantial
27    federal question. See, e.g., Herrera, 2003-NMSC-018, ~7.
      55 McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drug Enforcement
28    Administration to Resolve Past Claims, About McKesson/ Newsroom/ Press Releases, (January 17, 2017),
      http://www.mckesson.com/about-mckesson/newsroom/press- releases/201 7/mckesson-finalizes-settlement-with-
      doj-and-dea-to-resol ve-past-claims/.

                                                              87
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 89 of 213. PageID #: 122




  1             411.     Purdue's experience in Los Angeles is another striking example of Defendants'

 2     willful violation of their duty to report suspicious orders of prescription opioids. In 2016, the

 3     Los Angeles Times reported that Purdue was aware of a pill mill operating out of Los

 4     Angeles yet failed to alert the DEA. 56 The LA Times uncovered that Purdue began tracking a

  5    surge in prescriptions in Los Angeles, including one prescriber in particular. A Purdue sales

 6     manager spoke with company officials in 2009 about the prescriber, asking "Shouldn't the

 7     DEA be contacted about this?" and adding that she felt "very certain this is an organized drug

  8    ring. " 57 Despite knowledge of the staggering amount of pills being issued in Los Angeles, and

 9     internal discussion of the problem, "Purdue did not shut off the supply of highly addictive

 10    OxyContin and did not tell authorities what it knew about Lake Medical until several years
 11    later when the clinic was out of business and its leaders indicted. By that time, 1.1 million pills
 12    had spilled into the hands of Armenian mobsters, the Crips gang and other criminals." 58
 13             412.     Finally, Mallinckrodt was recently the subject of a DEA and Senate
 14    investigation for its opioid practices. Specifically, in 2011, the DEA targeted Mallinckrodt,
 15    arguing that it ignored its responsibility to report suspicious orders as 500 million of its pills
 16    ended up in Florida between 2008 and 2012. 59 After six years of DEA investigation,
 17    Mallinckrodt agreed to a settlement involving a $35 million fine. Federal prosecutors
 18    summarized the case by saying that Mallinckrodt's response was that everyone knew what was
 19    going on in Florida, but they had no duty to report it.60
20              413.     The Racketeering Defendants' pattern and practice of willfully and intentionally

21     omitting information from their mandatory reports is evident in the sheer volume of

22     enforcement actions available in the public record against the Distributor Defendants. 61 For
23     example:
24
      56Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals and addicts. What
25    the drugmaker knew, Los Angeles Times, (July IO, 2016), http://www.latimes.com/projects/la-me-oxycontin-
      part2/.
26    51 Id
      58   Id
27    59 Bernstein& Higham, The government's struggle to hold opioid manufacturers accountable, supra. This number
      accounted for 66% of all oxycodone sold in the state of Florida during that time.
28    60   Id
      61Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug Enforcement
      Administration's Adjudication of Registrant Actions 6 (2014), https://oig.justice.gov/reports/2014/e 1403.pdf.

                                                             88
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 90 of 213. PageID #: 123




 1
               a. On April 24, 2007, the DEA issued an Order to Show Cause and Immediate
 2
                  Suspension Order against the AmerisourceBergen Orlando, Florida distribution
 3                center ("Orlando Facility") alleging failure to maintain effective controls
                  against diversion of controlled substances. On June 22, 2007,
 4
                  AmerisourceBergen entered into a settlement that resulted in the suspension of
 5                its DEA registration;
 6
               b. On November 28, 2007, the DEA issued. an Order to Show .Cause and
 7                Immediate Suspension Order against the Cardinal Health Auburn, Washington
                  Distribution Center ("Auburn Facility") for failure to maintain effective
 8
                  controls against diversion ofhydrocodone;
 9
               c. On December 5, 2007, the DEA issued an Order to Show Cause and Immediate
 10
                  Suspension Order against the Cardinal Health Lakeland, Florida Distribution
 11               Center ("Lakeland Facility") for failure to maintain effective controls against
                  diversion ofhydrocodone;
 12
 13            d. On December 7, 2007, the DEA issued an Order to Show Cause and Immediate
                  Suspension Order against the Cardinal Health Swedesboro, New Jersey
 14
                  Distribution Center ("Swedesboro Facility") for failure to maintain effective
 15               controls against diversion ofhydrocodone;

 16            e. On January 30, 2008, the DEA issued an Order to Show Cause and Immediate
 17               Suspension Order against the Cardinal Health Stafford, Texas Distribution
                  Center ("Stafford Facility") for failure to maintain effective controls against
 18               diversion of hydrocodone;
 19
               f. On May 2, 2008, McKesson Corporation entered into an Administrative
20                Memorandum of Agreement ("2008 MOA") with the DEA which provided that
21                McKesson would "maintain a compliance program designed to detect and
                  prevent the diversion of controlled substances, inform DEA of suspicious orders
22                required by 21 CFR § 1301.74(b), and follow the procedures established by its
23                Controlled Substance Monitoring Program";

24
               g. On September 30, 2008, Cardinal Health entered into a Settlement and Release
25                Agreement and Administrative Memorandum of Agreement with the DEA
                  related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and
26
                  Stafford Facility. The document also referenced allegations by the DEA that
27                Cardinal failed to maintain effective controls against the diversion of controlled
                  substances at its distribution facilities located in McDonough, Georgia
28
                  ("McDonough Facility"), Valencia, California ("Valencia Facility") and
                  Denver, Colorado ("Denver Facility");

                                                 89
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 91 of 213. PageID #: 124




 1
                 h. On February 2, 2012, the DEA issued an Order to Show Cause and Immediate
 2                  Suspension Order against the Cardinal Health Lakeland, Florida Distribution
                    Center ("Lakeland Facility") for failure to maintain effective controls against
 3
                    diversion of oxycodone;
 4
                 1.   On December 23, 2016, Cardinal Health agreed to pay a $44 million fine to the
 5                    DEA to resolve the civil penalty portion of the administrative action taken
 6                    against its Lakeland, Florida Distribution Center; and

 7               J. On January 5, 2017, McKesson Corporation entered into an Administrative
 8                  Memorandum Agreement with the DEA wherein it agreed to pay a $150,000,000
                    civil penalty for violation of the 2008 MOA as well as failure to identify and
 9                  report suspicious orders at its facilities in Aurora CO, Aurora IL, Delran NJ,
10                  Lacrosse WI, Lakeland FL, Landover MD, La Vista NE, Livonia Ml, Methuen
                    MA, Santa Fe Springs CA, Washington Courthouse OH and West Sacramento
11
                    CA.
12
13           414.     These actions against the Distributor Defendants confirm that the Distributors
14   knew they had a duty to maintain effective controls against diversion, design and operate a
15    system to disclose suspicious orders, and to report suspicious orders to the DEA. These actions
16   also demonstrate, on information and belief, that the Manufacturer Defendants were aware of
17   the enforcement against their Distributors and the diversion of the prescription opioids and a
18   corresponding duty to report suspiciousorders.
19           415. Many of the precise dates of Defendants' criminal actions at issue herein were
20    hidden and cannot be alleged without access to Defendants' books and records. Indeed, an
21    essential part of the successful operation of the Opioid Diversion Enterprise depended upon
22    the secrecy of the participants in that enterprise.
23                                  SEVENTH CAUSE OF ACTION
24              (Violation of the Nevada Racketeering Act against the lnsys Executives)
25           416. Clark County, as a "person" who has sustained injury brings this claim for civil
26    remedies under the Racketeering Act, NRS §§207.350 to 207.520, against the lnsys
27    Executives.
28           417. The lnsys Executives conducted business through legitimate and illegitimate
      means in the form of a criminal syndicate defined by NRS §207.370.

                                                     90
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 92 of 213. PageID #: 125




  1          418. Section 207.400 of the Racketeering Act makes it unlawful "for a person . . .
 2    employed by or associated with any enterprise to conduct or participate, directly or indirectly,
 3    in: (1) The affairs of the enterprise through racketeering activity; or (2) Racketeering activity
 4    through the affairs of the enterprise." NRS § 207.400(1)(c).
 5           419. Section 207.400 of the Racketeering Act also makes it unlawful "for a person ...
 6    to conspire to violate any of the provisions" of the Racketeering Act. NRS §207.400(1)0).
 7            420. The term "criminal syndicate" is defined as "any combination of persons, so
  8   structured that the organization will continue its operation even if individual members enter or
 9    leave the organization, which engages in or has the purpose of engaging in racketeering
 10   activity."
 11           421. Over a period years, the Insys Executives developed a scheme to bribe
 12   physicians around the country, including in Clark County, to prescribe the Insys product,
 13   Subsys, which is a Fentanyl product delivered by an oral spray. Subsys was developed and
 14   approved solely for use by cancer patients with breakthrough pain. The Insys Executives
 15   bribed doctors using Insys money, kickbacks, and other "speaker fees," to encourage increased
 16   Subsys prescriptions.    If a doctor did not prescribe sufficient quantities of Subsys, as
 17   determined by the Insys Executives, the Insys Executives would threaten the doctors that they
 18   would withhold bribe money previously promised.
 19           422. The Insys Executives falsely informed doctors and other healthcare professionals
20    that Subsys was not addictive and could be used for off-label purposes, such as long-term
21    management of moderate pain.
22            423. The Insys Executive's scheme violated NRS§ 205.377(1), which prohibits any
23    person from, "in the course of an enterprise or occupation, knowingly and with the intent to
24    defraud, engage in an act, practice or course of business or employ a . . . scheme which
25    operates or would operate as a fraud or deceit upon a person by means of a false representation
26    or omission of a material fact" on two (2), or more, occasions, utilizing the same or similar
27    pattern, intents, or results, with an aggregate loss or intended loss of over $650. The Insys
28    Executives knew that their representations or omissions of material facts related to the
      approved uses and dangers of Subsys were false or omitted. NRS § 205.377(1)(a). The Insys

                                                    91
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 93 of 213. PageID #: 126




  1   Executives intended doctors, patients, and communities, to rely upon those false
 2    representations or omissions. NRS § 205.377(1)(b). The Insys Executives' deceptive scheme
 3    resulted in a loss to the County who relied upon the false representations or omissions. NRS §
 4    205.377(1)(c).
  5          424. Each individual act of deception by the Insys Executives constitutes a separate
 6    violation ofNRS §205.377. NRS § 205.377(2).
  7          425. The bribes provided by the Insys Executives to prescribing doctors took many
  8   forms, including, but not limited to, paying for speaking engagements that did not actually
  9   occur; paying for the salaries of the doctor's office staff; and providing doctors with exotic
 10   dances performed by Insys employees, including Sunrise Lee.
 11          426. The Insys Executives pushed sales representatives to get at least one prescription
 12   per day from doctors in their sales areas and to be sure that prescriptions were for high dosages.
 13          427. If there was ever an issue with prescription approval through insurance, the Insys
 14   Executives developed a scheme involving a call-center where the sales representatives would
 15   call insurance companies to lie in whatever way was necessary to convince the insurance
 16   companies to authorize payment for the prescriptions.
 17          428. The Insys Executives instructed their sales representatives to not include
 18   "cancer" in their sales pitches when discussing the appropriate use of the medication.
 19   Defendant, Michael Babich, led training seminars in which sales representatives were told to
20    encourage pain management physicians to prescribe Subsys for off-label purposes in any way
21    they wanted and, thus, the representatives should not discuss the Subsys use for "cancer pain."
22           429. Upon reports of "pill-mills" from concerned sales representatives, the Insys
23    Executives directed the sales representatives to increase their visits with the doctors operating
24    the "pill-mills," to offer them additional kickbacks and bribes, and to provide additional
25    benefits related to the increased number of Subsys prescriptions.
26           430. The Insys Executives arranged speaking engagements for doctors who would be
27    paid for their appearance. The doctors invited to speak were those with high Subsys
28    prescription levels. Oftentimes, the speaking engagement was nothing more than a lunch or
      dinner with Insys Executives. _

                                                    92
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 94 of 213. PageID #: 127




  1          431. The Insys Executives' actions were regular and ongoing over a period of years.
  2   Many of the precise dates of the Insys Executives' actions at issue herein were hidden and
  3   cannot be alleged without access to the Insys Executives' books and records. The full extent
  4   of the Insys Executives' fraudulent and deceptive behavior cannot be known without the
  5   benefit of discovery and is information within the Insys Executives' possession.
  6          432. Each violation ofNRS § 205.377 was a violation of Nevada's Racketeering Act.
  7   NRS § 207.360(35).
  8          433. The Insys Executives' scheme in which they bribed doctors to prescribe Subsys,
  9   provided false information as to the dangerous and addictive nature of Subsys, and concealed
 10   Subsys' actual, approved purpose, caused harm to the citizens of Clark County who relied
 11   upon the representations that the drug they were prescribe was safe and appropriate for use,
 12   and harmed the County through the increase costs of law enforcement, public health, and
 13   health care services.
 14                                       PRAYER FOR RELIEF
 15         WHEREFORE, the Plaintiff prays for judgment against the Defendants as follows:
 16         1.      General damages in an amount in excess of $15,000.00;
 17         2.      Special damages in an amount in excess of $15,000.00;
 18         3.      For punitive damages in such amount as will sufficiently punish Defendants for
 19                 their wrongful conduct in Nevada as well as serve as an example to prevent a
 20                 repetition of such conduct in Nevada in the future;
 21         4.      For a fund establ~shing a medical monitoring program due_to the increased
 22                 susceptibility to injuries and irreparable threat to the health of opioid users
 23                 resulting from their exposure to opioids, which can only be mitigated or addressed
 24                 by the creation of a Court-supervised fund, financed by Defendants, and which
 25                 will:
 26                 a.        Notify individuals who use or used opioids of the potential harm from
 27                           opioids;
 28                 b.        Aid in the early diagnosis and treatment of resulting injuries through
                              ongoing testing and monitoring of opioid use;

                                                     93
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 95 of 213. PageID #: 128




  1              c.     Fund studies and research of the short and long term effects of opioids and

 2                      the possible cures and treatments for the detrimental effects of using

 3                      opioids;
 4               d.     Accumulate and analyze relevant medical and demographic information

 5                      from opioid users, including but not limited to the results of testing

 6                      performed on them;
 7               e.      Gather and forward to treating physicians information related to the

  8                     diagnosis and treatment of injuries which may result from using opioids.
 9         5.    For restitution and reimbursement sufficient to cover all prescription costs the
 10              County has incurred related to opioids due to Defendants' wrongful conduct, with
 11              said amount to be determined at trial;
 12        6.    For restitution and reimbursement sufficient to cover all costs expended for health
 13              care services and programs associated with the diagnosis and treatment of adverse
 14              health consequences of opioids use, including but not limited to addiction due to
 15              Defendants ' wrongful conduct, with said amount to be determined at trial;
 16        7.    For restitution and reimbursement for all prescription costs incurred by consumers
 17              related to opioids;
 18        8.    For such other and further extraordinary equitable, declaratory and/or injunctive
 19              relief as permitted by law as necessary to assure that the Plaintiffs have an effective
20               remedy and to stop Defendants' promotion and marketing of opioids for
21               inappropriate uses in Nevada, currently and in the future;
22 Ill
23 Ill
24 Ill
25 Ill
26 Ill
27 Ill
28 Ill


                                                  94
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 96 of 213. PageID #: 129




 1         9.    For disgorgement;
 2         10.   Costs of suit, reasonable attorney fees, interest incurred herein; and
 3         11.   For such other and further relief as is just and proper.
 4         DATED this �y of September, 2019.
 5
 6
 7
 8                                                 BERT . EGLET, ESQ.
 9                                               evada Bar No. 3402
                                                ROBERT M. ADAMS, ESQ.
10                                              Nevada Bar No. 6551
                                                RICHARD K. HY, ESQ.
11                                              Nevada Bar No. 12406
12                                              400 S. 7th Street, 4th Floor
                                                Las Vegas, NV 89101
13                                              Tel.: (702) 450-5400
                                                Fax: (702) 450-5451
14                                              E-Mail eservice@egletlaw.com
15                                                      -and-
                                                STEVEN B. WOLFSON, ESQ.
16                                              Nevada Bar No. 1565
                                                Clark County District Attorney
17                                              200 E. Lewis Ave
18                                              Las Vegas, NV 89101
                                                Tel.: 702-671-2700
19                                              Email: steven.wolfson@clarkcountyda.com
                                                Attorneys for Plaintiff, Clark County
20
21
22
23
24
25
26
27
28


                                                 95
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 97 of 213. PageID #: 130




                                     DEMAND FOR JURY TRIAL
 1
 2          Plaintiff, by and through its attorneys of record, hereby demands a jury trial of all of the
 3   issues in the above matter.
 4
            DATED this
                     -I-I--
                                   lif
                    . JIclay of September, 2019
 5
 6
 7
 8
                                                    OBE T . EGL T, ESQ.
 9                                                 Nevada Bar No. 3402
10                                                 ROBERT M. ADAMS, ESQ.
                                                   Nevada Bar No. 6551
11                                                 RICHARD K. HY, ESQ.
                                                   Nevada Bar No. 12406
12                                                 400 S. 7th Street, 4th Floor
13                                                 Las Vegas, NV 89101
                                                   Tel.: (702) 450-5400
14                                                 Fax: (702) 450-5451
                                                   E-Mail eservice@egletlaw.com
15
                                                           -and-
16                                                 STEVEN B. WOLFSON, ESQ.
                                                   Nevada Bar No. 1565
17                                                 Clark County District Attorney
                                                   200 E. Lewis Ave
18
                                                   Las Vegas, NV 89101
19                                                 Tel.: 702-671-2700
                                                   Email: steven.wolfson@clarkcountyda.com
20                                                 Attorneys for Plaintiff, Clark County
21
22
23
24
25
26
27
28


                                                    96
Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: 09/13/19 98 of 213. PageID #: 131




                                     CERTIFICATE OF SERVICE
  1
               Pursuant to NRCP 5(6), I certify that I am an employee ofEGLET ADAMS , and that on
  2
  3
      September   1.2~
                     2019 ,    I caused the foregoing      document   entitled THIRD AMENDED

      COMPLAINT AND DEMAND FOR JURY TRIAL to be served upon those persons
  4
      designated by the parties in the E-Service Master List for the above-referenced matter in the
  5
      Eighth Judicial District Court eFiling System in accordance with the mandatory electronic service
  6
      requirements of Administrative Order 14-2 and the Nevada Electronic Filing and Conversion
  7
      Rules.
  8

  9

 10
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22
 23

 24

 25

 26
 27

 28


                                                    97
9/13/2019      Case: 1:19-op-46168-DAP Doc #: 1-3 Filed:Details
                                                         09/13/19 99 of 213. PageID #: 132




            Case Information

            A-17-765828-C | Clark County, Plaintiff(s) vs. Purdue Pharma, L.P., Defendant(s)

            Case Number                    Court                     Judicial Officer
            A-17-765828-C                  Department 22             Johnson, Susan
            File Date                      Case Type                 Case Status
            12/07/2017                     Other Tort                Open




            Party

            Special Master (Participant)
            Cherry, Justice Michael




            Plaintiff                                                Active Attorneys 
            Clark County                                             Attorney
                                                                     Eglet, Robert T.
                                                                     Retained



                                                                     Lead Attorney
                                                                     Adams, Robert M
                                                                     Retained



                                                                     Attorney
                                                                     Wolfson, Steven B
                                                                     Retained



                                                                     Attorney
                                                                     HY, RICHARD K
                                                                     Retained



                                                                     Attorney
                                                                     Cummings,
                                                                     Cassandra
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 1/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed:  09/13/19 100 of 213. PageID #: 133
                                                        Details
                                                   Retained



                                                                 Attorney
                                                                 Givens, Jessica
                                                                 Retained




            Defendant                                            Active Attorneys 
            Purdue Pharma, L.P.                                  Lead Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Cheffo, Mark Steven
                                                                 Retained



                                                                 Attorney
                                                                 Cusker Gonzalez,
                                                                 Mara C
                                                                 Retained



                                                                 Attorney
                                                                 Miller, Hayley E.
                                                                 Retained



                                                                 Attorney
                                                                 Murphy, Matthew T.
                                                                 Retained



                                                                 Attorney
                                                                 Coleman, Hayden
                                                                 Adam
                                                                 Retained



                                                                 Attorney
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                2/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 101 of 213. PageID #: 134
                                                                 Zanello, Lindsay
                                                                 Nicole
                                                                 Retained




            Defendant                                            Active Attorneys 
            Purdue Pharma, Inc.                                  Lead Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Cheffo, Mark Steven
                                                                 Retained



                                                                 Attorney
                                                                 Cusker Gonzalez,
                                                                 Mara C
                                                                 Retained



                                                                 Attorney
                                                                 Murphy, Matthew T.
                                                                 Retained



                                                                 Attorney
                                                                 Coleman, Hayden
                                                                 Adam
                                                                 Retained



                                                                 Attorney
                                                                 Zanello, Lindsay
                                                                 Nicole
                                                                 Retained




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                3/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
            Defendant
                                                         09/13/19 102 of 213. PageID #: 135
                                                                 Active Attorneys 
            Purdue Frederick Company, Inc.                       Lead Attorney
             Aliases                                             Evans, Kelly A.
                                                                 Retained
             DBA Purdue Frederick Company Inc



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Cheffo, Mark Steven
                                                                 Retained



                                                                 Attorney
                                                                 Cusker Gonzalez,
                                                                 Mara C
                                                                 Retained



                                                                 Attorney
                                                                 Murphy, Matthew T.
                                                                 Retained



                                                                 Attorney
                                                                 Coleman, Hayden
                                                                 Adam
                                                                 Retained



                                                                 Attorney
                                                                 Zanello, Lindsay
                                                                 Nicole
                                                                 Retained




            Defendant                                            Active Attorneys 
            Purdue Pharmaceuticals, L.P.                         Lead Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Fears, Chad R.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                4/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed:  09/13/19 103 of 213. PageID #: 136
                                                        Details
                                                   Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Cheffo, Mark Steven
                                                                 Retained



                                                                 Attorney
                                                                 Cusker Gonzalez,
                                                                 Mara C
                                                                 Retained



                                                                 Attorney
                                                                 Murphy, Matthew T.
                                                                 Retained



                                                                 Attorney
                                                                 Coleman, Hayden
                                                                 Adam
                                                                 Retained



                                                                 Attorney
                                                                 Zanello, Lindsay
                                                                 Nicole
                                                                 Retained




            Defendant                                            Active Attorneys 
            Teva Pharmaceuticals Usa, Inc.                       Lead Attorney
                                                                 Hymanson, Philip M.
                                                                 Retained



                                                                 Attorney
                                                                 Reed, Steven A.
                                                                 Retained



                                                                 Attorney
                                                                 James, Collie, IV
                                                                 Retained



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                5/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 104 of 213. PageID #: 137
            Defendant                                            Active Attorneys 
            Cephalon, Inc.;                                      Lead Attorney
                                                                 Hymanson, Philip M.
                                                                 Retained



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Reed, Steven A.
                                                                 Retained



                                                                 Attorney
                                                                 James, Collie, IV
                                                                 Retained




            Defendant                                            Active Attorneys 
            Johnson & Johnson                                    Lead Attorney
                                                                 Bendavid, Jeffrey A.
                                                                 Retained



                                                                 Attorney
                                                                 Smith, Stephanie J.
                                                                 Retained



                                                                 Attorney
                                                                 Murphy, Matthew T.
                                                                 Retained



                                                                 Attorney
                                                                 Brody, Stephen D
                                                                 Retained

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                6/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 105 of 213. PageID #: 138



            Defendant                                            Active Attorneys 
            Janssen Pharmaceuticals, Inc.                        Lead Attorney
                                                                 Bendavid, Jeffrey A.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Smith, Stephanie J.
                                                                 Retained



                                                                 Attorney
                                                                 Brody, Stephen D
                                                                 Retained



                                                                 Attorney
                                                                 Murphy, Matthew T.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Endo Health Solutions Inc                            Lead Attorney
                                                                 Lundvall, Patricia K.
                                                                 Retained



                                                                 Attorney
                                                                 Yen, Amanda C.
                                                                 Retained



                                                                 Attorney
                                                                 Lombardo, John
                                                                 David
                                                                 Retained



                                                                 Attorney
                                                                 Miller, Jake
                                                                 Retained




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                7/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 106 of 213. PageID #: 139
            Defendant                                            Active Attorneys 
            Endo Pharmaceuticals, Inc                            Lead Attorney
                                                                 Lundvall, Patricia K.
                                                                 Retained



                                                                 Attorney
                                                                 Yen, Amanda C.
                                                                 Retained



                                                                 Attorney
                                                                 Lombardo, John
                                                                 David
                                                                 Retained



                                                                 Attorney
                                                                 Miller, Jake
                                                                 Retained




            Defendant                                            Active Attorneys 
            Actavis, Inc                                         Lead Attorney
                                                                 Corrick, Max E
             Aliases
                                                                 Retained
             FKA Watson Pharmaceuticals Inc



                                                                 Attorney
                                                                 Levy, Jennifer G.,
                                                                 ESQ
                                                                 Retained



                                                                 Attorney
                                                                 Roth, Martin Louis
                                                                 Retained



                                                                 Attorney
                                                                 Welch, Donna Marie
                                                                 Retained



                                                                 Attorney
                                                                 Knapp, Timothy
                                                                 William
                                                                 Retained



                                                                 Attorney
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                8/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 107 of 213. PageID #: 140
                                                                 Roth, Martin Louis
                                                                 Retained



                                                                 Attorney
                                                                 Ciullo, Zachary A.
                                                                 Retained



                                                                 Attorney
                                                                 Zolner, Erica B.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Watson Laboratories, Inc                             Lead Attorney
                                                                 Hymanson, Philip M.
                                                                 Retained



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Reed, Steven A.
                                                                 Retained



                                                                 Attorney
                                                                 James, Collie, IV
                                                                 Retained




            Defendant                                            Active Attorneys 
            Actavis LLC                                          Lead Attorney
                                                                 Hymanson, Philip M.
                                                                 Retained

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                9/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 108 of 213. PageID #: 141
                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



                                                                 Attorney
                                                                 Roth, Martin Louis
                                                                 Retained



                                                                 Attorney
                                                                 Reed, Steven A.
                                                                 Retained



                                                                 Attorney
                                                                 James, Collie, IV
                                                                 Retained




            Defendant                                            Active Attorneys 
            Actavis Pharma, Inc                                  Lead Attorney
                                                                 Hymanson, Philip M.
             Aliases
                                                                 Retained
             FKA Watson Pharma Inc



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                10/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 109 of 213. PageID #: 142
                                                                 Attorney
                                                                 Roth, Martin Louis
                                                                 Retained



                                                                 Attorney
                                                                 Reed, Steven A.
                                                                 Retained



                                                                 Attorney
                                                                 James, Collie, IV
                                                                 Retained




            Defendant                                            Active Attorneys 
            Amerisourcebergen Drug Corporation                   Attorney
                                                                 Semenza, Lawrence
                                                                 J., III
                                                                 Retained



                                                                 Attorney
                                                                 Kircher, Christopher
                                                                 D.
                                                                 Retained



                                                                 Lead Attorney
                                                                 Rickard, Jarrod L.
                                                                 Retained



                                                                 Attorney
                                                                 Boranian, Steven J.
                                                                 Retained



                                                                 Attorney
                                                                 Johansen, Sarah B.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Cardinal Health, Inc                                 Attorney
                                                                 Jorgensen, J.
                                                                 Christopher
                                                                 Retained



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                11/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 110 of 213. PageID #: 143
                                                                 Attorney
                                                                 Polsenberg, Daniel
                                                                 F.
                                                                 Retained



                                                                 Lead Attorney
                                                                 Polsenberg, Daniel
                                                                 F.
                                                                 Retained



                                                                 Attorney
                                                                 Henriod, Joel D.
                                                                 Retained



                                                                 Attorney
                                                                 Smith, Abraham G.
                                                                 Retained



                                                                 Attorney
                                                                 Hardin, Ashley W.
                                                                 Retained



                                                                 Attorney
                                                                 Pyser, Steven M.
                                                                 Retained




            Defendant                                            Active Attorneys 
            McKesson Corporation                                 Lead Attorney
                                                                 Morris, Steve L.
                                                                 Retained



                                                                 Attorney
                                                                 Solis-Rainey, Rosa
                                                                 Retained



                                                                 Attorney
                                                                 Pistilli, Christian J.
                                                                 Retained



                                                                 Attorney
                                                                 Shafroth, Nathan
                                                                 Retained


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                12/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 111 of 213. PageID #: 144


            Defendant                                            Active Attorneys 
            Masters Pharmaceutical, Llc                          Lead Attorney
                                                                 Terry, Brian K.
             Aliases
                                                                 Retained
             FKA Masters Pharmaceutical Inc



                                                                 Attorney
                                                                 Smith, John Andrew
                                                                 Retained




            Defendant                                            Active Attorneys 
            C & R Pharmacy                                       Lead Attorney
                                                                 Daehnke, Patricia
             Aliases
                                                                 Egan
             DBA Ken's Pharmacy
                                                                 Retained
             FKA Lam's Pharmacy Inc



                                                                 Attorney
                                                                 Rosenthal, Amanda
                                                                 E.
                                                                 Retained



                                                                 Attorney
                                                                 Lucero, Laura S.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Teva Pharmaceuticals Industries LTD                  Lead Attorney
                                                                 Evans, Kelly A.
                                                                 Retained



                                                                 Attorney
                                                                 Fears, Chad R.
                                                                 Retained



                                                                 Attorney
                                                                 Gutke, David W.
                                                                 Retained




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                13/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 112 of 213. PageID #: 145
            Defendant                                            Active Attorneys 
            Insys Therapeutics Inc                               Lead Attorney
                                                                 Vigil, Abran E.
                                                                 Retained



                                                                 Attorney
                                                                 Donohue, John
                                                                 Matthew
                                                                 Retained



                                                                 Attorney
                                                                 Franco, Joseph Lee
                                                                 Retained



                                                                 Attorney
                                                                 Rubin, Stacy H,
                                                                 Retained



                                                                 Attorney
                                                                 Nadel, Heidi
                                                                 Retained




            Defendant                                            Active Attorneys 
            Mallinckrodt LLC                                     Lead Attorney
                                                                 Guinn, Steven E
                                                                 Retained



                                                                 Attorney
                                                                 Leary, Ryan William
                                                                 Retained



                                                                 Attorney
                                                                 Tsai, Rocky Chiu-
                                                                 Feng
                                                                 Retained



                                                                 Attorney
                                                                 Davison, William
                                                                 Thomas
                                                                 Retained




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                14/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 113 of 213. PageID #: 146
            Defendant                                            Active Attorneys 
            Maxsam, Aida B                                       Lead Attorney
                                                                 Barr, Jeffrey F.
                                                                 Retained



                                                                 Attorney
                                                                 Cohen, Joseph D.
                                                                 Retained



                                                                 Attorney
                                                                 Summers, Jonna
                                                                 Retained




            Defendant                                            Active Attorneys 
            Holper, Steven A, M.D.                               Lead Attorney
                                                                 Bohn, Michael F
                                                                 Retained



                                                                 Attorney
                                                                 Trippiedi, Adam R.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Holper Out-Patients Medical Center LTD               Lead Attorney
                                                                 Bohn, Michael F
                                                                 Retained



                                                                 Attorney
                                                                 Trippiedi, Adam R.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Steven A. Holper, M.D., Professional Corporation     Lead Attorney
                                                                 Bohn, Michael F
                                                                 Retained



                                                                 Attorney
                                                                 Trippiedi, Adam R.
                                                                 Retained
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                15/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 114 of 213. PageID #: 147



            Defendant                                            Active Attorneys 
            Cardinal Health 6 Inc                                Attorney
                                                                 Jorgensen, J.
                                                                 Christopher
                                                                 Retained



                                                                 Attorney
                                                                 Polsenberg, Daniel
                                                                 F.
                                                                 Retained



                                                                 Lead Attorney
                                                                 Smith, Abraham G.
                                                                 Retained



                                                                 Attorney
                                                                 Henriod, Joel D.
                                                                 Retained



                                                                 Attorney
                                                                 Hardin, Ashley W.
                                                                 Retained



                                                                 Attorney
                                                                 Pyser, Steven M.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Cardinal Health Technologies LLC                     Attorney
                                                                 Jorgensen, J.
                                                                 Christopher
                                                                 Retained



                                                                 Attorney
                                                                 Polsenberg, Daniel
                                                                 F.
                                                                 Retained



                                                                 Lead Attorney
                                                                 Smith, Abraham G.
                                                                 Retained
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                16/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 115 of 213. PageID #: 148
                                                                 Attorney
                                                                 Henriod, Joel D.
                                                                 Retained



                                                                 Attorney
                                                                 Hardin, Ashley W.
                                                                 Retained



                                                                 Attorney
                                                                 Pyser, Steven M.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Cardinal Health 414 LLC                              Attorney
                                                                 Jorgensen, J.
                                                                 Christopher
                                                                 Retained



                                                                 Attorney
                                                                 Polsenberg, Daniel
                                                                 F.
                                                                 Retained



                                                                 Lead Attorney
                                                                 Smith, Abraham G.
                                                                 Retained



                                                                 Attorney
                                                                 Henriod, Joel D.
                                                                 Retained



                                                                 Attorney
                                                                 Hardin, Ashley W.
                                                                 Retained



                                                                 Attorney
                                                                 Pyser, Steven M.
                                                                 Retained




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                17/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
            Defendant
                                                         09/13/19 116 of 213. PageID #: 149
                                                                 Active Attorneys 
            Cardinal Health 200 LLC                              Attorney
                                                                 Jorgensen, J.
                                                                 Christopher
                                                                 Retained



                                                                 Attorney
                                                                 Polsenberg, Daniel
                                                                 F.
                                                                 Retained



                                                                 Lead Attorney
                                                                 Smith, Abraham G.
                                                                 Retained



                                                                 Attorney
                                                                 Henriod, Joel D.
                                                                 Retained



                                                                 Attorney
                                                                 Hardin, Ashley W.
                                                                 Retained



                                                                 Attorney
                                                                 Pyser, Steven M.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Allergan Inc                                         Lead Attorney
                                                                 Ciullo, Zachary A.
                                                                 Retained



                                                                 Attorney
                                                                 Zolner, Erica B.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Allergan USA Inc                                     Lead Attorney
                                                                 Corrick, Max E
                                                                 Retained


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                18/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 117 of 213. PageID #: 150
                                                                 Attorney
                                                                 Knapp, Timothy
                                                                 William
                                                                 Retained



                                                                 Attorney
                                                                 Levy, Jennifer G.,
                                                                 ESQ
                                                                 Retained



                                                                 Attorney
                                                                 Welch, Donna Marie
                                                                 Retained



                                                                 Attorney
                                                                 Roth, Martin Louis
                                                                 Retained



                                                                 Attorney
                                                                 Ciullo, Zachary A.
                                                                 Retained



                                                                 Attorney
                                                                 Zolner, Erica B.
                                                                 Retained




            Defendant                                            Active Attorneys 
            Allergan Finance, LLC                                Lead Attorney
                                                                 Corrick, Max E
                                                                 Retained



                                                                 Attorney
                                                                 Knapp, Timothy
                                                                 William
                                                                 Retained



                                                                 Attorney
                                                                 Levy, Jennifer G.,
                                                                 ESQ
                                                                 Retained



                                                                 Attorney
                                                                 Welch, Donna Marie
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                19/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed:  09/13/19 118 of 213. PageID #: 151
                                                        Details
                                                   Retained



                                                                 Attorney
                                                                 Roth, Martin Louis
                                                                 Retained



                                                                 Attorney
                                                                 Ciullo, Zachary A.
                                                                 Retained



                                                                 Attorney
                                                                 Zolner, Erica B.
                                                                 Retained




            Defendant
            SpecGX LLC




            Defendant
            Sackler, Richard S.




            Defendant
            Sackler, Jonathan D




            Defendant
            Sackler, Mortimer D.A.




            Defendant
            Sackler, Kathe A.




            Defendant
            Sackler Lefcourt, Ilene




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                20/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
            Defendant
                                                         09/13/19 119 of 213. PageID #: 152
            Sackler, David




            Defendant
            Sackler, Beverly




            Defendant
            Sackler, Theresa




            Defendant
            PLP Associates Holdings L.P.




            Defendant
            Rosebay Medical Company L.P




            Defendant
            Beacon Company




            Defendant
            Par Pharmaceutical Inc




            Defendant
            Par Pharmaceutical Companies Inc




            Defendant
            Kapoor, John




            Defendant
            Simon, Richard M



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                21/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 120 of 213. PageID #: 153
            Defendant
            Lee, Sunrise




            Defendant
            Rowan, Joseph A.




            Defendant
            Gurry, Michael J




            Defendant
            Babich, Michael




            Defendant
            Burlakoff, Alec




            Defendant
            Walgreens Boots Alliance Inc




            Defendant
            Walgreen Co.




            Defendant
            Walgreen Eastern Co Inc




            Defendant
            Walmart Inc




            Defendant
            CVS Health Corporation


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                22/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 121 of 213. PageID #: 154
            Defendant
            CVS Pharmacy Inc




            Defendant
            CVS Indiana L.L.C




            Defendant
            CVS RX Services Inc

             Aliases
             DBA CVS Pharmacy Distribution




            Defendant
            CVS Tennessee Distrubution L.L.C




            Defendant
            Express Scripts Holding Company




            Defendant
            Express Scripts INC




            Disposition Events

            06/25/2018 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Voluntary Dismissal

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                23/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 122 of 213. PageID #: 155
            Monetary Judgment

               Debtors: Adare Pharmaceuticals Inc (Defendant)

               Creditors: Clark County (Plaintiff)

               Judgment: 06/25/2018 Docketed: 07/02/2018




            07/06/2018 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Voluntary Dismissal



            Monetary Judgment

               Debtors: Mallinckrodt PLC (Defendant)

               Creditors: Clark County (Plaintiff)

               Judgment: 07/06/2018 Docketed: 07/13/2018




            08/01/2018 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Voluntary Dismissal



            Monetary Judgment

               Debtors: Mylan Pharmaceuticals Inc (Defendant)

               Creditors: Clark County (Plaintiff)

               Judgment: 08/01/2018 Docketed: 08/02/2018




            08/01/2018 Judgment 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                24/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
            Judicial Officer
                                                         09/13/19 123 of 213. PageID #: 156
            Williams, Timothy C.

            Judgment Type
            Voluntary Dismissal



            Monetary Judgment

               Debtors: Mylan Technologies Inc (Defendant)

               Creditors: Clark County (Plaintiff)

               Judgment: 08/01/2018 Docketed: 08/02/2018




            10/22/2018 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Voluntary Dismissal



            Monetary Judgment

               Debtors: Abbvie Inc (Defendant), Abbvie US LLC (Defendant)

               Creditors: Clark County (Plaintiff)

               Judgment: 10/22/2018 Docketed: 10/23/2018




            10/24/2018 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Voluntary Dismissal



            Monetary Judgment

               Debtors: Daiichi Sankyo Inc (Defendant), Allison Foster (Defendant)

               Creditors: Clark County (Plaintiff)

               Judgment: 10/24/2018 Docketed: 10/24/2018




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                25/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 124 of 213. PageID #: 157

            07/01/2019 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Order of Dismissal Without Prejudice



            Monetary Judgment

               Debtors: Clark County (Plaintiff)

               Creditors: Depomed Inc (Defendant)

               Judgment: 07/01/2019 Docketed: 07/01/2019




            07/01/2019 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Order of Dismissal Without Prejudice



            Monetary Judgment

               Debtors: Clark County (Plaintiff)

               Creditors: Johnson & Johnson (Defendant), Janssen Pharmaceuticals, Inc.
               (Defendant), Janssen Pharmaceutica, Inc. (Defendant), Ortho-Mcneil-
               Janssen Pharmaceuticals, Inc. (Defendant)

               Judgment: 07/01/2019 Docketed: 07/02/2019




            07/08/2019 Judgment 



            Judicial Officer
            Williams, Timothy C.

            Judgment Type
            Order of Dismissal Without Prejudice



            Monetary Judgment

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                26/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Debtors: James Kumle (Defendant)
                                                           09/13/19 125 of 213. PageID #: 158

               Creditors: Clark County (Plaintiff)

               Judgment: 07/08/2019 Docketed: 07/09/2019




            Events and Hearings


               12/07/2017 Complaint With Jury Demand 


                  Comment
                  Complaint and Demand for Jury Trial


               03/21/2018 Ex Parte Application to Extend Time for Service 


                  Comment
                  Ex-Parte Application for Enlargement of Time to Serve Summons
                  and Complaint


               03/22/2018 Order 


                  Comment
                  Order Granting Plaintiff's Ex Parte Application for Enlargement of
                  Time to Serve Summons and Complaint


               03/23/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Plaintiff's Ex Parte Application for
                  Enlargement of Time to Serve Summons and Complaint


               05/16/2018 Amended Complaint 


                  Comment
                  First Amended Complaint and Demand for Jury Trial


               05/17/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  27/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 126 of 213. PageID #: 159
               05/18/2018 Summons 


                  Comment
                  Summons


               05/21/2018 Motion 


                  Comment
                  Motion To Preserve Evidence As To Defendants C&R Pharmacy
                  d/b/a Kens Pharmacy f/k/a Lam's Pharmacy, Inc. On An Order
                  Shortening Time


               05/31/2018 Affidavit of Service 


                  Comment
                  Affidavit of Service of Motion to Preserve Evidence as to Defendants
                  C&R Pharmacy d/b/a Kens Pharmacy f/k/a Lam's Pharmacy, Inc. on
                  an Order Shortening Time



               06/05/2018 Motion 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Vacate

               Comment
               Plaintiff's Motion to Preserve Evidence as to Defendant's C & R Pharmacy
               d/b/a Ken's Pharmacy f/k/a Lam's Pharmacy, Inc. on an Order Shortenting
               Time



               06/05/2018 Motion 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Cancel Reason
               Vacated - Duplicate Entry

               Comment
               Motion To Preserve Evidence As To Defendants C&R Pharmacy d/b/a
               Kens Pharmacy f/k/a Lam's Pharmacy, Inc. On An Order Shortening Time


               06/05/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Continue the Hearing on Plaintiff's Motion to
                  Preserve Evidence as to Defendant C&R Pharmacy d/b/a Ken's
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                28/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Pharmacy f/k/a Lam's Pharmacy, Inc.
                                                         09/13/19 127 of 213. PageID #: 160


               06/11/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure (NRS Chapter 19)


               06/11/2018 Opposition 


                  Comment
                  Specially Appearing Defendant C&R Pharmacy d/b/a Ken's
                  Pharmacy f/k/a Lam's Pharmacy, Inc.'s Opposition to Motion to
                  Preserve Evidence as to Defendants C&R Pharmacy d/b/a Ken's
                  Pharmacy f/k/a Lam's Pharmacy, Inc. on an Order Shortening Time


               06/11/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Continue the Hearing on
                  Plaintiff's Motion to Preserve Evidence as to Defendant C&R
                  Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's Pharmacy. Inc.


               06/11/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Watson Laboratories Inc.


               06/11/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/11/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/11/2018 Reply 


                  Comment
                  Reply in Support of Motion to Preserve Evidence as to Defendants
                  C&R Pharmacy d/b/a Kens Pharmacy f/k/a LAM"s Pharmacy, Inc. on
                  an Order Shortening Time


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                29/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 128 of 213. PageID #: 161
               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Mylan Pharmaceuticals Inc.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_McKesson Corporation


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Masters Pharmaceutical, LLC. f/k/a Masters
                  Pharmaceutical, Inc.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Cardinal Health 414, LLC


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                30/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 129 of 213. PageID #: 162
               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Amerisourcebergen Drug Corporation


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Cardinal Health 200, LLC


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Steven A. Holper, M.D., Professional Corporation


               06/12/2018 Summons Electronically Issued - Service Pending 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                31/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 130 of 213. PageID #: 163
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Holper Out-Patients Medical Center, Ltd.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Mallinckrodt LLC


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Johnson & Johnson


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Janssen Pharmaceuticals, Inc.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                32/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 131 of 213. PageID #: 164
                  Summons_Janssen Pharmaceutica, Inc. n/k/a Janssen
                  Pharmaceuticals, Inc.


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons


               06/12/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_James Kumle


               06/15/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Allergan PLC f/k/a Actavis PLC


               06/15/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Allison Foster


               06/15/2018 Summons Electronically Issued - Service Pending 


                  Comment
                  Summons_Ortho-McNeil-Janssen Pharmaceuticals Inc. n/k/a
                  Janssen Pharmaceuticals Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Purdue Pharam LP


               06/22/2018 Summons 


                  Comment
                  Summons - Teva Pharmaceuticals USA


               06/22/2018 Summons 


                  Comment
                  Summons - Cephalon, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Actavis, LLC


               06/22/2018 Summons 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                33/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 132 of 213. PageID #: 165
                  Summons - Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - The Purdue Frederick Company, Inc. d/b/a The Purdue
                  Frederick Co.


               06/22/2018 Summons 


                  Comment
                  Summons - Purdue Pharmaceuticals, LP


               06/22/2018 Summons 


                  Comment
                  Summons - Ends Health Solutions, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Adare Pharmaceuticals, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Cardinal Health 200, LLC


               06/22/2018 Summons 


                  Comment
                  Summons - Abbvie US, LLC


               06/22/2018 Summons 


                  Comment
                  Summons - Daiichi Sankyo, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Cardinal Health Technologies, LLC


               06/22/2018 Summons 


                  Comment
                  Summons - Cardinal Health 414 LLC


               06/22/2018 Summons 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                34/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 133 of 213. PageID #: 166
                  Summons - Cardinal Health 6 Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Purdue Pharma, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Endo Pharmaceuticals, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Mallinckrodt, LLC


               06/22/2018 Summons 


                  Comment
                  Summons - Amerisourcebergen Drug Corporation


               06/22/2018 Summons 


                  Comment
                  Summons - Allergan, PLC f/k/a Actavis, PLC


               06/22/2018 Summons 


                  Comment
                  Summons - Masters Pharmaceutical, LLC f/k/a Masters
                  Pharmaceutical Inc


               06/22/2018 Summons 


                  Comment
                  Summons - Janssen Pharmaceutica, Inc. n/k/a Janssen
                  Pharmaceuticals, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Ortho-McNeil-Janssen Pharmaceuticals, Inc n/k/a
                  Janssen Pharmaceuticals, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Cardinal Health, Inc.


               06/22/2018 Summons 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                35/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 134 of 213. PageID #: 167
                  Summons - Abbvie, Inc.


               06/22/2018 Summons 


                  Comment
                  Summons - Janssen Pharmaceuticals Inc


               06/25/2018 Notice of Voluntary Dismissal Without Prejudice 


                  Comment
                  Notice of Voluntary Dismissal of All Claims Against Defendant Adare
                  Pharmaceuticals Inc. Without Prejudice


               06/27/2018 Summons 


                  Comment
                  Summons - Watson Laboratories Inc


               06/27/2018 Summons 


                  Comment
                  Summons - Steven A. Holper, M.D.


               06/27/2018 Summons 


                  Comment
                  Summons - Steven A. Holper, M.D., Professional Corporation


               06/27/2018 Summons 


                  Comment
                  Summons - Mylan Technologies, Inc.


               06/27/2018 Summons 


                  Comment
                  Summons - Mylan Pharmaceuticals, Inc.


               06/27/2018 Summons 


                  Comment
                  Summons - McKesson Corporation


               06/27/2018 Summons 


                  Comment
                  Summons - Holper Out-Patients Medical Center, Ltd.


               06/27/2018 Summons 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                36/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 135 of 213. PageID #: 168
                  Summons - Aida B. Maxsam


               06/27/2018 Summons 


                  Comment
                  Summons - James Kumle


               07/02/2018 Answer to Amended Complaint 


                  Comment
                  Answer to First Amended Complaint


               07/02/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               07/06/2018 Request for Exemption From Arbitration 


                  Comment
                  Plaintiff's Petition for Exemption from Arbitration


               07/06/2018 Summons 


                  Comment
                  Summons - Depomed, Inc.


               07/06/2018 Summons 


                  Comment
                  Summons - JohnsonJohnson


               07/06/2018 Summons 


                  Comment
                  Summons - Insys Therapeutics, Inc.


               07/06/2018 Summons 


                  Comment
                  Summons - Actvis Inc f/k/a Watson Pharmaceuticals Inc


               07/06/2018 Notice of Voluntary Dismissal Without Prejudice 


                  Comment
                  Notice of Voluntary Dismissal of all Claims Against Defendant
                  Mallinckrodt, PLC without Prejudice


               07/06/2018 Summons 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                37/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 136 of 213. PageID #: 169
                  Summons - Allison Foster


               07/16/2018 Order 


                  Comment
                  Order Granting Plaintiff's Motion to Preserve Evidence as to
                  Defendants C&R Pharmacy d/b/a Kens Pharmacy f/k/a Lam's
                  Pharmacy, Inc. on an Order Shortening Time


               07/19/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Plaintiff's Motion to Preserve
                  Evidence as to Defendants C&R Pharmacy d/b/a Kens Pharmacy
                  f/k/a Lam's Pharmacy, Inc. on an Order Shortening Time


               07/23/2018 Commissioners Decision on Request for Exemption - Granted 


                  Comment
                  Commissioner's Decision on Request For Exemption - GRANTED


               07/27/2018 Demand for Jury Trial 


                  Comment
                  Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's
                  Pharmacy, Inc.'s Demand for Jury Trial


               08/01/2018 Notice of Voluntary Dismissal With Prejudice 


                  Comment
                  Notice of Voluntary Dismissal of All Claims Against Defendant Mylan
                  Pharmaceuticals, Inc. With Prejudice


               08/01/2018 Notice of Voluntary Dismissal With Prejudice 


                  Comment
                  Notice of Voluntary Dismissal of All Claims Against Defendant Mylan
                  Technologies, Inc. With Prejudice


               08/08/2018 Notice of Change of Address 


                  Comment
                  Notice of Change of Address


               08/10/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               08/12/2018 Motion 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                38/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 137 of 213. PageID #: 170
                  Motion to Strike Peremptory Challenge


               08/13/2018 Notice of Department Reassignment 


                  Comment
                  Notice of Department Reassignment


               08/22/2018 Motion 


                  Comment
                  Plaintiff's Motion for Reassignment on an Order Shortening Time


               08/23/2018 Disclosure Statement 


                  Comment
                  NRCP 7.1 Disclosure


               08/23/2018 Notice of Appearance 


                  Comment
                  Notice of Appearance


               08/23/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               08/24/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               08/24/2018 Notice of Appearance 


                  Comment
                  Notice of Appearance


               08/27/2018 Opposition to Motion 


                  Comment
                  Manufacturer Defendants' Opposition to Plaintiff Clark County's
                  Motion for Reassignment on Order Shortening Time


               08/27/2018 Appendix 


                  Comment
                  Exhibits to Manufacturer Defendants' Opposition to Plaintiff Clark
                  County's Motion for Reassignment on Order Shortening Time


               08/27/2018 Reply in Support 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                39/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 138 of 213. PageID #: 171
                  Reply In Support of Motion for Reassignment on an Order Shortening
                  Time


               08/27/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               08/27/2018 Opposition to Motion 


                  Comment
                  Manufacturer Defendants' Opposition To Plaintiff Clark County's
                  Motion To Strike Peremptory Challenge


               08/27/2018 Appendix 


                  Comment
                  Exhibits To Manufacturer Defendants' Opposition To Plaintiff Clark
                  County's Motion To Strike Peremptory Challenge


               08/27/2018 Receipt of Copy 


                  Comment
                  Receipt of Copy of Manufacturer Defendants' Opposition and
                  Exhibits to Plaintiff Clark County's Motion for Reassignment on an
                  Order Shortening Time



               08/28/2018 Motion 


               Judicial Officer
               Bell, Linda Marie

               Hearing Time
               9:00 AM

               Result
               Denied

               Comment
               Plaintiff's Motion for Reassignment on an Order Shortening Time

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                40/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Fears, Chad R.
                                                          09/13/19 139 of 213. PageID #: 172

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Daehnke, Patricia Egan

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Trippiedi, Adam R.

                 Defendant

                  Attorney: Trippiedi, Adam R.

                 Defendant

                  Attorney: Trippiedi, Adam R.


               08/30/2018 Reporters Transcript 


                  Comment
                  Reporters Transcrpt of Plaintiffs Motion for Reassignment on An
                  Order Shortening Time Heard On 8-28-18


               08/31/2018 Decision and Order 


                  Comment
                  Decision and Order


               09/07/2018 Motion to Dismiss 


                  Comment
                  Defendant Aida Maxsam's Motion to Dismiss


               09/07/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Defendant Aida Maxsam's Initial Appearance Fee Disclosure


               09/07/2018 Initial Appearance Fee Disclosure 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 41/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 140 of 213. PageID #: 173
                  Initial Appearance Fee Disclosure


               09/07/2018 Notice of Appearance 


                  Comment
                  Notice Of Appearance


               09/11/2018 Notice of Entry of Decision and Order 


                  Comment
                  Notice of Entry of Decision and Order


               09/11/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Continue the Hearing on Plaintiff's Motion to
                  Strike Peremptory Challenge


               09/13/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Continue the Hearing on
                  Plaintiff's Motion to Strike Peremptory Challenge


               09/25/2018 Reply in Support 


                  Comment
                  Plaintiff's Reply in Support of Motion to Strike Peremptory Challenge


               09/26/2018 Disclosure Statement 


                  Comment
                  NRCP Rule 7.1 Disclosure Statement


               09/26/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               09/26/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel (Joseph L. Franco)


               09/26/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel (Heidi A. Nadel)


               09/26/2018 Motion to Associate Counsel 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                42/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 141 of 213. PageID #: 174
                  Motion to Associate Counsel (J. Matthew Donohue)


               09/26/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               09/26/2018 Brief 


                  Comment
                  Hearing Brief Regarding Peremptory Challenge


               09/28/2018 Motion 


                  Comment
                  Plaintiff Clark County's Motion To Strike Defendant Cardinal Health,
                  Inc's Hearing Brief Regarding Peremptory Challenge


               10/01/2018 Disclosure Statement 


                  Comment
                  Defendants Purdue Pharma L.P., Purdue Pharma Inc., The Purdue
                  Frederick Company Inc., and Purdue Pharmaceuticals L.P.'s
                  Disclosure Statement (NRCP 7.1)



               10/02/2018 Motion to Strike 


               Judicial Officer
               Crockett, Jim

               Hearing Time
               9:00 AM

               Result
               Granted

               Comment
               Plaintiff's Motion to Strike Peremptory Challenge

               Parties Present 
                Plaintiff

                   Attorney: Eglet, Robert T.

                   Attorney: Adams, Robert M

                 Defendant

                   Attorney: Fears, Chad R.

                 Defendant

                   Attorney: Fears, Chad R.

                 Defendant

                   Attorney: Fears, Chad R.

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                43/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Defendant
                                                         09/13/19 142 of 213. PageID #: 175

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Daehnke, Patricia Egan

                  Attorney: Lucero, Laura S.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.


               10/02/2018 Opposition 


                  Comment
                  Plaintiff's Opposition to Defendant Aida Maxam's Motion to Dismiss


               10/08/2018 Motion to Associate Counsel 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                44/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 143 of 213. PageID #: 176
                  Motion to Associate Counsel - Joseph D Cohen


               10/08/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               10/08/2018 Motion to Associate Counsel 


                  Comment
                  (10/9/18 Please see Errata )Motion to Associate Counsel - Steven A
                  Reed


               10/09/2018 Errata 


                  Comment
                  Errata to Motion to Associate Counsel - Steve A Reed


               10/16/2018 Notice of Department Reassignment 


                  Comment
                  Notice of Department Reassigment


               10/19/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               10/19/2018 Notice of Appearance 


                  Comment
                  Notice of Appearance


               10/19/2018 Motion to Dismiss 


                  Comment
                  Defendant James Kumle's Motion to Dismiss the First Amended
                  Complaint and Demand for Jury Trial


               10/19/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               10/19/2018 Motion to Dismiss 


                  Comment
                  Allergan Finance, LLC and Allergan PLC's Motion to Dismiss the
                  Amended Complaint


               10/19/2018 Initial Appearance Fee Disclosure 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                45/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 144 of 213. PageID #: 177
                  Initial Appearance Fee Disclosure


               10/19/2018 Motion to Dismiss 


                  Comment
                  Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.'s Motion
                  to Dismiss First Amended Complaint


               10/19/2018 Motion to Dismiss 


                  Comment
                  Manufacturer Defendants' Joint Motion to Dismiss


               10/19/2018 Disclosure Statement 


                  Comment
                  Defendant Mallinckrodt LLC's NRCP 7.1 Disclosure


               10/19/2018 Disclosure Statement 


                  Comment
                  Disclosure Statement Pursuant to NRCP 7.1


               10/19/2018 Motion to Dismiss 


                  Comment
                  Defendant Assertio Therapeutics, Inc. f/k/a Depomed, Inc,'s Motion
                  to Dismiss


               10/19/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel - Mara Caitlin Cusker Gonzalez, Esq.


               10/19/2018 Motion to Dismiss 


                  Comment
                  Defendant Insys Therapeutics, Inc.'s Motion to Dismiss Plaintiff's
                  First Amended Complaint (and Joinder)


               10/19/2018 Motion to Dismiss 


                  Comment
                  Motion to Dismiss of Defendants Watson Laboratories, Inc., Actavis
                  LLC and Actavis Pharma Inc.


               10/19/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel - Mark Steven Cheffo, Esq.


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                46/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 145 of 213. PageID #: 178
               10/19/2018 Motion to Dismiss 


                  Comment
                  Motion to Dismiss of Defendants Cephalon, Inc. and Teva
                  Pharmaceuticals USA Inc.


               10/19/2018 Notice of Appearance 


                  Comment
                  Notice of Appearance - McKesson Corporation


               10/19/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure - McKesson Corporation


               10/19/2018 Disclosure Statement 


                  Comment
                  McKesson Corporation's NRCP 7.1 Disclosure Statement


               10/19/2018 Joinder To Motion 


                  Comment
                  Defendant Mallinckrodt LLC's Joinder to Manufacturer Defendants'
                  Joint Motion to Dismiss


               10/19/2018 Motion to Dismiss 


                  Comment
                  Janssen Pharmaceuticals, Inc. and Johnson and Johnson's Joint
                  Motion to Dismiss


               10/19/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               10/19/2018 Motion to Dismiss 


                  Comment
                  Distributors' Joint Motion to Dismiss First Amended Complaint


               10/22/2018 Findings of Fact, Conclusions of Law and Order 


                  Comment
                  Findings of Fact, Conclusions of Law, and Order Granting Plaintiff's
                  Motion to Strike Peremptory Challenge


               10/22/2018 Notice of Motion 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                47/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 146 of 213. PageID #: 179
                  Notice of Motion to Dismiss of Defendants Cephalon, Inc. and Teva
                  Pharmaceuticals USA Inc


               10/22/2018 Notice of Motion 


                  Comment
                  Notice of Motion to Dismiss of Defendants Watson Laboratories, Inc.,
                  Actavis LLC and Actavis Pharma Inc


               10/22/2018 Notice of Voluntary Dismissal Without Prejudice 


                  Comment
                  Notice of Voluntary Dismissal of All Claims Against Defendants
                  Abbvie US, LLC and Abbvie, Inc Without Prejudice


               10/23/2018 Stipulation and Order 


                  Comment
                  Plaintiff and Manufacturer Defendants' Joint Stipulation and Order


               10/23/2018 Notice of Voluntary Dismissal With Prejudice 


                  Comment
                  Notice of Voluntary Dismissal of all Claims Against Defendants
                  Daiichi Sankyo, Inc. and Allison Foster Without Prejudice


               10/24/2018 Notice of Entry of Stipulation and Order 


                  Comment
                  Notice of Entry of Plaintiff and Manufacturer Defendants' Joint
                  Stipulation and Order


               10/24/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Out-of-State Counsel on Order Shortening Time
                  - Jennifer Levy


               10/26/2018 Joinder 


                  Comment
                  Defendant James Kumle's Joinder in the Manufacturer Defendant's
                  Joint Motion to Dismiss


               11/01/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Findings of Fact, Conclusions of Law, and Order
                  Granting Plaintiff's Motion to Strike Peremptory Challenge


               11/01/2018 Joinder 

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                48/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 147 of 213. PageID #: 180
                  Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's
                  Pharmacy, Inc.'s Joinder to Distributors' Joint Motion to Dismiss First
                  Amended Complaint


               11/01/2018 Joinder 


                  Comment
                  Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's
                  Pharmacy, Inc.'s Joinder to Manufacturer Defendants' Joint Motion to
                  Dismiss


               11/01/2018 Motion to Dismiss 


                  Comment
                  Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's
                  Pharmacy, Inc.'s Motion to Dismiss First Amended Complaint


               11/05/2018 Non Opposition 


                  Comment
                  Notice of Non-Opposition to Motion to Associate Counsel (J. Matthew
                  Donohue)


               11/05/2018 Non Opposition 


                  Comment
                  Notice of Non-Opposition to Motion to Associate Counsel (Joseph
                  Franco)


               11/05/2018 Non Opposition 


                  Comment
                  Notice of Non-Opposition to Motion to Associate Counsel (Heidi A.
                  Nadel)


               11/08/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order Re: Allergan s Motion to Associate Out-of-state
                  Counsel


               11/08/2018 Notice of Entry of Stipulation and Order 


                  Comment
                  Notice of Entry of Stipulation and Order Re: Allergan s Motion to
                  Associate Out-of-state Counsel


               11/09/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Extend Briefing Schedules and Continue
                  Hearings on Motions to Dismiss Filed by Manufacturer Defendants
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                49/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 148 of 213. PageID #: 181
               11/09/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Extend Briefing Schedule and Continue the
                  Hearing on Allergan Finance LLC and Allergan PLC's Motion to
                  Dismiss the Amended Complaint


               11/09/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Extend Briefing Schedule and Continue the
                  Hearing on the Distributor Defendants' Joint Motion to Dismiss


               11/09/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Extend Briefing Schedule and Continue the
                  Hearing on James Kumle's Motion to Dismiss the Amended
                  Complaint


               11/09/2018 Stipulation and Order 


                  Comment
                  Stipulation and Order to Continue Reply Deadline and the Hearing on
                  Aida Maxsam's Motion to Dismiss the Amended Complaint


               11/13/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Extend Briefing Schedule
                  and Continue the Hearing on James Kumle's Motion to Dismiss the
                  Amended Complaint


               11/13/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Extend Briefing Schedules
                  and Continue Hearings on Motions to Dismiss filed by Manufacturer
                  Defendants


               11/13/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Extend Briefing Schedule
                  and Continue the Hearing on Allergan Finance, LLC and Allergan
                  PLC's Motion to Dismiss the Amended Complaint


               11/13/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Extend Briefing Schedule
                  and Continue the Hearing on the Distributor Defendants' Joint Motion
                  to Dismiss
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                50/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 149 of 213. PageID #: 182
               11/13/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Continue Reply Deadline
                  and the Hearing on Aida Maxsam's Motion to Dismiss the Amended
                  Complaint



               11/14/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Cancel Reason
               Vacated - per Stipulation and Order

               Comment
               Defendants Actavis' Motion to Associate Out of State Counsel on Order
               Shortening Time (Jennifer Gardner Levy, Esq., Martin Louis Roth, Esq.,
               Donna Marie Welch, Esq. and Timothy William Knapp, Esq.)


               11/15/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Tiffany Miyumi Ikeda


               11/15/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Jake Redon Miller


               11/15/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel John David Lombardo


               11/16/2018 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure


               11/16/2018 Joinder 


                  Comment
                  Masters Pharmaeutical's Joinder To Distributors Joint Motion To
                  Dismiss First Amended Complaint


               11/19/2018 Stipulation and Order 




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                51/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 150 of 213. PageID #: 183
                  Stipulation and Order to Extend Briefing Schedule and Continue the
                  Hearing on C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's
                  Pharmacy Inc.'s Motion to Dismiss the Amended Complaint


               11/19/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel - Rocky Chiu-Feng Tsai and William
                  Davidson


               11/20/2018 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Extend Briefing Schedule
                  and Continue the Hearing on C&R Pharmacy d/b/a Ken's Pharmacy
                  f/k/a Lam's Pharmacy Inc.'s Motion to Dismiss the Amended
                  Complaint


               11/26/2018 Notice of Rescheduling of Hearing 


                  Comment
                  Notice of Rescheduling of Hearing on Motion to Associate Counsel
                  Steven A. Reed


               11/27/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Adeyemi O. Adenrele


               11/28/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Michael A. Battle



               11/29/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Joseph L Franco



               11/29/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                52/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Hearing Time
                                                           09/13/19 151 of 213. PageID #: 184
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Heidi A Nadel



               11/29/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel J Matthew Donohue



               11/29/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Joseph David Cohen



               11/29/2018 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                 Defendant

                  Attorney: Vigil, Abran E.


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  53/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 152 of 213. PageID #: 185
               11/29/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice - Joseph David Cohen Esq


               11/29/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice (Heidi A. Nadel)


               11/29/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice (Joseph L. Franco)


               11/29/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice (J. Matthew Donohue)


               11/29/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order (Admitting to Practice)


               11/29/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel - Collie Fitch James IV


               11/29/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entr of Order


               11/29/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order


               11/29/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order



               12/04/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                54/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Hearing Time
                                                           09/13/19 153 of 213. PageID #: 186
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Steven A. Reed



               12/04/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Mara Catilin Cusker Gonzalez, Esq.



               12/04/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Mark Steven Cheffo, Esq.



               12/04/2018 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  55/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Defendant
                                                         09/13/19 154 of 213. PageID #: 187

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.


               12/04/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice - Mark Steven Cheffo, Esq.


               12/04/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice - Mara Caitlin Cusker Gonzalez, Esq.


               12/04/2018 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice


               12/04/2018 Notice of Entry of Order 


                  Comment
                  NOTICE OF ENTRY OF ORDER ADMITTING TO PRACTICE -
                  MARA CAITLIN CUSKER GONZALEZ, ESQ.


               12/04/2018 Notice of Entry of Order 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                56/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 155 of 213. PageID #: 188
                  NOTICE OF ENTRY OF ORDER ADMITTING TO PRACTICE -
                  MARK STEVEN CHEFFO, ESQ.


               12/04/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Counsel
                  Steven A. Reed


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Defendant Mallinckrodt's Joinder to
                  Manufacturer Defendants' Joint Motion to Dismiss


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Endo Health Solutions Inc. and Endo
                  Pharmaceutical Inc.'s Motion to Dismiss First Amended Complaint


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Defendant C&R Pharmacy d/b/a Ken's
                  Pharmacy f/k/a Lam's Pharmacy, Inc.'s Motion to Dismiss First
                  Amended Complaint


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Defendant Assertio Therapeutics, Inc.
                  f/k/a Deposed, Inc.'s Motion to Dismiss


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Defendant James Kumle's Motion to
                  Dismiss First Amended Complaint


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to the Motion to Dismiss of Defendants
                  Watson Laboratories, Inc., Actaves LLC, and Actaves Pharma, Inc.


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Janssen Pharmaceuticals, Inc. and
                  Johnson & Johnson's Joint Motion to Dismiss


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                57/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 156 of 213. PageID #: 189
               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Manufacturer Defendants' Joint Motion
                  to Dismiss and All Joinders Thereto


               12/05/2018 Opposition 


                  Comment
                  Clark County's Opposition to Defendant Allergan Finance, LLC's
                  Motion to Dismiss; and Countermotion for Leave to Amend


               12/06/2018 Opposition 


                  Comment
                  Clark County's Opposition to the Motion to Dismiss of Defendants
                  Cephalon, Inc. and Teva Pharmaceuticals USA, Inc.


               12/06/2018 Opposition 


                  Comment
                  Clark County's Opposition to Defendant Insys Therapeutics, Inc.'s
                  Motion to Dismiss Plaintiff's First Amended Complaint


               12/07/2018 Opposition 


                  Comment
                  Clark County's Opposition to Distributors' Joint Motion to Dismiss and
                  all Joinders Thereto


               12/11/2018 Stipulation and Order 


                  Comment
                  Joint Stipulation and Order to Combine and Reschedule Hearings on
                  Motions to Dismiss


               12/12/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order to Combine and Reschedule Hearings on
                  Motions to Dismiss


               12/13/2018 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel, John Andrew Smith



               12/19/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                58/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Hearing Time
                                                           09/13/19 157 of 213. PageID #: 190
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Tiffany Miyumi Ikeda



               12/19/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Jake Redon Miller



               12/19/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel John David Lombardo



               12/19/2018 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.


               12/19/2018 Order Granting Motion 


                  Comment
                  Order Granting Motion to Associate Counsel Tiffany Miyumi Ikeda

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  59/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 158 of 213. PageID #: 191
               12/19/2018 Order Granting Motion 


                  Comment
                  Order Granting Motion to Associate Counsel John David Lombardo


               12/19/2018 Order 


                  Comment
                  Order Granting Motion to Associate Counsel Jake Redon Miller


               12/19/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Counsel Jake
                  Redon Miller


               12/19/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Counsel
                  Tiffany Miyumi Ikeda


               12/19/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Counsel John
                  David Lombardo



               12/20/2018 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted


               12/27/2018 Order Granting Motion 


                  Comment
                  Order granting Motion to Associate Rocky Tsai and William Davison


               12/28/2018 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order


               01/07/2019 Reply in Support 


                  Comment
                  Defendant Aida Maxsam's Reply in Support of Her Motion to Dismiss
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                60/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 159 of 213. PageID #: 192

               01/08/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Adeyemlo Adenrele



               01/08/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Michael A. Battle



               01/08/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Matter Heard


               01/08/2019 Order 


                  Comment
                  Order Admitting to Practice Adeyemi O. Adenrele


               01/08/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order - Order Admitting to Practice



               01/09/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                61/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Hearing Time
                                                           09/13/19 160 of 213. PageID #: 193
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel - Collie Fitch James IV


               01/10/2019 Order 


                  Comment
                  Order Admitting to Practice Michael A. Battle


               01/11/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order - Order Admitting to Practice Michael A.
                  Battle


               01/14/2019 Reply in Support 


                  Comment
                  Reply in Support of Endo Health Solutions Inc. and Endo
                  Pharmaceuticals Inc.'s Motion to Dismiss First Amended Complaint


               01/14/2019 Reply in Support 


                  Comment
                  Insys Therapeutics, Inc.'s Reply in Support of its Motion to Dismiss


               01/14/2019 Reply in Support 


                  Comment
                  Allergan Finance, LLC and Allergan PLC s Reply Memorandum in
                  Support of Motion to Dismiss the Amended Complaint


               01/14/2019 Reply in Support 


                  Comment
                  Defendant Assertio Therapeutics, Inc. F/K/A Depomed, Inc.'s Reply
                  in Support of Motion to Dismiss


               01/14/2019 Reply 


                  Comment
                  James Kumle's Reply to Clark County's Opposition to Motion to
                  Dismiss First Amended Complaint


               01/14/2019 Reply in Support 


                  Comment
                  Reply in Support of Manufacturer Defendants' Joint Motion to
                  Dismiss
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  62/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 161 of 213. PageID #: 194
               01/14/2019 Reply in Support 


                  Comment
                  Reply in Support of Distributors' Joint Motion to Dismiss First
                  Amended Complaint


               01/14/2019 Reply in Support 


                  Comment
                  Defendant Mallinckrodt LLC's Reply in Support of Its Joinder to
                  Manufacturer Defendants' Joint Motion to Dismiss


               01/14/2019 Reply in Support 


                  Comment
                  Reply Memorandum In Support Of Motion To Dismiss Of Defendants
                  Cephalon, Inc. And Teva Pharmaceuticals USA, Inc.


               01/14/2019 Reply in Support 


                  Comment
                  Reply In Support Of Motion To Dismiss Of Defendants Watson
                  Laboratories, Inc., Actavis LLC, And Actavis Pharma, Inc.


               01/14/2019 Reply 


                  Comment
                  Jansseen Pharmaceuticals Inc. and Johnson & Johnson's Reply in
                  support of their Joint Motion to Dismiss


               01/14/2019 Reply 


                  Comment
                  Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's
                  Pharmacy, Inc.'s Reply to Clark County's Opposition to Motion to
                  Dismiss First Amended Complaint


               01/15/2019 Notice of Change of Address 


                  Comment
                  Notice of Change of Address


               01/15/2019 Joinder 


                  Comment
                  Masters Pharmaceutical, LLC f/k/a Masters Pharmaceutical, Inc.'s
                  Joinder to the Reply in Support of Distributors' Joint Motion to
                  Dismiss First Amended Complaint



               01/17/2019 Motion to Associate Counsel 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                63/115
9/13/2019     Case:    1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Judicial Officer
                                                            09/13/19 162 of 213. PageID #: 195
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel, John Andrew Smith


               01/17/2019 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice, John Andrew Smith


               01/22/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order


               01/22/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Charles Lifland, Esq.


               01/28/2019 Errata 


                  Comment
                  Errata to Reply in Support of Manufacturer Defendants' Joint Motion
                  to Dismiss


               01/29/2019 Notice of Rescheduling 


                  Comment
                  Notice of Change of Time and Location for Hearings


               01/29/2019 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice


               01/29/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order on Motion to Associate Counsel Collie
                  James


               01/29/2019 Motion to Associate Counsel 


                  Comment
                  MOTION TO ASSOCIATE SCOTT D. POWERS AS COUNSEL; EX
                  PARTE APPLICATION FOR ORDER SHORTENING TIME

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                   64/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 163 of 213. PageID #: 196
               01/30/2019 Motion to Associate Counsel 


                  Comment
                  (Jessica Kramer Givens Esq.) Motion to Associate Counsel


               02/12/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Ashley W. Hardin (On Order Shortening
                  Time)


               02/13/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Stephen J. Boranian, Esq. as Counsel on Order
                  Shortening Time


               02/15/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Christian J. Pistilli and Ex-Parte MTC
                  on OST



               02/19/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Scott D. Powers as Counsel ; Ex Parte Application for
               Order Shortening Time


               02/19/2019 Order Granting Motion 


                  Comment
                  ORDER GRANTING MOTION TO ASSOCIATE SCOTT D. POWERS
                  AS COUNSEL


               02/19/2019 Notice of Entry of Order 


                  Comment
                  NOTICE OF ENTRY OF ORDER


               02/21/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Hayden Adam Coleman, Esq. as Counsel; Ex
                  Parte Application for Order Shortening Time
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                65/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 164 of 213. PageID #: 197
               02/22/2019 Motion 


                  Comment
                  Motion to Associate Counsel Matthew T. Murphy, Esq. on Order
                  Shortening Time



               02/26/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Continued

               Comment
               Manufacturer Defendants' Joint Motion to Dismiss



               02/26/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Continued

               Comment
               Defendant Mallinckrodt LLC Joinder to Manufacturer Defendants' Joint
               Motion to Dismiss



               02/26/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Continued

               Comment
               Distributors' Joint Motion to Dismiss First Amended Complaint



               02/26/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                66/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Hearing Time
                                                           09/13/19 165 of 213. PageID #: 198
               9:15 AM

               Result
               Matter Continued

               Comment
               Defendant James Kumle's Joinder in the Manufacturer Defendant's Joint
               Motion to Dismiss



               02/26/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Continued

               Comment
               Defendant C&R Pharmacy dba Ken's Pharmacy fka Lam's Pharmacy Inc's
               Joinder to Distributors' Joint Motion to Dismiss First Amended Complaint



               02/26/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Continued

               Comment
               Defendant C&R Pharmacy dba Ken's Pharmacy fka Lam's Pharmacy Inc's
               Joinder to Manufacturer Defendants' Joint Motion to Dismiss



               02/26/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Continued

               Comment
               Masters Pharmaeutical's Joinder To Distributors Joint Motion To Dismiss
               First Amended Complaint



               02/26/2019 Motion to Associate Counsel 

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  67/115
9/13/2019     Case:    1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Judicial Officer
                                                            09/13/19 166 of 213. PageID #: 199
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Ashley W. Hardin on Order Shortening Time



               02/26/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Stephen J. Boranian, Esq. as Counsel on Order
               Shortening Time



               02/26/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Christian J Pistilli and Ex Parte Motion to
               Consider Motion to Associate on Shortened Time



               02/26/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Hayden Adam Coleman, Esq. as Counsel; Ex Parte
               Application for Order Shortening Time



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                   68/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 167 of 213. PageID #: 200
               02/26/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Matthew T. Murphy, Esq. on Order
               Shortening Time



               02/26/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: James, Collie, IV

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                  Attorney: James, Collie, IV

                 Defendant

                  Attorney: Smith, Stephanie J.

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                69/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Defendant
                                                         09/13/19 168 of 213. PageID #: 201

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Lombardo, John David

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Lombardo, John David

                 Defendant

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ

                  Attorney: Welch, Donna Marie

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                  Attorney: James, Collie, IV

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                  Attorney: James, Collie, IV

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Fears, Chad R.

                  Attorney: James, Collie, IV

                 Defendant

                  Attorney: Rickard, Jarrod L.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Solis-Rainey, Rosa

                  Attorney: Pistilli, Christian J.

                 Defendant

                  Attorney: Daehnke, Patricia Egan

                 Defendant

                  Attorney: Fears, Chad R.

                 Defendant
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                70/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Vigil, Abran E.
                                                          09/13/19 169 of 213. PageID #: 202

                 Defendant

                  Attorney: Guinn, Steven E

                  Attorney: Tsai, Rocky Chiu-Feng

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ

                  Attorney: Welch, Donna Marie

                 Defendant

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ

                  Attorney: Welch, Donna Marie



               02/26/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Cancel Reason
               Vacated - On in Error


               02/26/2019 Order Granting Motion 


                  Comment
                  Order Granting Motion to Associate Stephen J. Boranian, Esq. as
                  Counsel


               02/26/2019 Order Granting Motion 


                  Comment
                  Order Granting Motion to Associate Counsel Christian J. Pistilli


               02/26/2019 Notice of Entry of Order 

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 71/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 170 of 213. PageID #: 203
                  Notice of Entry of Order Granting Motion to Associate Counsel
                  Christian J. Pistilli


               02/26/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Stephen J.
                  Boranian, Esq. as Counsel



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Defendant Aida Maxsam's Motion to Dismiss



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Defendant James Kumle's Motion to Dismiss the First Amended Complaint
               and Demand for Jury Trial



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Allergan Finance, LLC and Allergan PLC's Motion to Dismiss the Amended
               Complaint



               02/27/2019 Motion to Dismiss 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                72/115
9/13/2019     Case:    1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Judicial Officer
                                                            09/13/19 171 of 213. PageID #: 204
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.'s Motion to
               Dismiss First Amended Complaint



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Defendant Assertio Therapeutics Inc fka Depomed Inc's Motion to Dismiss



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Defendant Insys Therapeutics Inc's Motion to Dismiss Plaintiff's First
               Amended Complaint (and Joinder)



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Janssen Pharmaceuticals Inc and Johnson & Johnson's Joint Motion to
               Dismiss



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                   73/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 172 of 213. PageID #: 205
               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Notice of Motion to Dismiss of Defendants Cephalon, Inc. and Teva
               Pharmaceuticals USA Inc



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Notice of Motion to Dismiss of Defendants Watson Laboratories, Inc.,
               Actavis LLC and Actavis Pharma Inc



               02/27/2019 Motion to Dismiss 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Denied

               Comment
               Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's Pharmacy,
               Inc.'s Motion to Dismiss First Amended Complaint



               02/27/2019 Opposition and Countermotion 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                74/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Comment
                                                         09/13/19 173 of 213. PageID #: 206
               Clark County's Opposition to Defendant Allergan Finance, LLC's Motion to
               Dismiss; and Countermotion for Leave to Amend



               02/27/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Charles Lifland, Esq.



               02/27/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:15 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Lombardo, John David

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Lombardo, John David

                 Defendant
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                75/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Corrick, Max E
                                                          09/13/19 174 of 213. PageID #: 207

                  Attorney: Levy, Jennifer G., ESQ

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Rickard, Jarrod L.

                  Attorney: Boranian, Steven J.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Solis-Rainey, Rosa

                 Defendant

                  Attorney: Terry, Brian K.

                 Defendant

                  Attorney: Daehnke, Patricia Egan

                 Defendant

                  Attorney: Vigil, Abran E.

                 Defendant

                  Attorney: Guinn, Steven E

                  Attorney: Tsai, Rocky Chiu-Feng

                 Defendant

                  Attorney: Barr, Jeffrey F.

                  Attorney: Cohen, Joseph D.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 76/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Corrick, Max E
                                                          09/13/19 175 of 213. PageID #: 208

                  Attorney: Levy, Jennifer G., ESQ

                 Defendant

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ


               02/27/2019 Order 


                  Comment
                  Order Granting Motion to Associate Counsel Matthew T. Murphy,
                  Esq. on Order Shortening Time


               02/28/2019 Order Admitting to Practice 


                  Comment
                  Order Granting "Motion to Associate Counsel Ashley W. Hardin (on
                  Order Shortening Time)


               02/28/2019 Media Request and Order 


                  Comment
                  Media Request And Order Allowing Camera Access To Court
                  Proceedings


               03/01/2019 Order Scheduling Status Check 


                  Comment
                  Order Scheduling Status Check


               03/04/2019 Amended Complaint 


                  Comment
                  Second Amended Complaint and Demand for Jury Trial


               03/04/2019 Order 


                  Comment
                  Order Granting Motion to Associate Counsel, Charles Lifland, Esq.


               03/05/2019 Motion to Associate Counsel 


                  Comment
                  MOTION TO ASSOCIATE DAVID T. ARLINGTON AS COUNSEL


               03/05/2019 Motion to Associate Counsel 


                  Comment
                  MOTION TO ASSOCIATE KEVIN M. SADLER AS COUNSEL


               03/06/2019 Order Admitting to Practice 

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 77/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 176 of 213. PageID #: 209
                  ORDER GRANTING MOTION TO ASSOCIATE COUNSEL -
                  HAYDEN ADAM COLEMAN, ESQ.


               03/06/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Admitting to Practice - Hayden Adam
                  Coleman, Esq.


               03/07/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry "Order Granting Motion to Associate Counsel Ashley
                  W. Hardin "(On Order Shortening Time)"


               03/11/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               03/11/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing



               03/12/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Jessica Givens, Esq.


               03/13/2019 Notice of Change of Address 


                  Comment
                  Notice of Change of Address


               03/14/2019 Order 


                  Comment
                  Order Admitting to Practice Jessica Givens


               03/15/2019 Notice 


                  Comment
                  Notice of Topic of Discussion at the March 20, 2019 Status Check
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                78/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 177 of 213. PageID #: 210
               03/15/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Admitting to Practice Charles Lifland, Esq.


               03/15/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Admitting to Practice Matthew T. Murphy,
                  Esq.


               03/15/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Nathan E. Shafroth on OST


               03/19/2019 Order 


                  Comment
                  Order Regarding Defendants' Motions to Dismiss


               03/19/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Regarding Defendants' Motions to Dismiss


               03/19/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Admitting to Practice



               03/20/2019 Status Check 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               1:30 PM

               Result
               Matter Heard

               Comment
               Status Check re Status of Case



               03/20/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               1:30 PM
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                79/115
9/13/2019     Case:
              Result
                     1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                          09/13/19 178 of 213. PageID #: 211
               Motion Granted

               Comment
               Motion To Associate Kevin M. Sadler As Counsel



               03/20/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               1:30 PM

               Result
               Motion Granted

               Comment
               Motion To Associate David T. Arlington As Counsel



               03/20/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               1:30 PM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Nathan E. Shafroth and Ex-Parte Motion to
               Consider Motion to Associate on Shortened Time



               03/20/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               1:30 PM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                 Defendant

                  Attorney: Miller, Hayley E.

                 Defendant

                  Attorney: Smith, Stephanie J.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 80/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Defendant
                                                         09/13/19 179 of 213. PageID #: 212

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                 Defendant

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ

                 Defendant

                  Attorney: Rickard, Jarrod L.

                  Attorney: Boranian, Steven J.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Solis-Rainey, Rosa

                 Defendant

                  Attorney: Terry, Brian K.

                 Defendant

                  Attorney: Daehnke, Patricia Egan

                 Defendant

                  Attorney: Guinn, Steven E

                 Defendant

                  Attorney: Barr, Jeffrey F.

                  Attorney: Cohen, Joseph D.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                81/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Defendant
                                                         09/13/19 180 of 213. PageID #: 213

                  Attorney: Corrick, Max E

                  Attorney: Levy, Jennifer G., ESQ


               03/20/2019 Order Granting Motion 


                  Comment
                  Order Granting Motion to Associate Counsel Nathan Evans Shafroth


               03/20/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Counsel
                  Nathan Evans Shafroth


               03/25/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Stephen D. Brody, Esq.


               03/28/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Out-of-State Counsel Erica Zolner, Esq. and Zac
                  Ciullo, Esq.


               03/29/2019 Motion to Reconsider 


                  Comment
                  Manufacturer Defendants' Motion for Partial Reconsideration of
                  Order Denying Manufacturer Defendants' Joint Motion to Dismiss
                  First Amended Complaint


               03/29/2019 Appendix 


                  Comment
                  Appendix of Exhibits in Support of Manufacturer Defendants' Motion
                  for Partial Reconsideration of Order Denying Manufacturer
                  Defendants' Joint Motion to Dismiss First Amended Complaint


               03/29/2019 Motion 


                  Comment
                  Distributors' Motion for Partial Reconsideration of Order Denying
                  Distributors' Joint Motion to Dismiss First Amended Complaint


               04/01/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               04/02/2019 Clerk's Notice of Hearing 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                82/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 181 of 213. PageID #: 214
                  Notice of Hearing


               04/02/2019 Errata 


                  Comment
                  Errata to Motion to Associate Out-Of-State Counsel Erica Zolner,
                  Esq. and Zac Ciullo, Esq.


               04/02/2019 Joinder 


                  Comment
                  DEFENDANT C&R PHARMACY D/B/A KEN S PHARMACY F/K/A
                  LAM S PHARMACY, INC. S JOINDER TO MANUFACTURER
                  DEFENDANTS MOTION FOR PARTIAL RECONSIDERATION OF
                  ORDERS DENYING MANUFACTURER DEFENDANTS JOINT
                  MOTION TO DISMISS FIRST AMENDED COMPLAINT


               04/02/2019 Joinder 


                  Comment
                  Defendant James Kumle's Joinder in the Manufacturer Defendants'
                  Joint Motion for Partial Reconsideration of Orders Denying
                  Manufacturer Defendant's Joint Motion to Dismiss First Amended
                  Complaint


               04/03/2019 Joinder 


                  Comment
                  Defendant Masters Pharmaceutical, LLC f/k/a Masters
                  Pharmaceutical, Inc. s Joinder To Distributors Motion For Partial
                  Reconsideration Of Order Denying Distributors Joint Motion To
                  Dismiss First Amended Complaint


               04/04/2019 Order Admitting to Practice 


                  Comment
                  ORDER GRANTING MOTION TO ASSOCIATE KEVIN M. SADLER
                  AS COUNSEL


               04/04/2019 Order Admitting to Practice 


                  Comment
                  ORDER GRANTING MOTION TO ASSOCIATE DAVID T.
                  ARLINGTON AS COUNSEL


               04/04/2019 Notice of Entry of Order 


                  Comment
                  NOTICE OF ENTRY OF ORDER - Arlington


               04/04/2019 Notice of Entry of Order 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                83/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 182 of 213. PageID #: 215
                  NOTICE OF ENTRY OF ORDER - Sadler


               04/09/2019 Opposition 


                  Comment
                  Clark County's Opposition to Manufacturers' and Distributors'
                  Motions for Partial Reconsideration of Order Denying Defendants'
                  Motions to Dismiss First Amended Complaint and All Joinders
                  Thereto


               04/10/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Defendants Purdue Pharma L.P., Purdue Pharma Inc., The Purdue
                  Frederick Company Inc., and Purdue Pharmaceuticals L.P.'s Answer
                  and Affirmative Defenses to Plaintiff's Second Amended Complaint


               04/18/2019 Answer 


                  Comment
                  Answer to Second Amended Compaint


               04/18/2019 Answer 


                  Comment
                  Defendant Aida Maxsam's Answer to Second Amended Complaint


               04/18/2019 Answer 


                  Comment
                  AmerisourceBergen Drug Corporation's Answer to Plaintiff's Second
                  Amended Complaint


               04/18/2019 Disclosure Statement 


                  Comment
                  Defendants Johnson & Johnson and Janssen Pharmaceuticals, Inc.'s
                  NRCP 7.1 Disclosures


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Janssen Pharmaceuticals, Inc. and Johnson and Johnson's Answer
                  to Plaintiff's Second Amended Complaint


               04/18/2019 Answer 

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                84/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 183 of 213. PageID #: 216
                  Defendant James Kumle's Answer to Plaintiff's Second Amended
                  Complaint and Demand for Jury Trial


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Defendant Mallinckrodt LLC's Answer to Plaintiff's Second Amended
                  Complaint


               04/18/2019 Amended Answer 


                  Comment
                  Defendant McKesson Corporation's Answer and Affirmative
                  Defenses to Plaintiff's Second Amended Complaint


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Teva Pharmaceuticals Usa, Inc. s Answer To Plaintiff s Second
                  Amended Complaint And Demand For Jury Trial


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Cephalon, Inc. s Answer To Plaintiff s Second Amended Complaint
                  And Demand For Jury Trial


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Actavis LLC, Actavis Pharma, Inc., And Watson Laboratories, Inc. s
                  Answer To Plaintiff s Second Amended Complaint And Demand For
                  Jury Trial


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Answer, Defenses, and Demand for Jury Trial of Defendants
                  Allergan, Inc., Allergan USA, Inc., and Allergan Finance, LLC f/k/a
                  Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. to Plaintiff s Second
                  Amended Complaint


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  DEFENDANT ASSERTIO THERAPEUTICS, INC. F/K/A DEPOMED,
                  INC.'S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF S
                  SECOND AMENDED COMPLAINT AND DEMAND FOR JURY
                  TRIAL


               04/18/2019 Motion to Associate Counsel 


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                85/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 184 of 213. PageID #: 217
                  Motion to Associate Sarah Barr Johansen, Esq. as Counsel on Order
                  Shortening Time


               04/18/2019 Answer 


                  Comment
                  Answer to Second Amended Complaint


               04/18/2019 Answer 


                  Comment
                  Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.'s Answer
                  and Affirmative Defenses to Plaintiff's Second Amended Complaint
                  and Jury Demand


               04/18/2019 Disclosure Statement 


                  Comment
                  Insys Therapeutics, Inc.'s Corporate Disclosure Statement


               04/18/2019 Answer to Amended Complaint 


                  Comment
                  Insys Therapeutics, Inc.'s Answer to Plaintiff's Second Amended
                  Complaint and Demand for Jury Trial


               04/18/2019 Answer 


                  Comment
                  C&R PHARMACY D/B/A KEN S PHARMACY F/KA/ LAM S
                  PHARMACY, INC. S ANSWER TO PLAINTIFF S SECOND
                  AMENDED COMPLAINT


               04/18/2019 Answer 


                  Comment
                  Answer to Second Amended Compaint


               04/19/2019 Answer 


                  Comment
                  Answer and Affirmative Defenses of Cardinal Health, Inc., Cardinal
                  Health 6, Inc., Cardinal Technologies, LLC, Cardinal Health 414, LLC
                  and Cardinal Health 200, LLC


               04/24/2019 Reply in Support 


                  Comment
                  Reply in Support of Manufacturer Defendants' Motion for Partial
                  Reconsideration of Order Denying Manufacturer Defendants' Joint
                  Motion to Dismiss First Amended Complaint


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                86/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 185 of 213. PageID #: 218

               04/25/2019 Status Check 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               11:00 AM

               Result
               Matter Heard

               Comment
               Status Check: Discovery Protocol/Complex Case/Special Master

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                  Attorney: Cummings, Cassandra

                 Defendant

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Gutke, David W.

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Miller, Jake

                 Defendant

                  Attorney: Lundvall, Patricia K.

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                87/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Miller, Jake
                                                          09/13/19 186 of 213. PageID #: 219

                 Defendant

                  Attorney: Corrick, Max E

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Hymanson, Philip M.

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Rickard, Jarrod L.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Shafroth, Nathan

                 Defendant

                  Attorney: Gutke, David W.

                 Defendant

                  Attorney: Barr, Jeffrey F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Corrick, Max E

                 Defendant

                  Attorney: Corrick, Max E



               04/25/2019 Motion to Associate Counsel 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 88/115
9/13/2019     Case:    1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Judicial Officer
                                                            09/13/19 187 of 213. PageID #: 220
               Williams, Timothy C.

               Hearing Time
               11:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Out-of-State Counsel Erica Zolner Esq and Zac Ciullo
               Esq



               04/25/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               11:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Sarah Barr Johansen, Esq. as Counsel on Order
               Shortening Time


               04/25/2019 Order 


                  Comment
                  Order Granting Motion to Associate Counsel Stephen D. Brody, Esq.


               04/25/2019 Reply to Motion 


                  Comment
                  Reply in Support of Distributors' Motion for Partial Reconsideration of
                  Order Denying Distributors' Joint Motion to Dismiss First Amended
                  Complaint



               05/02/2019 Motion For Reconsideration 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied

               Comment
               Manufacturer Defendants' Motion for Partial Reconsideration of Order
               Denying Manufacturer Defendants' Joint Motion to Dismiss First Amended
               Complaint




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                   89/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 188 of 213. PageID #: 221
               05/02/2019 Motion For Reconsideration 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied

               Comment
               Distributors' Motion for Partial Reconsideration of Order Denying
               Distributors' Joint Motion to Dismiss First Amended Complaint



               05/02/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied

               Comment
               Defendant C&R Pharmacy d/b/a Ken's Pharmacy f/k/a Lam's Pharmacy
               Inc's Joinder to Manufacturer Defendants Motion for Partial
               Reconsideration of Orders Denying Manufacturer Defendants Joint Motion
               to Dismiss First Amended Complaint



               05/02/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied

               Comment
               Defendant James Kumle's Joinder in the Manufacturer Defendants' Joint
               Motion for Partial Reconsideration of Orders Denying Manufacturer
               Defendant's Joint Motion to Dismiss First Amended Complaint



               05/02/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                90/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Comment
                                                         09/13/19 189 of 213. PageID #: 222
               Defendant Masters Pharmaceutical, LLC f/k/a Masters Pharmaceutical,
               Inc. s Joinder To Distributors Motion For Partial Reconsideration Of Order
               Denying Distributors Joint Motion To Dismiss First Amended Complaint



               05/02/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                  Attorney: HY, RICHARD K

                  Attorney: Cummings, Cassandra

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Miller, Jake

                 Defendant

                  Attorney: Lundvall, Patricia K.

                  Attorney: Miller, Jake

                 Defendant

                  Attorney: Corrick, Max E

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                91/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Hymanson, Philip M.
                                                          09/13/19 190 of 213. PageID #: 223

                 Defendant

                  Attorney: Rickard, Jarrod L.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Guinn, Steven E

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Corrick, Max E

                 Defendant

                  Attorney: Corrick, Max E


               05/02/2019 Brief 


                  Comment
                  Brief Regarding Appointment of Special Master


               05/03/2019 Notice of Appearance 


                  Comment
                  Notice of Appearance


               05/03/2019 Notice 


                  Comment
                  Notice of Disassociation


               05/03/2019 Reporters Transcript 


                  Comment
                  Court Reporters transcript of Proceedings (Civil) 5-2-19


               05/03/2019 Order Admitting to Practice 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 92/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 191 of 213. PageID #: 224
                  Order Admitting to Practice - Zolner & Ciullo


               05/03/2019 Response 


                  Comment
                  Distributors' Response to Plaintiff's Brief Regarding Appointment of
                  Special Master


               05/06/2019 Order Granting 


                  Comment
                  Order Granting Motion to Associate Sarah Barr Johansen, Esq. as
                  Counsel


               05/06/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order


               05/06/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Granting Motion to Associate Sarah Barr
                  Johansen, Esq., as Counsel


               05/06/2019 Order 


                  Comment
                  Order Designating Case Complex Pursuant to NRCP 16.1(f)


               05/07/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Designating Case Complex Pursuant to
                  NRCP 16.1(f)


               05/07/2019 Notice of Entry 


                  Comment
                  Notice of Entry Order Admitting to Practice Stephen D. Brody


               05/08/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel Steven M. Pyser (On Order Shortening
                  Time)


               05/10/2019 Order 


                  Comment
                  Order Appointing Special Master

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                93/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 192 of 213. PageID #: 225
               05/22/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Assoiciate Counsel Jonna N. Summers


               05/23/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               05/29/2019 Notice 


                  Comment
                  Notice of Disassociation of Tiffany Miyumi Ikeda



               05/30/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Steven M. Pyser (On Order Shortening Time)

               Parties Present 
                Plaintiff

                  Attorney: HY, RICHARD K

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.


               05/30/2019 Order Granting Motion 


                  Comment
                  Order Granting "Motion to Associate Steven M. Pyser (On Order
                  Shortening Time)
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                94/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 193 of 213. PageID #: 226
               06/04/2019 Order 


                  Comment
                  Order Denying Manufacturers' and Distributors' Motions for Partial
                  Reconsideration of Order Denying Defendants' Motions to Dismiss
                  First Amended Complaint and All Joinder Thereto


               06/04/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Denying Manufacturers' and Distributors'
                  Motions for Partial Reconsideration of Order Denying Defendants'
                  Motions to Dismiss First Amended Complaint and All Joinder Thereto


               06/06/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Lindsay Zanello, Esq. as Counsel; Request for
                  Hearing


               06/06/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               06/10/2019 Notice of Change of Firm Name 


                  Comment
                  Notice of Firm Name Change


               06/10/2019 Notice of Bankruptcy 


                  Comment
                  Notice of Bankruptcy Filing and Imposition of Automatic Stay


               06/11/2019 Notice of Change of Address 


                  Comment
                  Notice of Change of Address for Attorney Nathan Shafroth


               06/14/2019 Motion to Stay 


                  Comment
                  Defendants' Motion For Stay Pending Resolution of Writ Petition and
                  Request for Order Shortening Time Based Upon Stipulation Among
                  Counsel


               06/14/2019 Stipulation and Order 


                  Comment
                  Stipulation And (Proposed) Order Re: Briefing And Hearing Schedule
                  For Defendants Motion For Stay Pending Resolution Of Writ Petition
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                95/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 194 of 213. PageID #: 227
               06/17/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               06/17/2019 Joinder 


                  Comment
                  DEFENDANT C&R PHARMACY D/B/A KEN S PHARMACY F/K/A
                  LAM S PHARMACY, INC. S JOINDER TO DEFENDANTS MOTION
                  FOR STAY PENDING RESOLUTION OF WRIT PETITION


               06/17/2019 Order Granting 


                  Comment
                  Order Scheduling Hearing and Accepting Briefing Schedule Re:
                  Defendants' Motion for Stay Pending Resolution of Writ Petition


               06/18/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Scheduling Hearing and Accepting Briefing
                  Schedule Re: Defendants Motion for Stay Pending Resolution of Writ
                  Petition


               06/21/2019 Opposition 


                  Comment
                  Clark County's Opposition to Defendants' Motion for Stay Pending
                  Resolution of Writ Petition


               06/24/2019 Reply in Support 


                  Comment
                  Reply in Support of Defendants' Motion for Stay Pending Resolution
                  of Writ Petition



               06/27/2019 Motion to Associate Counsel 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Counsel Jonna N. Summers



               06/27/2019 Motion to Associate Counsel 
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                96/115
9/13/2019     Case:    1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Judicial Officer
                                                            09/13/19 195 of 213. PageID #: 228
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Granted

               Comment
               Motion to Associate Lindsay Zanello, Esq. as Counsel



               06/27/2019 Motion For Stay 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied

               Comment
               Defendants' Motion For Stay Pending Resolution of Writ Petition and
               Request for Order Shortening Time Based Upon Stipulation Among
               Counsel



               06/27/2019 Joinder 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Motion Denied

               Comment
               Defendant C&R Pharmacy D/B/A Ken S Pharmacy F/K/A Lam S
               Pharmacy, Inc s Joinder To Defendants Motion For Stay Pending
               Resolution Of Writ Petition



               06/27/2019 All Pending Motions 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM

               Result
               Matter Heard

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                   97/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Attorney: Adams, Robert M
                                                          09/13/19 196 of 213. PageID #: 229

                  Attorney: HY, RICHARD K

                  Attorney: Cummings, Cassandra

                 Defendant

                  Attorney: Miller, Hayley E.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Smith, Stephanie J.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                 Defendant

                  Attorney: Smith, Abraham G.

                 Defendant

                  Attorney: Smith, Abraham G.

                 Defendant

                  Attorney: Smith, Abraham G.

                 Defendant

                  Attorney: Smith, Abraham G.

                 Defendant

                  Attorney: Smith, Abraham G.


               07/01/2019 Stipulation and Order 


                  Comment
                  STIPULATION AND ORDER TO DISMISS DEFENDANT ASSERTIO
                  THERAPEUTICS, INC. F/K/A DEPOMED, INC. WITHOUT
                  PREJUDICE


               07/01/2019 Notice of Entry of Stipulation and Order 


                  Comment
                  NOTICE OF ENTRY OF STIPULATION AND ORDER TO DISMISS
                  DEFENDANT ASSERTIO THERAPEUTICS, INC. F/K/A DEPOMED,
                  INC. WITHOUT PREJUDICE


               07/01/2019 Stipulation and Order for Dismissal Without Prejudice 


                  Comment
                  Stipulation and Order Dismissing Johnson & Johnson and Janssen
                  Pharmaceuticals Without Prejudice

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 98/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 197 of 213. PageID #: 230
               07/03/2019 Motion 


                  Comment
                  Clark County's Motion for Leave to File Third Amended Complaint


               07/08/2019 Stipulation and Order 


                  Comment
                  Stipulation and Order to Dismiss Defendant James Kumle without
                  Prejudice


               07/08/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Granting Dismissal Without Prejudice of
                  Johnson & Johnson Pharmaceuticals, Inc.


               07/09/2019 Request 


                  Comment
                  Plaintiff's Request for Hearing of Plaintiff's Motion on Leave to File
                  Third Amended Complaint


               07/10/2019 Order Admitting to Practice 


                  Comment
                  Order Granting Motion to Associate Counsel - Lindsay Zanello, Esq.


               07/10/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Admitting to Practice - Lindsay Zanello, Esq.


               07/10/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Stipulation and Order to Dismiss Defendant James
                  Kumle without Prejudice


               07/11/2019 Order Admitting to Practice 


                  Comment
                  Order Admitting to Practice (Jonna N. Summers)


               07/11/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Admitting to Practice (Jonna N. Summers)


               07/12/2019 Order 



https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                99/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                Comment
                                                         09/13/19 198 of 213. PageID #: 231
                  Order Denying Defendants' Motion for Stay Pending Resolution of
                  Writ Petition and all Joinders Thereto


               07/15/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of "Order Granting Motion to Associate Steven M.
                  Pyser" (On Order Shortening Time)


               07/15/2019 Notice of Stay 


                  Comment
                  Notice of Stay Order


               07/15/2019 Notice of Entry of Order 


                  Comment
                  Notice of Entry of Order Denying Defendants' Motion for Stay
                  Pending Resolution of Writ Petition and all Joinders Thereto


               07/18/2019 Substitution of Attorney 


                  Comment
                  SUBSTITUTION OF COUNSEL FOR DEFENDANT
                  AMERISOURCEBERGEN DRUG CORPORATION


               07/23/2019 Non Opposition 


                  Comment
                  Notice of Non-Opposition to Clark County's Motion for Leave to File
                  Third Amended Complaint


               07/24/2019 Case Management Order 


                  Comment
                  Recommendation for Case Management Order


               07/26/2019 Notice 


                  Comment
                  Notice of Filing Joinder in Supreme Court Writ Petition


               07/30/2019 Motion to Vacate 


                  Comment
                  Motion to Vacate and Reconsider Case Management Order Entered,
                  and Objections Thereto


               07/31/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                100/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 199 of 213. PageID #: 232
               08/01/2019 Request 


                  Comment
                  Plaintiff's Request for Hearing of Plaintiff's Motion on Leave to File
                  Third Amended Complaint


               08/02/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               08/02/2019 Notice of Change of Address 


                  Comment
                  Notice of Change of Address


               08/05/2019 Joinder To Motion 


                  Comment
                  Defendant Aida Maxsam's Joinder to Defendants' Motion to Vacate
                  and Reconsider Case Management Order Entered, and Objections
                  Thereto


               08/05/2019 Joinder 


                  Comment
                  Defendant C&R Pharmacy D/B/A Ken S Pharmacy F/K/A Lam S
                  Pharmacy, Inc. s Joinder To Motion To Vacate And Reconsider Case
                  Management Order Entered, And Objections Thereto


               08/07/2019 Report and Recommendations 


                  Comment
                  Report & Recommendation for Protective Order


               08/13/2019 Opposition to Motion 


                  Comment
                  Clark Coutnty's Opposition to Defendants' Motion to Vacate and
                  Reconsider Case Management Order Entered, and Objections
                  Thereto


               08/19/2019 Objection 


                  Comment
                  Defendants' Objection To The Special Master's Report And
                  Recommendation For Protective Order


               08/20/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                101/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 200 of 213. PageID #: 233
               08/23/2019 Order 


                  Comment
                  Order Regarding Document and Electronically Stored Information
                  Production Protocol


               08/23/2019 Objection 


                  Comment
                  Plaintiff's Objection to the Order Regarding Document and
                  Electronically Stored Information Production Protocol


               08/26/2019 Response 


                  Comment
                  Clark County's Response to Defendants' Objection to the Special
                  Master's Report and Recommendation for Protective Order


               08/29/2019 Order 


                  Comment
                  Order Setting Status Check


               08/30/2019 Motion 


                  Comment
                  Clark County's Motion to Advance the Hearing on Defendant's
                  Objection to Special Master Report and Recommendation for
                  Protective Order to September 10, 2019 at 10:00 a.m. on an Order
                  Shortening Time


               09/03/2019 Opposition to Motion 


                  Comment
                  Defendants' Opposition to Plaintiff's Motion to Advance Hearing on
                  Defendants' Objection to Special Master Report and
                  Recommendation for Protective Order


               09/03/2019 Reply in Support 


                  Comment
                  Clark County's Reply In Support of the Motion to Advance the
                  Hearing on Defendants' Objection to Special Master Report and
                  Recommendation for Protective Order to September 10, 2019 at
                  10:00 a.m. On Order Shortening Time



               09/04/2019 Motion 


               Judicial Officer
               Williams, Timothy C.


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                102/115
9/13/2019     Case:   1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Hearing Time
                                                           09/13/19 201 of 213. PageID #: 234
               9:00 AM

               Result
               Matter Heard

               Comment
               Clark County's Motion to Advance the Hearing on Defendant's Objection to
               Special Master Report and Recommendation for Protective Order to
               September 10, 2019 at 10:00 a.m. on an Order Shortening Time

               Parties Present 
                Plaintiff

                  Attorney: Eglet, Robert T.

                  Attorney: Adams, Robert M

                  Attorney: HY, RICHARD K

                  Attorney: Cummings, Cassandra

                 Defendant

                  Attorney: Miller, Hayley E.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                 Defendant

                  Attorney: Lundvall, Patricia K.

                 Defendant

                  Attorney: Corrick, Max E

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Hymanson, Philip M.

                 Defendant

                  Attorney: Rickard, Jarrod L.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                  103/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
               Defendant
                                                         09/13/19 202 of 213. PageID #: 235

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Polsenberg, Daniel F.

                 Defendant

                  Attorney: Corrick, Max E

                 Defendant

                  Attorney: Corrick, Max E


               09/04/2019 Reply 


                  Comment
                  Defendants Reply to Opposition to Motion to Vacate and Reconsider
                  Case Management Order


               09/04/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel - Alex Edwin Spjute


               09/04/2019 Errata 


                  Comment
                  Errata to Motion to Vacate and Reconsider Case Management Order
                  Entered, and Objections Thereto


               09/04/2019 Clerk's Notice of Hearing 


                  Comment
                  Notice of Hearing


               09/06/2019 Response 


                  Comment
                  Defendants' Response to Clark County's Objection to the Order
                  Regarding Electronically Stored Information (ESI) Production
                  Protocol



               09/10/2019 Motion for Leave 


               Judicial Officer
               Williams, Timothy C.

               Hearing Time
               9:00 AM


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                104/115
9/13/2019     Case:  1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Cancel Reason
                                                          09/13/19 203 of 213. PageID #: 236
               Vacated - per Judge

               Comment
               Clark County's Motion for Leave to File Third Amended Complaint


               09/10/2019 Notice of Hearing 


                  Comment
                  Notice of Hearing


               09/10/2019 Notice of Change 


                  Comment
                  Notice of Change of Time for Hearings


               09/11/2019 Media Request and Order 


                  Comment
                  Media Request And Order Allowing Camera Access To Court
                  Proceedings... The Young Turks Network


               09/12/2019 Order 


                  Comment
                  Order Granting Clark County's Motion for Leave to File Third
                  Amended Complaint


               09/12/2019 Notice of Entry 


                  Comment
                  Notice of Entry of Order Granting Clark County's Motion for Leave to
                  File Third Amended Complaint


               09/12/2019 Amended Complaint 


                  Comment
                  Third Amended Complaint and Demand for Jury Trial


               09/12/2019 Motion to Associate Counsel 


                  Comment
                  Motion to Associate Counsel on Order Shortening Time


               09/12/2019 Notice of Appearance 


                  Comment
                  Notice of Appearance


               09/12/2019 Initial Appearance Fee Disclosure 


                  Comment
                  Initial Appearance Fee Disclosure
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 105/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 204 of 213. PageID #: 237
               09/12/2019 Peremptory Challenge 


                  Comment
                  Peremptory Challenge of Judge


               09/12/2019 Errata 


                  Comment
                  Errata to Motion to Associate Counsel on Order Shortening Time


               09/12/2019 Notice of Department Reassignment 


                  Comment
                  Notice of Department Reassignment


               09/12/2019 Notice of Change of Hearing 


                  Comment
                  Notice of Change of Hearing


               09/12/2019 Motion 


                  Comment
                  Motion to Strike Peremptory Challenge and Request for Sanctions on
                  an Order Shortening Time


               09/12/2019 Reply in Support 


                  Comment
                  REPLY IN SUPPORT OF DEFENDANTS' OBJECTION TO THE
                  SPECIAL MASTER'S REPORT AND RECOMMENDATION FOR
                  PROTECTIVE ORDER



               09/24/2019 Motion to Vacate 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               8:30 AM

               Comment
               Defendants' Motion to Vacate and Reconsider Case Management Order
               Entered, and Objections Thereto



               09/24/2019 Joinder 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               8:30 AM
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                106/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Comment
                                                         09/13/19 205 of 213. PageID #: 238
               Defendant Aida Maxsam's Joinder to Defendants' Motion to Vacate and
               Reconsider Case Management Order Entered, and Objections Thereto



               09/24/2019 Joinder 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               8:30 AM

               Comment
               Defendant C&R Pharmacy D/B/A Ken S Pharmacy F/K/A Lam S
               Pharmacy, Inc. s Joinder To Motion To Vacate And Reconsider Case
               Management Order Entered, And Objections Thereto



               09/24/2019 Objection 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               8:30 AM

               Comment
               Defendants' Objection To The Special Master's Report And
               Recommendation For Protective Order



               09/24/2019 Status Check 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               8:30 AM

               Comment
               Status Check re Scheduling Order/Trial Setting



               09/24/2019 Objection 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               8:30 AM

               Comment
               Plaintiff's Objection to the Order Regarding Document and Electronically
               Stored Information Production Protocol



               09/24/2019 Motion to Associate Counsel 

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                107/115
9/13/2019     Case:    1:19-op-46168-DAP Doc #: 1-3 Filed: Details
              Judicial Officer
                                                            09/13/19 206 of 213. PageID #: 239
               Johnson, Susan

               Hearing Time
               8:30 AM

               Comment
               Motion to Associate Counsel on Order Shortening Time



               10/24/2019 Motion to Associate Counsel 


               Judicial Officer
               Johnson, Susan

               Hearing Time
               9:00 AM

               Comment
               Defendants' Motion to Associate Alex Edwin Spjute, Esq. as Counsel




            Financial

            Clark County
                  Total Financial Assessment                                  $1,089.50
                  Total Payments and Credits                                  $1,089.50


             12/7/2017        Transaction                                      $270.00
                              Assessment

             12/7/2017        Fee Waiver                                     ($270.00)

             3/13/2018        Transaction                                       $25.00
                              Assessment

             3/13/2018        Payment           Receipt #        Glen         ($25.00)
                              (Window)          2018-17931-      Meek
                                                CCCLK

             3/13/2018        Transaction                                       $28.00
                              Assessment

             3/13/2018        Payment           Receipt #        Robert       ($28.00)
                              (Window)          2018-17936-      Van
                                                CCCLK            Ralph

             10/22/2018       Transaction                                           $3.50
                              Assessment

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                   108/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 207 of 213. PageID #: 240
             10/22/2018       Efile             Receipt #           Clark       ($3.50)
                              Payment           2018-70180-         County
                                                CCCLK

             9/12/2019        Transaction                                      $763.00
                              Assessment

             9/12/2019        Efile             Receipt #           Clark     ($763.00)
                              Payment           2019-55897-         County
                                                CCCLK
            Purdue Pharma, L.P.
                  Total Financial Assessment                                  $1,376.00
                  Total Payments and Credits                                  $1,376.00


             8/13/2018      Transaction                                        $703.00
                            Assessment

             8/13/2018      Efile             Receipt #            Purdue     ($703.00)
                            Payment           2018-53394-          Pharma,
                                              CCCLK                L.P.

             8/13/2018      Transaction                                        $450.00
                            Assessment

             8/13/2018      Efile             Receipt #            Purdue     ($450.00)
                            Payment           2018-53404-          Pharma,
                                              CCCLK                L.P.

             4/18/2019      Transaction                                        $223.00
                            Assessment

             4/18/2019      Efile             Receipt #            Purdue     ($223.00)
                            Payment           2019-23964-          Pharma,
                                              CCCLK                L.P.
            Teva Pharmaceuticals Usa, Inc.
                  Total Financial Assessment                                  $1,012.00
                  Total Payments and Credits                                  $1,012.00


             10/9/2018      Transaction                                        $343.00
                            Assessment

             10/9/2018      Efile            Receipt #      Teva              ($343.00)
                            Payment          2018-          Pharmaceuticals
                                             67266-         Usa, Inc.
                                             CCCLK

             4/18/2019      Transaction                                        $669.00
                            Assessment

             4/18/2019      Efile            Receipt #      Teva              ($669.00)
                            Payment          2019-          Pharmaceuticals
                                             24120-         Usa, Inc.
                                             CCCLK
            Johnson & Johnson
                  Total Financial Assessment                                    $223.00
                  Total Payments and Credits                                    $223.00


https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                109/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 208 of 213. PageID #: 241
             4/18/2019       Transaction                                          $223.00
                             Assessment

             4/18/2019       Efile             Receipt #          Johnson        ($223.00)
                             Payment           2019-24026-        &
                                               CCCLK              Johnson
            Janssen Pharmaceuticals, Inc.
                   Total Financial Assessment                                      $313.00
                   Total Payments and Credits                                      $313.00


             10/22/2018        Transaction                                        $313.00
                               Assessment

             10/22/2018        Efile           Receipt     Janssen               ($313.00)
                               Payment         #           Pharmaceuticals,
                                               2018-       Inc.
                                               70179-
                                               CCCLK
            Endo Pharmaceuticals, Inc
                   Total Financial Assessment                                      $253.00
                   Total Payments and Credits                                      $253.00


             8/24/2018       Transaction                                          $253.00
                             Assessment

             8/24/2018       Efile           Receipt       Endo                  ($253.00)
                             Payment         # 2018-       Pharmaceuticals,
                                             56474-        Inc
                                             CCCLK
            Allergan PLC
                   Total Financial Assessment                                      $253.00
                   Total Payments and Credits                                      $253.00


             10/19/2018        Transaction                                        $253.00
                               Assessment

             10/19/2018        Efile Payment       Receipt #          Allergan   ($253.00)
                                                   2018-70076-        Plc
                                                   CCCLK
            Amerisourcebergen Drug Corporation
                   Total Financial Assessment                                      $223.00
                   Total Payments and Credits                                      $223.00


             9/10/2018       Transaction                                          $223.00
                             Assessment

             9/10/2018       Efile           Receipt     Amerisourcebergen       ($223.00)
                             Payment         #           Drug Corporation
                                             2018-
                                             59768-
                                             CCCLK
            Cardinal Health, Inc
                   Total Financial Assessment                                      $608.00
                   Total Payments and Credits                                      $608.00

https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                110/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 209 of 213. PageID #: 242
             9/27/2018        Transaction                                    $346.50
                              Assessment

             9/27/2018        Efile            Receipt #         Cardinal   ($346.50)
                              Payment          2018-64489-       Health,
                                               CCCLK             Inc

             10/22/2018       Transaction                                      $3.50
                              Assessment

             10/22/2018       Efile            Receipt #         Cardinal     ($3.50)
                              Payment          2018-70146-       Health,
                                               CCCLK             Inc

             2/13/2019        Transaction                                      $3.50
                              Assessment

             2/13/2019        Efile            Receipt #         Cardinal     ($3.50)
                              Payment          2019-09765-       Health,
                                               CCCLK             Inc

             3/7/2019         Transaction                                      $3.50
                              Assessment

             3/7/2019         Efile            Receipt #         Cardinal     ($3.50)
                              Payment          2019-14604-       Health,
                                               CCCLK             Inc

             4/19/2019        Transaction                                    $226.50
                              Assessment

             4/19/2019        Efile            Receipt #         Cardinal   ($226.50)
                              Payment          2019-24327-       Health,
                                               CCCLK             Inc

             5/2/2019         Transaction                                      $3.50
                              Assessment

             5/2/2019         Efile            Receipt #         Cardinal     ($3.50)
                              Payment          2019-27308-       Health,
                                               CCCLK             Inc

             5/3/2019         Transaction                                      $3.50
                              Assessment

             5/3/2019         Efile            Receipt #         Cardinal     ($3.50)
                              Payment          2019-27611-       Health,
                                               CCCLK             Inc

             5/8/2019         Transaction                                      $3.50
                              Assessment

             5/8/2019         Efile            Receipt #         Cardinal     ($3.50)
                              Payment          2019-28362-       Health,
                                               CCCLK             Inc

             5/30/2019        Transaction                                      $3.50
                              Assessment




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                111/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 210 of 213. PageID #: 243
             5/30/2019        Efile            Receipt #          Cardinal       ($3.50)
                              Payment          2019-32818-        Health,
                                               CCCLK              Inc

             7/15/2019        Transaction                                         $3.50
                              Assessment

             7/15/2019        Efile            Receipt #          Cardinal       ($3.50)
                              Payment          2019-42804-        Health,
                                               CCCLK              Inc

             7/26/2019        Transaction                                         $3.50
                              Assessment

             7/26/2019        Efile            Receipt #          Cardinal       ($3.50)
                              Payment          2019-45892-        Health,
                                               CCCLK              Inc

             9/6/2019         Transaction                                         $3.50
                              Assessment

             9/6/2019         Efile            Receipt #          Cardinal       ($3.50)
                              Payment          2019-54840-        Health,
                                               CCCLK              Inc
            McKesson Corporation
                  Total Financial Assessment                                     $223.00
                  Total Payments and Credits                                     $223.00


             10/22/2018       Transaction                                       $223.00
                              Assessment

             10/22/2018       Efile            Receipt #         Mckesson      ($223.00)
                              Payment          2018-             Corporation
                                               70154-
                                               CCCLK
            Masters Pharmaceutical, Llc
                  Total Financial Assessment                                     $223.00
                  Total Payments and Credits                                     $223.00


             11/19/2018       Transaction                                       $223.00
                              Assessment

             11/19/2018       Efile           Receipt      Masters             ($223.00)
                              Payment         # 2018-      Pharmaceutical,
                                              76847-       Llc
                                              CCCLK
            C & R Pharmacy
                  Total Financial Assessment                                     $223.00
                  Total Payments and Credits                                     $223.00


             6/11/2018       Transaction                                        $223.00
                             Assessment

             6/11/2018       Efile Payment     Receipt #           C&R         ($223.00)
                                               2018-38881-         Pharmacy
                                               CCCLK
             Depomed Inc
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                112/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 211 of 213. PageID #: 244
                  Total Financial Assessment                                       $446.00
                  Total Payments and Credits                                       $446.00


             8/27/2018         Transaction                                        $223.00
                               Assessment

             8/27/2018         Efile Payment    Receipt #              Depomed   ($223.00)
                                                2018-56704-            INC
                                                CCCLK

             4/18/2019         Transaction                                        $223.00
                               Assessment

             4/18/2019         Efile Payment    Receipt #              Depomed   ($223.00)
                                                2019-24143-            Inc
                                                CCCLK
            Insys Therapeutics Inc
                  Total Financial Assessment                                       $446.00
                  Total Payments and Credits                                       $446.00


             9/27/2018         Transaction                                        $223.00
                               Assessment

             9/27/2018         Efile           Receipt #         Insys           ($223.00)
                               Payment         2018-             Therapeutics
                                               64469-            Inc
                                               CCCLK

             4/18/2019         Transaction                                        $223.00
                               Assessment

             4/18/2019         Efile           Receipt #         Insys           ($223.00)
                               Payment         2019-             Therapeutics
                                               24223-            Inc
                                               CCCLK
            Mallinckrodt LLC
                  Total Financial Assessment                                       $446.00
                  Total Payments and Credits                                       $446.00


             10/19/2018         Transaction                                       $223.00
                                Assessment

             10/19/2018         Efile           Receipt #        Mallinckrodt    ($223.00)
                                Payment         2018-            LLC
                                                69914-
                                                CCCLK

             4/18/2019          Transaction                                       $223.00
                                Assessment

             4/18/2019          Efile           Receipt #        Mallinckrodt    ($223.00)
                                Payment         2019-            LLC
                                                24044-
                                                CCCLK
            Maxsam, Aida B
                  Total Financial Assessment                                       $223.00
                  Total Payments and Credits                                       $223.00
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                113/115
9/13/2019      Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                          09/13/19 212 of 213. PageID #: 245
             9/10/2018         Transaction                                   $223.00
                               Assessment

             9/10/2018         Efile Payment    Receipt #        Maxsam,    ($223.00)
                                                2018-59719-      Aida B
                                                CCCLK
            Foster, Allison
                   Total Financial Assessment                                 $223.00
                   Total Payments and Credits                                 $223.00


             8/27/2018         Transaction                                   $223.00
                               Assessment

             8/27/2018         Efile Payment     Receipt #        Foster,   ($223.00)
                                                 2018-56989-      Allison
                                                 CCCLK
            Kumle, James
                   Total Financial Assessment                                 $223.00
                   Total Payments and Credits                                 $223.00


             10/19/2018         Transaction                                  $223.00
                                Assessment

             10/19/2018         Efile Payment     Receipt #       Kumle,    ($223.00)
                                                  2018-70072-     James
                                                  CCCLK
            Holper, Steven A, M.D.
                   Total Financial Assessment                                 $283.00
                   Total Payments and Credits                                 $283.00


             7/3/2018         Transaction                                    $283.00
                              Assessment

             7/3/2018         Efile Payment     Receipt #        Holper,    ($283.00)
                                                2018-44013-      Steven A
                                                CCCLK
            Cardinal Health 6 Inc
                   Total Financial Assessment                                   $7.00
                   Total Payments and Credits                                   $7.00


             1/14/2019         Transaction                                     $3.50
                               Assessment

             1/14/2019         Efile            Receipt #        Cardinal     ($3.50)
                               Payment          2019-02706-      Health 6
                                                CCCLK            Inc

             2/28/2019         Transaction                                     $3.50
                               Assessment

             2/28/2019         Efile            Receipt #        Cardinal     ($3.50)
                               Payment          2019-12877-      Health 6
                                                CCCLK            Inc
            Allergan Inc
                   Total Financial Assessment                                 $223.00
                   Total Payments and Credits                                 $223.00
https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                 114/115
9/13/2019     Case: 1:19-op-46168-DAP Doc #: 1-3 Filed: Details
                                                         09/13/19 213 of 213. PageID #: 246
             4/18/2019      Transaction                                      $223.00
                            Assessment

             4/18/2019      Efile Payment      Receipt #         Allergan   ($223.00)
                                               2019-24139-       Inc
                                               CCCLK
            CVS Pharmacy Inc
                  Total Financial Assessment                                  $223.00
                  Total Payments and Credits                                    $0.00


             9/12/2019            Transaction Assessment                     $223.00
            CVS Indiana L.L.C
                  Total Financial Assessment                                   $30.00
                  Total Payments and Credits                                    $0.00


             9/12/2019            Transaction Assessment                      $30.00
            CVS RX Services Inc
                  Total Financial Assessment                                   $30.00
                  Total Payments and Credits                                    $0.00


             9/12/2019            Transaction Assessment                      $30.00
            CVS Tennessee Distrubution L.L.C
                  Total Financial Assessment                                   $30.00
                  Total Payments and Credits                                    $0.00


             9/12/2019            Transaction Assessment                      $30.00




https://www.clarkcountycourts.us/Portal/Home/WorkspaceMode?p=0                                115/115
